Commission annual legislative and work programme for 2003
The next item is the Commission statement on the annual legislative and work programme for 2003.
Mr President, honourable Members. Today's sitting winds up two very special days here in Strasbourg. Yesterday we discussed enlargement and I confess the occasion was moving and gratifying. Today, in the presence of the full Commission I am here to present our legislative and work programme for the coming year.
This year the programme bears witness to a new method. In line with our agreement of last January, the main EU institutions have set up a structured political dialogue.
Over the last few months, all Members of the Commission have been available to discuss the Commission's priorities in their areas of responsibility before the relevant parliamentary committees.
I would emphasise that the Commission sets much store by Parliament's valuable contribution to this process.
This being the first year of application, there is of course room for improvement. This year's experience will help us improve in the future. But the results so far are very encouraging.
Let me mention the major innovations of the working method the Commission followed this year.
First, this Work Programme must be seen as a big step towards a more highly integrated and coherent planning process for the EU as a whole. So it is also intended as an important contribution to the Council's first annual operating programme as decided at the Seville European Council.
For the first time the programme sets out not only our new proposals but also the main proposals already adopted by the Commission and still to be considered by the Council. This will allow Parliament to take part too in planning this vital aspect of legislative work. The Commission hopes that the three main institutions can reach an agreement on the interinstitutional dimension of this planning process by the end of the year.
Secondly, our new working method is not based solely on interinstitutional dialogue but also on a constant exchange of information during the operational phase and on more transparency for the public.
In 2003 the Commission will send Parliament and the Council regular monthly updates of its operational planning. This will take the form of a three-monthly rolling programme giving ample information on proposals adopted.
The public will be able to follow all stages of the dialogue step by step since the documents forwarded will be accessible via our web pages.
President,
Better coordination between the institutions, enhanced planning of legislative work and more information for the public are tangible proof of our determination to make the EU institutions more efficient and to give them a sounder democratic basis.
This shows we are putting into practice the guidelines set out in last year's White Paper on European Governance. These are not just technical innovations, but a vital step forward in the development of our integration project.
Honourable Members,
As I said yesterday, our main challenge for the coming year will be enlargement once more. So it is naturally our top priority for 2003.
The priorities identified by the Commission are:
· an enlarged EU,
· stability and security, and
· a sustainable and inclusive economy.
These priorities have already been endorsed by the Council and this Assembly. I will now look at how the Commission intends implementing them next year.
We spoke extensively of enlargement yesterday. Today I simply want to stress the Commission's commitment to ensure that all parties involved in the process are capable of meeting their responsibilities from day one of accession.
The candidate countries must have carried over into national law and be actually implementing the body of Community legislation. This process has been going on for years now and it has produced excellent results, but the final phase needs to be monitored with special care.
For our part, I must stress how urgent it is to overhaul the EU's architecture so it can meet the challenges of 2004. There is a qualitative dimension to enlargement that must not be underestimated.
I rely on the wisdom of the Convention that is still in progress and on the Intergovernmental Conference that will be turning its recommendations into a genuine constitutional text for the EU.
The Commission's two other priorities for 2003 have a close link with enlargement.
The goal of ensuring stability and security throughout the EU is at the forefront of the Commission's concerns because the harmonious and peaceful coexistence of our people depends on this.
Harmony can only be achieved by balancing the fight against terrorism and crime with full respect for the freedoms and rights that are fundamental to our political and social model. And this will allow the EU to develop an area of freedom, security and justice.
We must also step up surveillance of our external borders. This calls for special preparations on the part of the future Member States, which will have to control most of the EU's land borders.
We also need to consolidate our policies on migration flows, asylum rights and the integration of immigrants who come in legally. The need to integrate legal immigrants into our societies must be put back at the centre of our immigration policy. After all, legal immigration boosts Europe's cultural and economic wealth.
At a time when the EU is both expanding and deciding on its future structure, it is crucial to give new impetus to our policy towards the EU's closest neighbours. Each day I am more and more convinced that we need to develop a comprehensive strategy vis-à-vis the countries on the borders of the enlarged EU, stretching from Russia to the Mediterranean.
The EU's definitive borders have recently become the centre of debate. Here I believe we must break with the reasoning that contrasts the countries on the inside with those on the outside. I realise this is not easy, but we need to work out and propose a new kind of partnership that makes use of all the instruments available.
We must not see our borders as a wall. But nor must we see them as rolling forward inexorably.
Our neighbourhood policy needs to be spelled out. We must come up to our neighbours' legitimate expectations, and our response must be based on cooperation. At the same time, we must press ahead with our political project for Europe.
Lastly, the Commission intends playing its full role on the international scene. In line with our traditional commitments, next year too we will work to consolidate stability in the Balkans. And we will spare no effort in the search to create new conditions that can finally bring peace to the Middle East.
The third major priority for the coming year is economic policy.
In the current economic climate, people are rightly asking what the EU will do to help restore growth and create jobs.
Let us not forget that we must meet our objectives of sustainable economic prosperity and social inclusion.
A few weeks ago, we discussed the coordination of economic policy and the Stability and Growth Pact in this house.
In the next few days we will be putting forward proposals for improving the application of the Pact and for more coordinated management of budgetary policies within Economic and Monetary Union.
The basic aim is to put public finances on a sounder and more sustainable footing. This involves ensuring that the rules are implemented both intelligently and with authority so as to foster growth and employment.
These proposals form part of a more general strategy to strengthen economic policy coordination and governance. To that end, in 2003 we will improve the Commission's work of assessment and monitoring and its proactive role.
This will usher in a more flexible approach that can draw all our procedures together within a single coordination cycle. This will bring better synchronisation of the Spring Report on progress under the Lisbon Strategy with the Broad Economic Policy Guidelines and the Employment Guidelines.
2003 will mark the tenth anniversary of the Single Market. We will report on the achievements and benefits it has brought EU citizens and consumers. But we must not forget that, though it represents a huge step forward, in some sectors the work is not over.
I am thinking of services and particularly of financial services. 2003 is also the deadline we have set for the completion of the internal market for risk capital and securities.
These reforms will pave the way for easier financing of innovation, on which sustained growth and job creation rests in our economies. Innovation and investment in human resources and technology will feature high in the Commission's Spring Report next year.
Externally, the goal is to control and manage the process of globalisation so the largest possible number enjoy its benefits.
The European integration project is viewed by all as the sole example of democratic management of globalisation. Our experience is unique and we must ensure the poorest regions of the planet in particular can draw on it.
Next year there is an important engagement scheduled for the Doha Development Agenda. In September the World Trade Organisation will be holding its ministerial-level meeting in Cancún. Both there and elsewhere, the Commission will ensure that the commitments entered into at Kyoto, Monterrey and Johannesburg are made good.
This means we must not disappoint the confidence the world has in us. And that means delivering in terms of intelligent management of the environment, trade and development.
Everything I have said today is a clear illustration that the economic, social and environmental threads of our policies are all intertwined both in planning and in execution.
This development of our philosophy and approach was endorsed and given impetus by the conclusions of the Seville European Council last June.
The legislative and work programme I am presenting today therefore represents a major step towards better European governance.
From next year on, the Commission will begin preliminary analyses of subsidiarity and proportionality in respect of around 40 selected proposals and will examine their economic, social and environmental impact. Such analyses will streamline and replace the Commission's current impact-assessment instruments.
This approach needs to be applied pragmatically and progressively. From 2004 on, the method will be fully operational. It will then form an integral part of the whole legislative process, starting with the Annual Policy Strategy we will present in February and the legislative and the work programme to follow.
Honourable Members,
This Work Programme seeks to bring more continuity and coherence to our political action through ever-closer cooperation between Parliament, the Council and the Commission.
The discussions that led up to it confirm the soundness of the Community method. It gives the system the practical impact and political perspective the EU needs to achieve its goals.
The European integration project is now around half a century old. In historical terms it is still in its infancy. Each passing year is critical and may mark it enduringly.
We are all aware of this, and yet 2003 will be quite special. To me the coming year will be crucial for Europe's history.
At a time when we are all thinking actively about the EU's future, it is vital to bear in mind the full potential the EU could develop so we can see where reforms are really needed.
Let me close by calling on you all to think about that. May that thought serve to inspire and guide us, to bring us all closer together, and to heighten our awareness of the great responsibility we bear.
Thank you.
I should like to thank Minister Haarder for being here. This is the first time that the Council has actually been present for the presentation of the legislative programme.
Mr President of Parliament, Mr President of the Commission, Commissioners, ladies and gentlemen, you told us, Mr Prodi, that we would inaugurate a new method which would allow the three institutions, in drawing up the Commission legislative and work programme for 2003, to work more closely together. We would like to emphasise the importance of this new method. For the first time, Parliament, the Council and the Commission have engaged in a constructive dialogue to establish a legislative programme. We are particularly in favour of this cooperation and especially of increasing initial discussions between Parliament and the Commission. Although this dialogue did indeed take place last spring, however, it was difficult to differentiate between this specific legislative planning exercise and what are known as regular meetings which take place throughout the year between parliamentary committees and commissioners in their respective fields of competence. In future we will probably need greater preparation and a better structure for this dialogue and, in particular, each Commissioner will probably have to present initial guidelines for each specific legislative field. The single document 'Annual Policy Strategy for 2003' presented by the Commission in February proved insufficient, and this situation could -appear harmful, as 2003 is a particularly important year due to enlargement. I did note, however, Mr President, that you would like the Commission to present monthly reports to Parliament.
Having said this, we welcome the three political priorities set by the Commission and we would like to make the following comments:
On the first point, entitled 'An enlarged Europe', our primary concern is to ensure that the Community acquis is properly applied throughout the enlarged Union. It is therefore crucial for a codified version of Community law to be available in all the languages of the new Member States. Successful enlargement means including the environmental aspect and the objective of public health and consumer protection in all the other policies, as well as taking account - as you said yourself - of human resources, and it also means being innovative. Lastly, it means monitoring the application of Community legislation, and we will need to help the future Member States to establish suitable structures as swiftly as possible.
With regard to the second point, entitled 'Stability and security', the terrorist threat hangs over the Union. We therefore welcome the measures proposed in order to combat this scourge. Combating terrorism is one factor in a broader objective, that of ensuring that the Union is safe and secure. We also welcome the Commission's commitment to move forward in creating an area of freedom, security and justice, within which the rights of the individual will be protected, whether in terms of civil protection, food and industrial safety, transport, energy or land use planning, in order to take into consideration all the factors affecting public health and the environment. With regard, more particularly, to establishing a European Public Prosecutor, we believe it is appropriate to await the Convention's conclusions on the subject before taking any initiatives. Ensuring stability and security within the Union also means defining and setting up an integrated border-control system and taking coordinated practical action to combat illegal immigration. We would also ask the Commission to present proposals in the near future on asylum and immigration policy that clearly distinguish between asylum seekers, those requesting international protection and migrant workers. On this subject, our group is still concerned about what we perceive as a lack of resolve within the Council. It is also important to monitor the actions of the European Union and the Member States regularly with regard to the International Criminal Court.
On the third point, entitled 'Sustainable and inclusive economy', if we want to prevent the deterioration in the economic environment from having a negative impact on employment, it would be desirable for the Commission to be able to inform us of proposals for a more flexible working market, which is essential for increasing employment opportunities. We appreciate the Commission's firm stance over the Stability and Growth Pact, but, on the other hand, we consider it lacking in other areas. It is regrettable that the Commission programme makes no mention of the fiscal package and that no progress has been made in the field of VAT with regard to the principle of country of origin. In particular, we would invite the Commission to go further in considering the harmonisation of the basis for taxation, wherever this is necessary for the proper functioning of the single market, while not proposing a measure aimed solely at harmonising rates. The European Union's fiscal policy must, in all cases, be aimed at reducing general taxation and lowering administrative costs. Economic development is also achieved through strengthening infrastructures, in particular in the field of transport. We would also, following the ruling of the Court of Justice of 5 November 2002, which found eight Member States guilty of concluding 'open sky' agreements with the United States, call for the European Commission to present a communication on drawing up future bilateral agreements in the field of air transport as swiftly as possible. With regard to the Union's foreign policy, we would ask the Commission to publish a Green Paper on the new borders of the enlarged European Union, supplemented by ideas on relations with the new neighbouring States and the various partners. It is regrettable that the Commission legislative programme makes no reference to either the creation of a Euromed free trade area, or the creation of a Euromed parliamentary assembly. Within the context of post-Doha discussions, we would ask the Commission how it hopes to be able to integrate the commitment of Europe, no longer of fifteen, but of twenty-five States. Lastly, trans-Atlantic dialogue must be strengthened in a spirit of sustainable and inclusive development and must of course make good the Kyoto commitments. We are pleased that the proposal puts forward seven strategies as indicated in the Sixth Environment Action Programme, as well as proposals concerning integrated product policy and a new chemicals strategy.
In conclusion, Mr President, ladies and gentlemen, I believe it is important to begin to reform employee status, make OLAF more independent and publish declarations of the financial interests of commissioners and directors-general on the Internet. I am sure, Mr President, that in this way we will be able to avoid an exponential increase in measures, duplicated criteria as well as- and I shall end here - excessive transposition work, in order to ensure the best possible future for the enlargement of the Union.
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, we are getting increasingly close to what we asked for at the beginning of the legislature, that is, an annual political programme presented to Parliament with the participation of the Council - and I hope that Minister Haarder's presence here is not superfluous and that he can also participate by responding to our comments, in line with visibility, transparency and democratic control. In this context, Mr President, please allow me to refer to a phrase that is in the programme - and which I believe is an error by the 'hack' who wrote it - which states that the programme provides the Commission's input to the Council's annual working programme. Could the President of the Commission clarify for us what this sentence means? Because what we believe is that Parliament is not taken into account and the Commission is reduced to the role of secretariat of the Council, and we disagree entirely with this kind of approach.
I am going to focus on the three great priorities mentioned by the President and I will leave it to other Members to deal with specific aspects.
With regard to enlargement, we spoke about this yesterday. Within the Community acquis, we attach great importance to the strengthening of the social dimension in the candidate countries, except in relation to the areas in which we believe the Commission should make more effort. And, apart from holding discussions - the final phase of the negotiations is yet to take place - there are certain issues which we should remember. For example, we are struck by the fact that in the report of the Court of Auditors this year it says that in the SAPAR pre-accession programme, only one million euros has been spent, which is 0.1%. We are always discussing quantities, but we must look at how they are spent and invested. We must debate this issue not only with the Commission, but also with our friends and, I hope very soon, neighbours, in the candidate countries.
Secondly, with regard to the economic issue, which is absolutely central, we can see that the spirit of Lisbon and Gothenburg are still alive within the Commission. However, we must recognise that recent events have demonstrated that we are not playing a central role in terms of economic growth and, above all, there is a concern that economic governance is not being strengthened - and we will have to see what is happening in the Convention's working group. In the long term, a monetary union which is not consolidated by an economic union and a political union is not viable; history has taught us this and we must take it very much into account in order to move forward.
A final point on the economic and social priorities. As well as sustainable development, you, in relation to the framework directive on services of general interest, which was agreed in Barcelona, are proposing a Green Paper. We prefer a framework directive.
With regard to stability and security, apart from the priority of terrorism, which is absolutely universal, the Swedish Presidency proposed a consideration of the demographic future of Europe. This should be linked to the issue of immigration. We welcome the fact - and in particular I am referring to the Members on the Right of the House - that you defend the role of legal immigration in relation to our welfare societies and our demographic future, but, in any event - and I am addressing the Council - I believe it would be very positive if there were a more active approach.
With regard to the debate on the borders of Europe, you have spoken of the spirit and soul - I believe in lay terms - for all Europeans. Our former colleague, Mrs Palacio, Spanish Minister for Foreign Affairs, said that Europe is not a Christian club. I welcome this comment, which I believe is absolutely correct. In any event - also in relation to the Convention - it is important that we find formulae for qualified association.
Please allow me to comment on the elements missing from the programme. The status of political parties is not included as a priority. Now that the Treaty of Nice has been approved, it is essential to make rapid progress in this regard in order to consolidate a fundamental element of European democracy. The Commission had already made a transitional proposal, even beforehand. Secondly, we are going to vote on a resolution - I believe with a large majority in this House - relating to freedom of expression and media concentration. In this regard, we would welcome a more dynamic attitude on the part of the Commission.
Finally, and I will end here, Mr President, there is an issue which worries us very much: the agreements of the General Affairs Council last Monday. We have noted, from what we have been told and from leaks, that the President of the Commission is concerned to find a final date for the mandate of this Commission. I always thought that you would be a Commission that would be operational from the day of the elections. In any event, this is a constitutional issue. We are opposed to the General Affairs Council, without having debated the issue with Parliament and without you having presented it, taking a unilateral decision containing many elements which clearly clash with the Treaties. We therefore ask - and I address this to you, Mr President, so that it may be communicated to the President of Parliament - that the proposal for an interinstitutional agreement on this important issue be raised by the President in Copenhagen and I would like to hear an explanation today by both the President of the Commission and the Council.
Mr President, the ELDR Group has always been quite critical in the past of the somewhat incoherent and arbitrary nature of previous annual programmes. We have always looked for two things in this programme: firstly, a clear idea of the political direction reflected in the strategic choices taken by the European Commission, and secondly, a political debate between the institutions themselves. There has certainly been some progress on those two counts this year, compared to previous years. We wish to thank the Commission for keeping to the format and timetable of the new arrangements and certainly thank the college for being present in such great numbers here today. However, as President Prodi himself said, there is still some room for improvement.
The ELDR Group would like to highlight three areas where we feel there should be further improvement. The European Commission aspires to be an EU government of sorts. Good governments make strategic choices. They set political priorities. That importantly means they explain what they are not going to do as well as what they are going to do. The concern we have is that, even in this improved document, the three priorities are so broad and open-ended that they do not really represent any meaningful political choice. This is reflected in the annexes. The annex covering the actions undertaken under the three priorities run to around 40 pages. More worryingly, the annex covering the issues which fall outside the priorities runs to 50 pages. In other words, we are faced with the prospect that the majority of the initiatives undertaken on the basis of this annual programme next year will actually fall outside the political orientation set in the annual programme altogether. That is simply not the way to proceed. Once again this resorts to a sort of laundry list approach to legislative initiative and we as a group would like to see a much greater display of choice and political orientation as regards what the European Commission proposes to do from one year to the next.
The second point is the level of detail provided for each proposed legislative action. This has certainly improved compared with previous years but that was not difficult. It is still not sufficient and I would like to draw the Commission's attention to the fact that in the Convention there are proposals being floated to involve national parliaments in this debate in future. This annex is almost incomprehensible to MEPs so it would be utterly incomprehensible to MPs in national parliaments. It needs to be explained in clear, cogent, simple prose so that it is comprehensible to people living in the world that exists outside the institutions.
Finally, the third point is our strong support for the Commission's stated intention of applying impact assessments to a number of pilot initiatives. We feel impact assessments are absolutely indispensable to improve the quality of European legislation but we would like to take it a step further in two important respects. Firstly, we do not feel that in the long run the Commission can be judge and jury on its own impact assessments - assessing its own draft proposals. We feel this should be done independently. Secondly, there is little point in the Commission conducting its impact assessments if parliamentary and Council amendments then escape impact assessments altogether. Therefore we would like to see an interinstitutional approach which applies impact assessments at all points of the legislative cycle.
Mr President, Mr President of the Commission, the three political priorities of your programme can only be assessed in light of the challenges faced by the European Union. It should, however, and I shall say this from the start, be noted that the ultra-liberal criteria that continue to affect European integration prevent us from rising to meet these challenges.
The Commission thus proposes, and I quote, to 're-engage citizens in the European project'. I will believe that when I see it! The abyss is in fact deepening between European integration as it is and the peoples' expectations, as expressed in particular at the European Social Forum in Florence, where hundreds of thousands of people were united in a powerful anti-war, pro-peace demonstration. The Union, however, continues to implement a security and defence policy based on the military option and alliance with NATO, instead of working towards conflict prevention. Numerous discussions, debates and demonstrations in Florence called for public services to be safeguarded, so that water, health and education might become common assets. A petition against liberalising services under the WTO, within the framework of the GATS has already been signed by 127 European and national MPs.
The Commission, on the other hand, in accordance with the Barcelona and Lisbon European Councils, is pursuing and speeding up the liberalisation and deregulation process leading to privatisation in the energy, transport, postal and other sectors. It is maintaining the restrictions on public spending under the Stability and Growth Pact, even though it has been recognised at the highest level that the Pact is not as intangible as it seems.
After Florence, French rail workers will take to the streets again on 26 November. In Florence, young people declared themselves in favour of a fraternal, inclusive Europe that is open to the world. The Commission programme makes fortress Europe even more impenetrable. This effective border control, however, is entirely illusory and distances us further from the inclusive Europe you spoke of yesterday morning, Mr Prodi.
Common asylum and immigration policies must not be dependent on combating terrorism, an approach that would consider anything foreign to be potentially dangerous and criminalise all migrants or would view them as nothing more than economic resource.
On the other hand, the road to equal rights could lead to a safe, inclusive European Union. By equal rights, I mean economic, social and political rights equally: granting foreign residents the right to vote as of the next European elections in 2004, as Commissioner Vitorino advocated before one of the Convention's working groups, would send a strong signal in this regard for a generous, fraternal Europe that is open to the world.
There is certainly an urgent need to define the future of Europe, but I do not believe we should define it in the same way as the Commission's design and project. Must we confine ourselves to the Convention's limited ideas concerning the institutions and rhetoric on the social dimension, must we place our trust fully in the Convention, as you said, Mr Prodi? It is not enough simply to announce that citizens are to be involved. We need to respond to their needs and hopes and fully recognise their rights, with regard to work, health, housing, education and culture, and in order to do so, we must certainly go back to the drawing board and rethink the most basic principles of the Maastricht Treaty, as it imposes a dogma of competition and a free market. We must challenge the Stability and Growth Pact and take account of the new criteria of growth, employment and training and review the responsibilities of the European Central Bank. The ruling on liberalisation and deregulation must be promulgated, public services must be recognised in the Treaty, and not only as a derogation to competition.
Lastly, Mr Prodi, you spoke of the great hopes that exist in the South. I share this ambition for the European Union to play a new role in the world, to prevent conflicts, to encourage peace and genuine security. The Union should play a part in international negotiations, in particular within the WTO, and espouse concerns over genuine development in the poorest countries. In this regard, confining ourselves to the limited Monterrey commitments or the HIPC initiative is feeble, when what we should be doing instead is cancelling all the debts of the Southern countries.
Lastly, although the Commission has stated its ambition to play a part in resolving the Middle East conflict, I would like to see more political initiatives being taken instead of just words, particularly in the spirit of Mr Patten's regular position statements.
Mr President, President Prodi has described three fundamental points of the programme and, in general, I support the overall line taken.
As representative of the Group of the Greens/European Free Alliance, I do, however, feel that we should be basing our assessment of this legislative programme on the agenda for sustainable development, outside as well as within the European Union. I am afraid to say, President Prodi, that your programme is rather vague on this point, not to say slightly rhetorical. We hope that, this time, the Commission's report on sustainable development, due to be presented at the Spring Summit, will not arrive at the last minute. Equally, we hope that, as part of the follow up to Johannesburg, it might be possible to publish the annual report on the partnership initiatives on water and energy which, as you are aware, are part of what are known as the type two agreements concluded at Johannesburg, in due time.
The legislative programme mentions the importance of the success of the Cancún meeting. However, we feel that the European Parliament must be involved in the debate on what the Commission is going to do and say in Cancún. We really do not want a repeat of the absolutely disgraceful situation at Johannesburg, where we were faced with a fait accompli, an agreement already concluded between the Commission - or perhaps the Commissioner responsible, for that mystery has yet to be cleared up - and the United States, that WTO rules should take precedence over international agreements in environmental matters. This venture was partly foiled at Johannesburg, but we genuinely fear that something similar might happen at Cancún, without any public debate and going completely against the endeavours the Commission itself is making in the area of the environment.
As regards the external dimension of sustainable development, I would also point out that, although it is true that impact and sustainability assessments are now necessary for all international agreements - and this is a positive innovation which we very much welcome and with which we are very satisfied - it is also true that it is difficult to realise this undertaking, not least because of a certain lack of resources, as is shown by the work carried out on the agreement with Chile, work which was, I regret to say, inaccurate and rushed.
We are looking forward with great interest, Mr President, to the Commission's Green Paper on services of general interest, and it is our genuine hope that it will be possible to discuss it here in Parliament too, Chairman Barón Crespo. Moreover, we hope that it will be possible to produce a directive on the matter as well, not least in that we fear that there might be some inconsistency - as I said just now - between what the Commission says and does in the Union and what it then proceeds to negotiate at international level, particularly within the WTO, which is now extremely powerful.
In addition, in this International Year of Mountains, President Prodi, knowing your passion for mountains, we would like to know what measures the Commission intends to adopt for the practical implementation of the Alps Convention, particularly the protocol on transport.
Another environmental issue which we feel needs attention but which I am afraid is no longer part of the programme is PVC, a material which is recognised to be highly dangerous by at least five Commission ongoing studies. We were expecting a communication before the end of the summer but it appears that, after Commissioner Liikanen announced his position, all the work was stopped. I am citing this example, although it may seem a minor issue, because, although it is true that we are working constructively to improve the legislative programme, it is also true that our discussions do not serve much purpose if we then lose sight of major legislative proposals, firmly supported by Parliament, which appear as part of the programme for years and then suddenly disappear.
I will end, Mr President, by expressing our deep concern at the influence of industrial lobbies on the Commission's choice of legislative instrument, which may even not be a proper legislative instrument, and I would also point out that this issue is a very specific part of the interinstitutional agreement which, together with other Members of Parliament, we are trying to conclude before the Copenhagen European Council.
Mr President, President of the Commission, I would like to start by apologising to President Prodi for the improvised nature of this speech, which will be a series of brief reflections on what I have read or heard.
Clearly, over and above the indications given in the work programme for 2003, we cannot expect the Commission to do everything immediately and, ideally, properly, in the space of just one year, but it is right that guidelines should be laid down, as has been done. I feel that, at least in general terms, these guidelines are sufficiently acceptable.
I listened to your speech, President Prodi, and I very much appreciated some of the points which you stressed with your usual enthusiasm, particularly the social considerations, which are very relevant at a time when we are discussing security, solidarity and measures which could even include a new direction for the world of work.
Therefore, if I may, I would like to call upon the Commission and the Community institutions in general to reflect either formally or informally on a number of policies which I believe are of vital importance for the future of Europe, particularly for the future of an enlarged Europe which is genuinely united as regards its fundamental principles.
Well then, yesterday, we held lengthy formal and informal discussions with many members of parliaments whose countries are aspiring, if I may use that expression, to become a full members of Europe, and, together, we discussed our desire to work towards achieving a Europe which is genuinely, essentially and, ideally, politically united. However, in order to be politically united and cohesive, Europe needs to address issues of momentous historical importance transparently.
Mr President, I believe we need to reflect very deeply on the issue of immigration. There can never be enough discussion of the subject of legal immigration, just as there can never be enough discussion on the integration of immigrants. I often reflect - and I still do not know the answer - on the problem of integrating immigrants into society, and I sometimes wonder whether integration is not another, new form of oppression of cultures which are different from ours and should therefore be fully respected.
One of the speakers mentioned the subject of an interesting debate just now, which took place both in Florence and in my own town, Lecce, a town where we have to have no fear of dialogue or the presence of people who do not think in the same way as we do. Here, too, we must listen to what is being said about globalisation, about new forms of poverty which genuinely exist, on north and south, east and west. We must reflect still more - I reiterate - on the way we may, to some extent, be oppressing immigrant or emigrant peoples which, I imagine, would like to return to their homelands and regain their identities and their cultural roots, but which certainly do not want to go back to economic poverty. Therefore, if we have to take economic measures, it is essential that we ensure that these do not lead to the oppression of cultures.
With regard to this, therefore, I would like to draw the attention of the Commission to the issues of immigration and employment, in order to avoid employment, rather than being a uniting factor, becoming grounds for fresh dispute between the immigrants in our States and those who need to convert their business activities. Consider the industrial crisis in our country, President Prodi, and the resulting need to retrain the work force through substantial, genuinely incisive, large-scale training measures. Training is also something which depends on culture, and it must be promoted if it is true that Europe wants to continue to grow, as you maintain.
Mr President, I am speaking on behalf of the Dutch delegation in the Group for a Europe of Democracies and Diversities. The European Commission's three main priorities are a logical choice for its work programme for 2003. Preparation for enlargement is a top priority that is rightly seen by the European Commission as an exercise in managing the diversity of cultures, administrative traditions and economic structures. Likewise stability and security as a second priority receive my unqualified support. Fighting terrorism, management of the new external borders and control of illegal immigration are very important for both the current and the enlarged Union.
Now however I should like to take a closer look at the third priority: sustainable development. While I am of course pleased that sustainable development remains a priority for the European Commission, there is more to it than that. It is solemnly promised that special attention will be paid to the impact of new legislation on the environment. In Annex 2 however I see that the main focus of attention is on completion of the internal market. I am of course curious about the announcement of the inclusion of the environment in EU legislation. I am also concerned about the status of this document. There is a great danger that it will again end up as a discussion document, resulting in fine words and intentions but not meaning anything concrete in terms of legislation. There is certainly plenty of scope for improvement in the energy and transport fields. I do not in fact see many initiatives in the area of environmental legislation. Perhaps this is not injudicious in the light of the problems with the implementation and enforcement of existing environmental legislation. It may also well be that over the next few years we shall no longer be able to develop more far-reaching legislation in a Union of 25 members.
I have often pressed for a proposal to review the Batteries Directive. I know that work on this review has been going on for years, but reaching agreement internally is impossible. It is high time that the proposed amendment was sent to Parliament and the Council. I should like to hold you to the promise of March 2003.
Mr President, the Commission work programme for 2003 is better presented than in the past. It is clearly based around important priorities and that is a point in its favour. The form, however, is still highly ambiguous. We are told that this programme will contribute to the Council's annual operational programme for 2003, which the Council is due to subsequently adopt in December. But what is the exact status of the Commission's contribution? Should the Council accept it as it is or does it have the right to amend it to introduce new priorities? Only the latter hypothesis is coherent with the hierarchy of the institutions. Naturally, we have no doubt that, in practice, dialogue within the institutional triangle will make it possible to iron out this problem. It nonetheless raises an important matter of principle.
The first priority of the Commission programme is essentially to prepare for enlargement. We cannot fail to be impressed, when reading the actions to be taken in this regard, by their sheer number, which shows the scale of the Community acquis to be implemented by the candidate countries. Having listened to the representatives of these countries yesterday, having heard their reactions, we can clearly see that these countries are keen to enter the Union. They want to become part of the European family and are ready to make a great deal of effort to accomplish that. We must not, however, exhaust them with excess legislation and authority. We must have the wisdom to let them work at their own pace and accept variable geometry to a greater extent.
The programme's second priority is entitled 'Stability and security' and this presents in particular measures relating to immigration. Having read the list of key initiatives several times, I must say that I did find the initiative concerning integration of legal immigrants, but I am still looking for the initiative that was supposed to cover repatriation of illegal immigrants. If it is there, it is well hidden. This quite simply shows that the Commission still has a long way to go before realising the scale of the problem we are facing today.
On the other hand, in conclusion, we would like to convey our compliments on the paragraph entitled 'Relations with the enlarged EU's neighbours', which Mr Prodi emphasised earlier. These relations must indeed be redefined and in this respect the Euro-Mediterranean partnership could lead to the creation of a new community, which, it must be said, would be separate from the current one. It would be more natural for Turkey to be a part of that community rather than be part of the European Union itself.
Mr Prodi has to leave early to return to Brussels because of the weather. Therefore we shall take Mr Prodi's response to the contributions now. I understand Mrs Palacio is going to field the questions during the catch-the-eye session.
Mr President, it is not so much a question of time, rather that I have an appointment with Mr Erdogan in Brussels, which, as things stand, seems appropriate, given that the winner of the Turkish elections is visiting Brussels. I am going to meet him this afternoon, and I feel this is important precisely because I believe that we need powerful, direct dialogue on these matters. Indeed, the issues on the table are the most far-reaching, most fundamental matters, and I therefore feel it is appropriate to analyse them in some depth, as I am going to do in Brussels this afternoon, as I said.
Now, however, I want to respond to the first criticisms. I will then leave my colleagues from the Commission the task of developing the themes and exploring them in more detail. Indeed, there are a number of issues which are absolutely essential for our future action.
Mrs Grossetête mentioned our plans for the Mediterranean. I fully agree with her. I myself have on many occasions found myself in an awkward situation because of the way all the leaders of the Mediterranean countries criticise the Commission directly, accusing us of favouring Eastern Europe over them. My response has been simple: the demands of history have led us to take that road, but it is our intention, firstly, to strengthen the Barcelona policy, with whose development we are still encountering major problems, and secondly, to define the new policy which I have outlined - the ring of friends sharing everything except institutions with the Union - which, this is the point, I hope the Greek and Italian Presidencies will help to boost next year, given that we are going to have two consecutive Mediterranean presidencies in the same year. I have already discussed these matters and the Commission's desire to fulfil its responsibilities in this area with the Greeks, and I will discuss them with the Italians subsequently too, for I feel that this is an extremely important issue. Moreover, I call upon Parliament as of now to strengthen our joint action in the field of the Mediterranean.
To return to the subject of our working methods, this is the age-old question of interinstitutional cooperation. It is a wide-ranging issue with major political implications, on which, however, there are a whole series of operational decisions to be taken, for we cannot limit ourselves to making declarations of principle. The Mediterranean policy will require us to take decisions affecting the budget and our whole way of working. I therefore feel that, as far as this matter is concerned, it is imperative that we focus primarily on interinstitutional programming.
Once again, Mrs Grossetête mentioned the need for each Commissioner to present a preliminary report to the Parliamentary committee concerned. I have no objection to this. Indeed, it could be useful, precisely because this is a new process which we need to improve. We will assess this proposal and I am sure we will take on board the sense of it. The only thing I want to avoid is the danger of fragmentation. There are a number of points at which, despite the need for in-depth analysis, we need to focus on the overall picture, specifically at the stage of the preliminary proposal at the beginning of the process and again when the final decision is taken at the end of the process. I would like these two stages to remain plenary debates. Clearly, there will be times during the debate when technical, specific points need to be discussed - we have no objection to that - but the beginning and end of the debate are a matter for all of us, not just some of us.
Mr Barón Crespo, first of all, the proposal on the Commission's programme is usually determined by the relationship between the Commission and Parliament, which is extremely delicate. I would point out that the Commission's programme for 2003 focuses on new initiatives whereas the Council's programme, with very few exceptions, deals with initiatives which have already been presented by the Commission but which have not been adopted. In this sense, it is on our relationship with the Council that we need to focus, for we now have a backlog of issues which Parliament has already dealt with. Of course, the Commission fully supports the European Parliament - we have been consistent in our support - ensuring that the Council involves Parliament on all the points of its programme. Moreover, the Commission defines the political priorities for the Council, and it has already presented them to the General Affairs Council of 18 November. In this regard, we should have a close relationship with the Greek Presidency too.
As regards the point raised by Mr Barón Crespo concerning the political parties' statute, we will present the new proposal as soon as it enters into force. We are in full agreement with you as regards its importance, but we are just waiting for the right moment to present the proposal, which must be discussed by everybody together.
As regards the interinstitutional resolutions for 2004, I feel that what Mr Barón Crespo said is extremely important, and I fully agree with him. The Commission has constantly drawn the presidency's attention to the need to find solutions which will not upset the smooth functioning of the institutions. An agreement with Parliament is clearly necessary. When it became clear that there was a sort of legislative traffic jam, the Commission immediately made it clear that there needs to be coordination between Parliament's rhythm of work and the rhythm of work of the Commission. We immediately stressed that the new Parliament must work in tandem with the new Commission right from the start. As I see it, these decisions are highly necessary, but we are short of time because solutions have to be found before Copenhagen. I think we could discuss this proposal at the interinstitutional summit at the end of November/beginning of December with a view precisely to achieving an agreement before Copenhagen. I must stress the vital importance of this matter because what we have to avoid is a scenario in which we have the new Parliament, a Commission that will only be in office for three months and then a new Commission, with all the organs changing and, as a result, a complete breakdown in some areas of the system. We are extremely concerned about this.
I fully share Mrs Frassoni's concerns regarding sustainable development, about which Commissioner Wallström is going to speak later on. Commissioner Nielson is going to talk about Johannesburg and Vice-President de Palacio is going to talk about transport. I would point out that our position at Johannesburg was very strong but also very uncomfortable. I am not ashamed to say that the countries of the Developing World, the African countries particularly in this case - indeed, Africa is the real major problem - are tending to make less and less of a distinction between Europe, the United States and other countries. This is something which should concern us all. Despite the fact that, in recent years, we have been acting in a genuinely responsible manner - consider Kyoto, the Everything but Arms initiative, incisive decisions opening up our markets unilaterally, incisive decisions regarding the Kyoto Protocol, incisive decisions on many aspects of development aid, for example in Monterrey, where it was we who obtained the minimum that could be obtained as regards foreign aid, even though it really was an absolute minimum - we must not be surprised if the developing world reacts by lumping us all together without distinction. This is a matter of great concern which requires very thorough analysis on our part. This is the way we must approach the issue.
A further concern, expressed by Mrs Boudjenah, relates to the interpretation of peace and development issues overall, as a matter for general concern. I agree - as I said before - with this too. As regards matters such as the pluralism of the world and multilateralism, it is even more important that we adopt a role of absolute leadership because there is no one else who can keep these debates open, and we know how valuable they are at this time.
It must also be said, quite frankly, that these are debates which can be kept open in a credible manner if there is a financial commitment, and that is very difficult to fulfil at this time. I therefore believe that we genuinely ought to open an in-depth political debate on this because, clearly, if we do not engage sufficient resources, we will be merely moralising to these countries rather than capable of changing the situation in the world. I would stress: we have done a great deal and we have played an exemplary role. We must continue to do so but we must improve both the quality and quantity of our efforts.
This brings me to the last part of Mrs Poli Bortone's speech, which concerned immigration. It is true that we need to focus on legal as well as illegal immigration, it is true that the issue of integrating immigrants is something that needs to be discussed, but, first and foremost, there is the major issue to be resolved of whether or not integration is taking place. I have to say, however, that, for the most part, the immigrants who come to Europe are increasingly stable, increasingly willing to become integrated into the societies of our European countries, wherever they come from, and they become integrated more easily and to a greater degree in some cases than in others. I do, in any case, believe that, for the sake of the future cohesion of our societies, we must make a huge effort to facilitate integration as a priority.
I would stress that it is an issue whose facets and characteristics vary greatly according to the country of origin and reception, but the risk of our societies becoming fragmented is a risk we cannot take.
It has been a very powerful personal experience for me to visit different communities of Italian immigrants in Germany and Belgium over the years. Wherever I have seen that total integration has taken place, I have realised that this was the only way for them to live happy, serene lives on an equal footing with their fellow citizens. Total integration is, in my opinion, a major objective for an open society, and it must take place in full respect for all cultures, in full respect for diversities, with a view to achieving societies which are not afflicted by conflict or tensions. Clearly, this means that we need an immigration policy which is much more complex and much more cohesive than that we have been working on hitherto.
We now move on to the catch-the-eye procedure.
Mr President, Mr President of the Commission, Commissioners, the Committee on Women's Rights and Equal Opportunities, which I have the honour of chairing, welcomes the Commission's initiative to introduce a more compact and integrated political planning procedure.
The Committee on Women's Rights had an opportunity for constructive dialogue with two Commissioners, Mrs Anna Diamantopoulou and Mr Antonio Vitorino. We had a most productive discussion, during which our opinions and positions converged on numerous points. In the light of that positive experience, I was surprised - and I wondered why - I was unable to find a single word on gender equality in the Commission programme for 2003. Mrs Diamantopoulou assured us at a meeting with our committee at the beginning of October that gender equality policy was a Commission priority and we have heard nothing to make us think otherwise. As you know, the Committee on Women's Rights has the exclusive privilege of being invited once a year to a one-day meeting with the President of the Commission, Mr Prodi, and ten Commissioners, in order to discuss the specific issue of gender equality.
2003 is an important year for the Committee on Women's Rights. The top priority is the Convention on the future of Europe and we have invested a great deal of time and effort in order to ensure that the new Treaty promotes gender equality. Secondly, we need the acquis communautaire on women to be applied, not just adopted by the candidate countries. ?hirdly, there is the question of gender mainstreaming and, of course, we still have a great deal to do to put our own house in order here. In all events, I welcome the initiative to put the Commission's annual progress report on sexual equality on the agenda for the spring summit under the Greek presidency.
Another important priority is to ensure there is a balanced representation of the sexes at the 2004 European Parliament elections. The European Parliament and the Commission should set a standard for the other institutions. Finally, I am worried and concerned about the fact that the proposal for a new directive on combating sexual discrimination on the basis of Article 13 of the Treaty keeps being postponed. Have we any news on this?
Mr President, ladies and gentlemen, equal opportunities for women is a constant and permanent priority within Community action. I do not know whether the chairman of the Committee on Women's Rights and Equal Opportunities believes that they are not sufficiently covered in the texts. It is possible, but I would like to say that they are present as a matter of course, because it is our obligation and that is what we all want.
With regard to some of your ideas on the question of mathematical equality in women's representation in the different bodies, I would like to say clearly that this does not appear in our programme. In this respect, I would remind the chairman - who furthermore is Greek - of the famous myth of Procrustes.
Mr President, I would first like to thank Commissioner Bolkestein for creating the right framework for the future of Basle II. However, at the same time I would like to ask Commissioners Liikanen and Busquin what they are doing under their portfolios to ensure that Basle II is implemented without damaging the economy. Basle II is about the creditworthiness of companies, of small and medium-sized enterprises, and about the guarantees and transparency this requires. I believe that if we do not take precautions in good time here, we will end up with a huge problem involving ever more bankruptcies and enormous unemployment.
I would like to address my second question to Commissioner Lamy. Mr Prodi mentioned that we want to drive forward the political democratisation of the WTO. To what extent has provision been made in the Commission's work programme for making progress with the parliamentary assembly?
As there are a lot of requests for the floor, in order to speed things up we will hear from the Commission at the very end rather than after every contribution.
Mr President, Commissioners, ladies and gentlemen, in 2003, the Commission's work programme, and even the political work of the entire Union, will be heavily dependent on the world economic environment. For now, there is no reason to be optimistic. According to the Commission, the indicators continue to point to an acceleration in growth at the end of 2002. This acceleration, however, will not exceed 1%, which means, and I quote, that a rate of growth of around 3% therefore seems impossible to achieve for 2003.
The risk of a stock market crash, the impact of terrorism and the threat of war have significantly marked the world economy. We could adopt a dogmatic stance in response to this situation, superstitiously chanting 'stability, stability'. We could also aim for a more pragmatic economic policy by giving growth a boost. That is what the US Government has done, injecting more than USD 100 billion into the economy in one year. That is what the Federal Reserve has done through its policy of lowering interest rates.
For us, as socialists, stability is important. We must fight against public debt and for a balanced budget. The right has attacked the German Government for this, pretending to forget that right-wing governments in Portugal, Italy and in particular France, are moving ever further from the stability policy. The socialists, however, advocate a proactive policy in favour of growth and employment, because in politics chanting has never produced results. Now is the time to relaunch trans-European networks and use all available appropriations to foster productive investment, research and the knowledge-based economy. It is truly scandalous to see that the Commission was incapable of using all the available appropriations in 2001. Even though the Union budget is just 1% of the Community gross domestic product, 16% of these scant appropriations were unused, in other words, saved.
Mr President, I shall end by saying that the Union set itself an ambitious strategy at the Lisbon Summit, and we must provide ourselves with the means to fulfil that ambition.
Mr President, Commission, Council, on behalf of the Committee on Employment and Social Affairs I intend sounding a somewhat negative note about the Commission's work programme and legislative proposals. We have to establish that against the background of the Lisbon process, against the background of a growing demand for labour participation, against the background of requests for flexibility in the labour market and against the background of labour mobility in Europe, the Commission's programme, and in particular its legislative programme, is lacking in ambition as far as we are concerned, and that we think is a pity.
2003 threatens to be a lost year in this regard, certainly if we look at the legislation. There are only three proposals that go in the right direction. They are concerned with equal treatment, which has already been mentioned, the normal guidelines for employment and social security 140871. They are not new legislative proposals, though; they are amendments. We also note that delays are occurring in a number of areas or there is even the odd omission, as is the case with the European works council, which is not on the agenda for next year or perhaps only at the end of it. There is also a lack of initiative in the fields of parental leave, the protection of women workers, the disabled and atypical work, and I could go on.
As a committee we have to note that on the legislative side the programme is not really satisfactory when it comes to the demands that are made by society and that are also socially based. We have already spent some time discussing this in our committee and with our Commissioner. We also believe that the problem does not lie with the Commissioner alone, but also and in particular with the Commission as such and with the Council. We therefore ask the Council in particular to take steps on the occasion of the forthcoming mid-term review of the social agenda.
We must prepare this with the Commission and I hope that we can then make progress. At the moment there is really no chance of this happening and we are disappointed to a certain extent. But we live in hope and that is why we are asking that these steps be taken.
I wish you long life and good health, Vice-President Martin, long life and good health to all the Commissioners, long life and good health to all the Members of the European Parliament and long life and good health to the Council representative too, although I know that the Council - the 15 Heads of Government - is very concerned to learn that the European citizens are living longer. I read in a wide range of newspapers this morning that a pill has been discovered that may well enable us to live to the age of 150.
While I was on my way to Parliament, I remembered what it was I had to ask the Commission. While I have always been aware that Europe is now beginning to concern itself with pensions - and I have to say that last year's Commission rightly addressed the issue with particular enthusiasm, with, I believe, the support of the Commissioner responsible, Mrs Anna Diamantopoulou - even though the area is still the responsibility of the Member States, I have noticed that many governments, including, not least, the government governing me, Carlo Fatuzzo, too, are making statements which will lead the European citizens to believe that it is Europe which is going to cut their pensions, that it is Europe that is going to reduce their pension income, that it is Europe that is going to force them to tighten their belts. However, it is they, the national governments, which have to take these decisions, and if they are going to be forced to cut pension payments, then they must make that clear openly, frankly and honestly to their citizens.
I would therefore ask you, Commission Vice-President, what the Commission intends to do to make the European citizens aware that Commissioner Diamantopoulou is not a fairy or a sorceress who is able to grant wealth to all the citizens but an evil ogre who is doing what the national governments tell her to.
Mr President, Vice-President of the Commission, I would like to focus essentially on section 1 of the Commission communication. The Commission has now achieved the major objectives established at the beginning of its term of office - enlargement and the reforms - but I feel that, in the final stage of its term of office, it must do more than just manage and implement what has already been achieved. I feel that the paragraphs entitled 'Defining the future of Europe' and 'Relations with the enlarged EU's neighbours' are the key to the realisation that we need to start laying the foundations for the Union's future political outlook as of now.
After the accession we hope for of Bulgaria and Romania in 2007, we must turn our gaze resolutely in three directions: towards Eastern Europe, the Western Balkans and the Mediterranean. I welcome the openness displayed in the sentence '?the Stabilisation and Association process opens perspectives for membership'. I therefore agree with what President Prodi said: we must develop a ring of friends stretching from Russia to Morocco, without excluding the possibility of them acceding to the Union under the same conditions as the other countries which have already become part of it.
This opens horizons for the future which will extend our project even beyond the geographical confines of our continent. While we are preparing to launch the widest and, perhaps, most important enlargement of the Union, we need to be aware of these possibilities. In any case, when Russia accedes to the Union - however far in the future - we will not be able to stipulate that only the part on this side of the Urals can do so, and that will bring great changes, particularly in the way the Union defines itself.
We must therefore see the Union as a ring of concentric circles which are interconnected. This is the way for Europe to continue to keep its soul alive. The day when Europe ceases to concern itself with the countries beyond its borders will be the day when it loses part of its basic raison d'être.
Mr President, I have a few specific questions about development policy for the Commission. You have said that we want faster spending because far too much remains unspent at the moment. In practice however this is still not happening. My specific question to you is: what new steps will you be taking to achieve this in your work programme for 2003? You have also said that we must spend better, we want to move towards basic social spending such as education. You have accepted a figure of 35%, you have reached an average of 28%. What specific steps will you be taking to achieve this in your programme for 2003?
Thirdly, in Doha you took on the obligation to table proposals for the reduction of the agricultural subsidies and their conversion into rural subsidies before March 2003. When can we expect these concrete proposals in the area of agriculture, as a supplement to the Fischler package?
Fourthly, you promised to bring forward a supplement to the regulation of the gap between structural aid and emergency aid. This gap, the famous grey zone, is sometimes giving rise to one or two years' delay. When can we expect to see this specific regulation?
Fifthly, and in conclusion, in the context of migration policy - and Mr Prodi also made reference to this - you said that there is a need to conclude new partnership agreements with developing countries. The specific question is: what initiatives will you be presenting in this area in addition to the Cotonou Treaty that will actually do something about a regulated migration policy which - and let us start with North Africa and a number of the suppliers from the different regions - actually involves the relationship with the developing countries?
Mr President, we have the Mediterranean and Eastern Europe, but I should like to remind Mr Prodi, the Commission, and the other ladies and gentlemen here, that we also have Northern Europe and the Northern Dimension, and I would ask them to take this into consideration also.
At present we seem to have all our attention on enlargement, but we must fight tooth and nail to hold on to the Lisbon objectives. Enlargement will place burdens on the EU economy, and that underlines the importance of having a competitive strategy to address that problem. For this reason, we must also be able to implement some difficult reforms at the same time as enlargement. We have to focus our attention on the applicant countries' ability to implement the Lisbon objectives. In the old Member States too it is necessary to give attention to the implementation of EU legislation. When enlargement takes place we shall particularly have to avoid distortions of competition due to the uneven implementation of directives, for example, in environmental and competition policy. The liberalisation process must be speeded up substantially in the electricity, gas, telecommunications and transport sectors.
The situation at present is that consumers cannot count on economic growth. Investment is being put off and the markets are still constrained. Labour costs are high while at the same time there is considerable unemployment in Europe. Faith in the Stability and Growth Pact is being shaken.
I would ask the Commission how it intends to integrate this ambitious timetable for enlargement with improved economic competitiveness in Europe.
Mr President, I have a question for Commissioner Diamantopoulou regarding the European employment process and the most practical difficulty to which it gives rise, namely the problem of implementing the policy in the Member States. Most of the players in the labour markets across Europe know absolutely nothing about the European Employment Strategy. The Commission is aware of this and has started to stress the importance of implementation, which I welcome wholeheartedly. When I last heard Mrs Diamantopoulou speak to our committee, she said that there would also be further consideration of how to include the European Parliament and the national parliaments in the European employment process. I think this sounds excellent.
My question now is whether the Commission has progressed any further on this issue and has clearer ideas in this regard. If we look at each individual Member State, they all have some sort of national action plan for employment in as much as their parliaments have adopted budgets which establish which measures in the area of labour market policy have funding for the coming year. As there cannot be two separate national action plans, the national action plan which is part of, and builds on, the guidelines in the European employment process must be coordinated with each parliament's politico-economic work on creating a national employment policy. I therefore wonder why the Commission is not clearer on this point. I know that telling Member States how to handle their decision-making processes is not an option, but making recommendations is obviously possible, not least within the framework of the open employment process.
With this now about to be introduced in the candidate countries, which have a weak administrative capacity, it is even more important to place the political responsibility for the employment process clearly on the political process and to emphasise that the national parliaments have a crucial responsibility for, and influence upon, this issue.
Mr President, the fight against terrorism has been, and must continue to be, one of our priorities, if not our main priority. There has been much progress in this field and in the field of cooperation in criminal matters and we have demonstrated that when we have political will we can be effective.
I would like to ask whether you believe that now is the time, following this success in relation to cooperation in the criminal field, to carry out the necessary improvement in judicial standards in the European Union and the defence of individual rights. And I am referring to the current Union and the enlarged Union.
I also believe - and I would like to hear the Commission's opinion on this - that there should be some coordination initiative in the police field which would put an end to these areas of confusion, which are so difficult to explain to the citizens. I am referring to Europol and others.
I am less optimistic about immigration policy, however. There is a phrase in the work programme which I find truly extraordinary: to consolidate the immigration and asylum policy. I do not believe it is the fault of the European Commission, I am more than sure of that; but, to be frank, I think it would be very positive if we were to begin the immigration and asylum policy. Mrs Grossetête asked the Commission for more initiatives. I would ask the Commission for fewer initiatives. It has presented all the initiatives it should have presented. We have a package of proposals which make up a coherent and reasonable immigration policy. What we need to do is to begin to take decisions in this area. I believe that we should not increase the range of proposals so that the Council can just select little bits of them, but we must demonstrate political will in order to make progress in global terms.
And finally I would like to welcome the proposal for integration policies and, above all, the idea of coordinating these polices with social policy. If we believe that immigrants must enter Europe for employment purposes, we must be effective in both areas, we need an immigration policy which works, but also a labour market which works, a social policy which incorporates immigrants in order to respond to the local problems which immigration creates.
Mr President, maritime safety is one of the challenges included in the Commission's working programme for 2003. Unfortunately, we are currently facing the terrible accident involving the Prestige off the coast of Galicia, which makes this working principle all the more evident.
I would like to take this opportunity to congratulate the Commission, by means of its Vice-President, on its rapid reaction and its cooperation with the Spanish and Galician authorities in relation to this dramatic event. I would also like to acknowledge the Commissioner for Transport and the European Parliament's Committee on Regional Policy, Transport and Tourism, who have approved the Erika I and Erika II packages, which, had they already been applied, could perhaps have helped us to prevent an accident of this nature.
In this respect, I would like to point out that the Directive on the monitoring of traffic - yet to be transposed - in Article 20, lays down the definition of areas of refuge, which, although they are vague, would allow vessels with problems to reach them to try to resolve them.
We have examples such as the Erika, which was not authorised by the French authorities to enter the port of Saint Nazaire, or now the Prestige, not authorised to enter Galician ports, clearly due to the high ecological value of that coast. There should be further proposals for the creation of areas of refuge out to sea, sufficiently close so that vessels with problems can reach them and sufficiently far from coasts to prevent serious ecological problems, but which allow for immediate naval rescue actions with technical resources, both aerial and marine. And the measure, Madam Vice-President, if included in the Commission's programme, could be applied urgently without the need to wait for transposition of the directive.
Mr President, my questions also relate to environmental policy. I would like to repeat the question from Mrs Frassoni on PVC and what has happened to the goals regarding PVC in this work programme, for they were included in both last year's programme and that of the previous year, but they have now disappeared. This is exceedingly disturbing, as we are talking about an incredibly hazardous substance which we know exists in large quantities in our environment. In terms of waste, no fewer than four million tonnes of PVC waste are produced every year. Perhaps Commissioner Liikanen or Commissioner Wallström should answer the question of what has happened to the Commission's goals on the issue of PVC.
My second question relates to the structural funds, the common agricultural policy and EU-financed programmes and plans in general. During 2003-2004, Strategic Environmental Assessment (SEA), will enter into force in the Member States. Unfortunately, SEA does not yet cover EU-financed plans and programmes, but the Commission has promised that this must happen, something for which Parliament has expressed its support. I now want to know whether it is the case that the Commission has started to set up an internal organisation to ensure that there is sufficient capacity to implement this type of impact assessment for EU-financed plans and programmes.
My final question relates to Natura 2000. We are still waiting for a communication from the Commission, which has been delayed a number of times. Now it has been included in the programme, and I would therefore simply like to point out the importance of this communication actually being issued next year, preferably as soon as possible.
Mr President, the closure of Strasbourg Airport on Monday evening, which of course held us all up for quite some time, has prompted me to put a question to the Commission on the following subject. It would be a good idea to have an overview of all the aircraft within European airspace, coordinated centrally: within Eurocontrol, for example. Obviously it is the countries themselves that are responsible for national air traffic control systems, but would it not be appropriate to have a central overview of all the current and planned flights, whether they be civil or military, in order to improve utilisation of the airspace, reduce the number of delays and lessen the impact on the environment?
Mr President, while welcoming the programme presented to us today I must express some alarm that on page 12, under 'Key initiatives - sustainable and inclusive economy', the mountain has laboured and made a promise to produce a green paper on public services or services of economic interest. I find this extraordinary. This Parliament has repeatedly pointed out to the Commission and the Council over many years that there is an urgent need for a directive on a framework for services of general economic interest.
My understanding is that the spring summit instructed the Commission to come forward with a proposal for a framework for services of a general interest by the end of this year. Yet what we have in this work programme for next year is the promise of a green paper to discuss the principles on which services of general economic interest might - might - be constructed. At the same time, we have a promise on page 12 that measures to complete the internal market, by eliminating barriers to the provision and take-up of services by business and consumers, will proceed next year. I do not find this acceptable. This House and the spring summit have been ignored. All the calls this House has made for universal services of general interest to the citizens of Europe to be guaranteed as a matter of urgency have been ignored, although this is a key part of European citizenship and of the social model we are so proud of in Europe.
I would like a clear answer from the Commission as to why it is failing to do what this Parliament has asked it to do and what it was instructed to do by the Council at the spring summit, because this is not acceptable.
Mr President, I have two questions. The first is about securing our external borders. I very much welcome the programme and proposals with regard to enlargement, and particularly the fact that you want to have uniform responsibilities. The question is this: when do you think the new Schengen manual will be available? We will have common training programmes. When do you think this common training system will be operational?
What I would also like to request is that we should consider the compatibility of the technology being used and that we should also get Europol to carry out the proposed risk assessment as soon as possible. When do you think the system will be operating?
My second question is about migration. Our objective - and on this we agree - must be to create viable legal immigration mechanisms and prevent illegal immigration. However, the problem that arises here relates in particular to the area of asylum, where, although the Commission has made proposals, final decisions remain to be made in all areas. But we need decisions to be made quickly so that genuine refugees - who make up about 10% of applicants - can be helped swiftly and so that repatriation can be arranged for the remaining 90% that have to be rejected. Commissioner Vitorino, how do you intend to ensure that a system of this kind can finally be made operational and that we can secure Council approval?
Mr President, I would like to thank those of the Commissioners who, out of respect for Parliament and the debate on the work programme, have been able to spend a couple of hours with us - once a year. I admire Mrs de Palacio for answering questions across all areas of policy, including those of her colleagues who have other priorities. What I have said amounts to praise for those of her colleagues who are actually here.
Mrs de Palacio, Commissioners, I have read the work programme very carefully. It is better than what you have usually come up with. In my areas of interest at least, it is more helpful. You have integrated the concept of sustainability throughout, as we have always requested. I really get the impression that you have done your homework, that you have understood the issues and that the external presentation at least has been very well done.
'External presentation' and 'internal behaviour' are, however, two very different things. My queries relate in particular to internal behaviour. Let us consider the leftovers, that is to say the things you are carrying forward from 2002. In my field, which is environmental policy, there are some areas that Mrs Schörling and Mrs Frassoni and others have touched upon, such as policy on chemical products, PVC, the batteries directive, and various others.
If I consider why that is, I see that one of the main problem areas is that you cannot achieve any internal agreement. You have conflicts between environmental, industrial and trade policy, and there is also often conflict between consumer protection and trade policy.
If you cannot resolve these internal conflicts, if you cannot manage to demonstrate leadership and say 'OK, the Commissioner responsible has power over the inter-service procedure', then we will always find ourselves with 'leftovers'.
That is why I am asking you, Mrs de Palacio, how you intend to resolve conflicts within the Commission in future, and whether you are willing to air these conflicts in a more open and transparent way. We can only ever guess the reasons why no proposals are presented to us. We learn them already from the grapevine and the rumour mill. We mostly seek answers in Commissioner Liikanen's areas of responsibility, sometimes, often enough in fact, we seek them in Commissioner Lamy's areas, and sometimes in Commissioner Bolkestein's areas too. I regard them as being the naughty boys. I am not referring to poor Commissioner Wallström and Commissioner Byrne, who always do their best but are sometimes pushed to one side. I expect your internal behaviour to reflect the way you present things externally. That means that you will also present the proposals that you have presented to us very quickly in future.
Mr President, I was hoping to address my questions to Mr Solbes, but I do not see him in the House, and so Mrs de Palacio or Mrs Diamantopoulou may answer instead.
I should first like to make a request: please do not abuse the adjective 'sustainable'. It is rather like those awful restaurants where they put cream or parsley on everything and in the end ruin every dish. 'Sustainable economy', Mrs de Palacio and Mrs Diamantopoulou, means absolutely nothing. It is just a nod towards the environmentalism of the Greens, towards the left with 'solidarity' and towards the right with 'economics'. In short, a little semantic correctness would not go amiss.
Let us now deal with some rather more serious matters that I have noticed. President Prodi has spoken of a single cycle of economic policy coordination - I am referring to point 2.3, b4) - and, indeed, only a single cycle is needed because the objectives laid down in the Stability Pact and the broad economic policy guidelines must coincide with those of the real economy, in other words the labour market and, above all, welfare. You realise that the labour market and welfare are two sides of the same coin. Well, while the labour market already has an implicit coordination process - the Luxembourg process - which has been making positive headway for six or seven years now, the same is not true for the more recent (as one might say) Laeken process for coordinating welfare action, which has yet to be put into practice.
The two systems are unbalanced: much has been done in the area of close coordination on the labour market, while everything still remains to be done as regards welfare. My request is therefore that the two coordination processes be synchronised as fully as possible so that they then make it possible to fulfil not only Lisbon but the Stability Pact too.
Mr President, in relation to the Commission's work programme on enlargement we have, as we would expect, a very thorough and indeed a very formidable programme to achieve in the next 12 months, in which the Commission has to address a large number of areas including, in particular, monitoring the progress of the candidate countries.
Can we be assured that even when the treaties are signed there will be no winding down of DG Enlargement? That will ensure that we have the staff to carry out the monitoring process, which is still important right up to accession.
Secondly, the focus will inevitably move on to the stability of our borders, as the Commission says in its programme, but it does not say what new steps we are actually going to take. We talk about relations with Moldova, for example. Moldova is very close to being defined as a failed state. How are we actually going to deal with it and with Ukraine, with which we have still tried to have relations? In relation to Bosnia and Kosovo, are we simply going to carry on as before, or are we going to look at enhancing our work there in order to better secure our borders?
Finally, we put emphasis on the CFSP in preparing the Commission's role in that area. However, defence procurement and securing the future of European defence industries are important. To that end we have previously had action plans from the Commission on how it can use its instruments to support that process. Commissioner Liikanen keeps promising me that he will put forward a further action plan, but I see no reference to that in the annual programme. Are we going to see an action plan on future defence industries and on defence procurement, and are we going to see the Commission using the instruments it has available?
That concludes the catch-the-eye procedure.
Mr President of the Commission, Mr President-in-Office of the Council, Commissioner, Mr President, ladies and gentlemen, the presentation of the Commission's legislative and work programme for the year 2003 constitutes an important stage in working relations between our two institutions. In fact, the presentation of this programme today marks the end of an interinstitutional schedule of financial payments agreed between our two institutions in January 2002.
As this is the first exercise of its kind, it will clearly be possible to improve a number of points next time and I shall take the liberty of coming back to this matter at the end of my speech.
In February 2002, the Commission presented to Parliament the annual political strategy for the year 2003. On the basis of this document, a true interinstitutional dialogue took place, from April to July, between the parliamentary committees and Commissioners concerned, on the scope and implementation of political priorities in each specific field of competence. In July, within the Conference of Committee chairmen, jointly with the Vice-President of the Commission, Mrs de Palacio, we carried out an assessment of this year's programme. Then, in September, the Conference of Committee chairmen, also in the presence of Mrs de Palacio, drew up an inventory of the various legislative proposals that the Commission intended to introduce in its legislative and work programme for next year. The document that Mr Prodi has just presented is therefore, to a great extent, the outcome of the dialogue which has taken place throughout the year.
Now, in order to conclude this process, Parliament is due to decide on a motion for a resolution on 5 December. In this regard, I would inform you that the parliamentary committees decided, at the meeting which took place the day before yesterday, to prepare, each in their own field of competence, a contribution which can be included in this motion for a resolution.
Mr President, allow me to inform the European Commission, as well as Parliament, of my positive assessment of the interinstitutional schedule of financial payments which has been established for the first time. More or less one year ago, the Commission position, as you will all recall, was practically the opposite. The establishment of this schedule of financial payments required a great deal of effort, in particular by Parliament. In this regard, I would like to highlight the remarkable work of our colleague Mrs Malmström, during negotiations with the Commission. In fact, it was possible to establish the schedule of financial payments due to the mutual trust that has been created between our two institutions with regard to legislative programming. Naturally, on the basis of this year's experience, the various stages will be better understood and can be implemented next year. A true culture of planning and interinstitutional programming is currently developing between the European institutions, which is surely moving in the direction expected by our citizens.
In this regard, allow me to conclude my speech by recalling that at the time of the Seville Summit of 21 and 22 July this year, the European Council decided that the Council would establish a work programme. I therefore hope that the resolution upon which Parliament is to vote on 5 December will also address the Council with a view to establishing its programme for the year.
I would like to end by emphasising the importance of dialogue with the Council. I would like to thank Mr Haarder in particular, who has always been there when we needed him. I believe it is worth emphasising, Mr Haarder, because it is good to hear congratulations, too, from time to time.
Efficient legislative programming effectively means two things. First of all, transparency in terms of knowledge and citizens' access to the legislative work that the European Union intends to undertake in the year ahead. Secondly, greater efficiency in carrying out legislative work, not forgetting that, thanks to better programming, Parliament, the Council and the Commission can inform the national parliaments and the citizens on legislative work and take full responsibility for it.
Mr President, Mr President-in-Office, Commissioners, Madam Vice-President, I would first like to make a few observations about the key points. The first of these is the enlargement of Europe. We have already heard several times that the signals indicating the direction the Commission would like to go in here are too weak. Let us take a look at the Balkans, for example. This region in particular now feels as if it has been rather abandoned - the finance available to it has been reduced. That may be justified, but that is all the more reason to give stronger political signals offering these countries two alternatives: either the route to membership at a later stage, or some other option.
The Zagreb Summit is coming up. I do not know what the Council has in mind, but I would like to know, Madam Vice-President, what the Commission intends to propose at the Zagreb Summit, at Zagreb II that is, about what should happen in the Balkan region. Is it being specifically identified as an enlargement region once the first round of enlargement has been completed? Yes or no?
Secondly, there is the issue of stability and security. The point I am about to make has already been made, but I think it could be made more forcefully. Our security is very closely linked to our viewing other, neighbouring regions, ranging from the Balkans to the Caucasus, as partner regions with which we have appropriate treaties and where we intend to extend cooperation against cross-border crime and illegal mass migration.
On a more positive note, let us look at energy. I think we can agree on this, Commissioner. You have brought forward a raft of energy policy proposals, including proposals on energy policy in relation to nuclear safety. We are now in a position to discuss the details and I am sure that we will not always agree. I believe, however, that it is high time we regarded a coherent energy policy strategy as being part of our external policy.
What regions do we want to link more closely with Europe, especially as regards energy security policy? Let us consider the Caucasian region - or are we leaving it up to the Americans to act there? The Balkans are also involved in terms of the various pipelines that need to be developed and secured there. This combination of external policy strategy with security policy strategy and even including energy security needs to be made far stronger.
Thirdly, there is the issue of a sustainable and inclusive economy. Here I think that what is lacking is a statement about economic policy cooperation, particularly with the European Central Bank. The way this cooperation has been implemented in practice so far is by no means satisfactory. I do recognise, however, that Mr Prodi's observations about increased flexibility in relation to the stability pact are not reflected in the work programme, not directly at least. In which case I do not know why he highlighted that point, but so be it. However, the issue of how we can cooperate with the Central Bank to assume greater responsibility in terms of economic policy, and therefore also employment policy, needs to be given greater emphasis.
On page 14 there is a paragraph about services of general interest. I am amazed that the Commission should be saying again that we need to initiate a debate on this. A much-needed debate is already taking place, although unfortunately not one in which the Commission has played any really significant role. Mr Prodi's comments on this need to be taken really seriously if we are to make progress in this area, because services of general interest are an important issue not just in France but also in many of our Member States, and we need to have a clear line on this.
Lastly, I would like to make some general points about the legislative proposals. Madam Vice-President, you know that you are our partner in the debate on alternative forms of regulation. We in this House have a very great interest in seeing laws adopted more quickly and in applying the legislative process in a more flexible way, but to do that we need the cooperation of the Commission and the Council. I will say something about that in a moment.
The Commission is willing to help on a great many issues. It is perhaps a little too fearful that we want to take away its right of initiative. We do not want to do that, nor are we able to. Even if we did want to, we could not take it away from you. But that does not mean you are entering into a more productive dialogue with us. And it does not mean, above all in areas where we have delegated our legislative competence, that we have a right of call-back, because we are after all surrendering some of our competence and so we want something in return.
There is one thing that I find totally incomprehensible. I am sorry to say that and have only praise for you, Mr Haarder, for sitting here for hours and listening; I really admire that. I have in mind the very disappointing opinion adopted by the Council, by Coreper, on the issue of other forms of legislation. It is not often you see something so restrictive and backward looking. You really cannot expect Parliament to surrender legislative competence as long as you are not willing to budge an inch yourselves! You talked about comitology as if it were the holy of holies, as if it were our primary objective! That really is not acceptable. We need to have a situation in which Parliament and the Council are to some extent treated as equals. We do not want to impinge on your rights, but please respect ours!
Mr President, this has undoubtedly been a good debate between the institutions and 2003 will be an important year against the backdrop of enlargement. We must ensure the good functioning of the Union for our citizens present and future. That applies very much to the process of how we legislate, how we implement legislation and how we enforce legislation. The debate has been very wide-ranging debate as regards how we legislate in this process. However, I could not help thinking while listening to the many detailed questions that we have heard that perhaps more of what I and my colleagues have been dealing with could have been dealt with at an earlier stage in the Committees, to give us a more strategic debate here today.
On behalf of my group, I welcome the emphasis on impact assessments and the emphasis on involvement of our citizens and transparency. That has to be the right way forward. I would raise some concerns about the Commission's powers of enforcement in terms of infringement proceedings as we move towards enlargement. We must make sure that sufficient resources and measures are available in this respect.
The same goes for the Court. The Court has to be fully resourced in order to carry out its tasks in the difficult times that lie ahead. We have had a good debate, a good exchange, but I still am left wondering whether it has truly been the strategic debate that should have engaged all of this House and our citizens outside. We have done well but we could still do a lot better.
Mr President, Commissioners, ladies and gentlemen, I also cannot see how anyone could oppose the Commission's priorities. Who could oppose the objectives of succeeding in enlargement, ensuring stability and security, firmly supporting the relaunch of the economy and employment, controlling globalisation and ensuring that the resulting benefits are redistributed as widely as possible taking account of Kyoto, Monterrey and Johannesburg, not forgetting a knowledge-based society, developing research with increased appropriations and better interaction between science and society. I must, however, admit to you my concern over the deepening abyss between the stated objectives, on the one hand, and the means implemented in order to achieve them and therefore the results that will arise from them, on the other. Moreover, in European public opinion polls, this is often what destroys the European ideal.
How can we succeed in enlargement without taking account of the diversity of the candidate countries - thereby better recognising the diversity of the current Member States - without taking sufficient account of their difficulties and needs, while at the same time we require them to succeed immediately in doing what some of the Fifteen have still not managed to do? How can we ensure security and also combat crime while limiting ourselves to a 'Great Wall of China' or 'Berlin Wall' type strategy, in other words substantially communitarising the acceptance and immigration rules in a realistic but humane way throughout the Union? How can we boost employment when free competition and the free market are detrimental to public services as a whole and when jobs are still considered a variable to be adjusted to benefit companies and when we attach more importance to financial, accounting and monetary concerns rather than to the economy and employment? How, lastly, can we control globalisation when the USA dominates the world in political and military terms and when large industrial and financial groups take care of the rest - often, moreover - under the control of the USA and large world stock exchanges? I do not know what the future holds for the Johannesburg conclusions, but I am fully aware of the way in which some have treated the Kyoto conclusions.
Before concluding, I shall ask the question that I would have liked to ask when research was mentioned: the Council has imposed a moratorium on stem cells. What will happen at the end of 2003 if the Council does not manage to reach an agreement on the ethical issues relating to these hundreds of millions of euros in appropriations?
I repeat, I share the Commission's objectives. I cannot believe, however, that they will be achieved more successfully in 2003 than in 2002 or 2001, unless the necessary financial and political means are provided. The good qualities of the Commission and the Commissioners are not in question - the problem runs deeper than that. It is the whole problem of the European and world framework, the place of social issues, human issues and citizens. There is, in fact, a certain amount of discord among us on this point.
Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, Mr Caudron has just given us his shopping list of good intentions and I have no intention of repeating it. I would just like to say that although I am happy with it, I would have preferred a more strategic debate. I, like Mrs Wallis, think that we have to set priorities and that Europe has to decide on its place and its role in the world and in the future of the world. This is really the main priority for me and for us. We must start by adapting our own institutions and asking ourselves whether our own house is in order. I would again ask for attention to be given to the place of the regions, this is becoming an important issue. So many small states will be joining the European Union, with all that entails, including their own language, their own place in the Council, in Parliament and in the Commission. The constitutional regions, the other regions too, the regions with their own language, their own culture, even with legislative and their own implementing authorities, will continue to be deprived of all this and be left behind empty-handed. I would ask whether they will then have to become a state to gain a respectable place in the European Union? That is an incitement to separatism.
Secondly, we want the full integration of the countries that are going to become the European Union with us. Should we then, however, not do more so that the populations of these countries actually become involved? I hear the complaint for example that very many people are unable to find European Union documents available in their own language. However, I want to focus more attention, because that was yesterday's debate, on the circles of partner countries that we have to develop. I think that this debate about the expansion of this second circle is of fundamental importance if we wish to conduct the debate about the boundaries of the Union in a positive manner. Personally I do not believe that Europe should extend to the borders of Iraq, Iran and Syria, but we do have to be able to offer Turkey an attractive partnership. At the moment this is something we are really talking too little about.
Then there is our role in the world. Peace and development currently involve more than simply the follow-up to Johannesburg. As long as Europe is more part of the problem of poverty than part of the solution, then, Mr Nielsen, we have to place a big question mark by all the good things we undoubtedly do. Because we know that as long as we engage in agriculture, as long as we engage in trade as we currently do, we are more part of the problem.
Mr President, if one reads the Commission's programme of legislation carefully, one suddenly happens upon a European army: the Rapid Reaction Force. This is to be established in accordance with what has been called the 'all-purpose article': the famous Article 235, now Article 308, which is unchanged in the Treaty of Nice. This shows that there is no limit to the EU's interference in the affairs of the Member States. With so many new countries due to join the EU next year, it would be better for us all to focus on consolidation and simplification of the existing legislation rather than continuing to build the Brussels legislative pyramid higher and higher. This could be done as follows: the Commission should only be permitted to put forward new proposals on condition that the corresponding old legislation is deleted in the process. All new proposals should be presented in their legal context, so that it is possible to compare proposals for new legislation with the existing legislation. No new proposals should be presented unless they are accompanied by proposals regarding the means of consolidation of the existing legislation in the field. This approach would make it possible to reduce the acquis communautaire from more than 85 000 pages to perhaps 25 000 pages.
Having accomplished this, we should strive to simplify binding legislation, transforming it into non-binding recommendations; regulations can be transformed into framework legislation, total harmonisation directives into minimum harmonisation directives, and uniform rules into voluntary rules. Attempts to create a federal state with an ever increasing amount of legislation could be replaced with a decentralised confederation of states, which would allow the Member States a great deal more freedom. This is our vision of the form the Commission's legislative programme should take. We want a Europe of democracies based on diversity, as we believe that people will be happier if they can determine their own affairs as far as possible without interference and free from detailed rules drawn up by bureaucrats and lobbyists in Brussels.
Mr President, ladies and gentlemen, like every year, reading the Commission's legislative programme for 2003 is enough to make your head spin, first of all because it measures the scope of the areas of intervention in the European Union. It shows that, from reviews to reforms of the Treaties, the Member States have given up their most legitimate prerogatives to become nothing more than local municipalities of the future European super-State. The theoretical introduction of the principle of subsidiarity that you claim to want finally to take into account after ten years by no means curbs the Union's legislative appetite. As far as the rest is concerned, we can but approve of the legitimate objectives, such as the stated desire to study the impact of Community legislation or codify existing legislation. We could even ask why this did not happen earlier.
The report also shows the underlying commitment to prepare the European Union for enlargement, and not only from the institutional point of view. Beyond agricultural and financial decisions which are far from being finalised, many allegedly technical adjustments remain to be made, as well as a general review of many policies which will only take place on conclusion of the accession negotiations.
As for the objective of participating in the Middle East peace process, how can we fail to have doubts when we learn that the day before yesterday, Great Britain participated unilaterally, together with the United States of America, in an air strike - yet another - against Iraq, the very day on which the inspectors stipulated in Resolution 1441 arrived there? I gladly admit that the Commission is not responsible for this situation.
Lastly, the document as a whole leaves a nasty taste in the mouth. The 2003 programme reveals the importance of the international servitude of the European Union, in addition to the desire to open up the Union as a whole to immigration, which is described as a source of cultural riches and economic strength, which unfortunately is in no way confirmed by the facts. Europe has no reason to exist if its union does not strengthen its members. The Europe we are now building on a constitutional and legislative level sadly does not contribute to this in any way.
Mr President, I will speak very briefly to allow other colleagues to reply in relation to the areas specific to their responsibilities.
I would firstly like to say that we are pleased to be able to hold this debate, which has been preceded by work by all the Commissioners in the committees, and which, in the end, has led to a result which we can regard as positive. In this respect, I would like to thank you, on behalf of all the Commissioners, for the input provided systematically in the debates and discussions which have taken place in the various committees in order to fine-tune our programme. When we presented our first proposals, we received initial reactions from Parliament's relevant committees. I am therefore grateful for the work carried out. This has been an initial test whose result has not been homogenous in all the committees. I hope that next year it will work perfectly in all of them.
Secondly, in relation to enlargement, I believe that President Prodi has been very clear. There is no question that 2003 is still the main priority. We must pursue the negotiations with the countries which are going to enter in the second wave and ensure that all the changes and adaptations which the candidates entering in 2004 have committed themselves to are being implemented and carried out. This clearly requires considerable effort on the part of the candidate countries, and also of the Commission, in terms of cooperating with them in order to facilitate this work and rigorously verify that it is carried out. If it is not, mechanisms will have to be implemented in order to correct the situation.
After enlargement and with the perspectives we have, what will happen? The President has clearly pointed out that we will have to decide on issues relating to the countries of the former Yugoslavia and also that circle of countries with which we have special relations. I believe that that will be the challenge we will have to discuss, develop and monitor. But at the moment the priority - let us make this very clear - is what we have on the table: the 2004 countries and those countries, in principle, Bulgaria and Rumania, which should enter in 2007. With regard to Turkey, we are in a situation of stand-by, of waiting, simply because Turkey is yet to fulfil the political requirements for entry into the Union.
In the economic field, I will say that the Commission - this is the third priority, as the President has pointed out - will continue to implement the structural modifications necessary to promote the Lisbon project. The European Union, as the most developed knowledge-based economy, which aims for full employment, will in 2010 be the most competitive society. That is how we are going to continue to work, and, in this respect, I would point out that, with regard to the Stability Pact, we have the framework of the Treaties, which are very clear, including the Protocol, in which figures are clearly mentioned - such as the 3% of deficit and 60% of debt - and it is true that at the Barcelona Council we have been asked to work to create greater economic coordination - which was mentioned earlier, by Mr Barón for example.
The Commissioner responsible, Mr Solbes, has given us an initial presentation with regard to the approach and the timetable, and soon the relevant specific documents will be presented.
With regard to the other aspects, I will only make a couple of brief comments on issues falling within my own competence. There has been mention of the problems of legislation and the problem of commitology, ladies and gentlemen. We know that, at the moment, by means of the high-level group of interinstitutional cooperation, we are negotiating certain agreements with the Council. On this particular problem we do not have a real agreement and we are trying to find some common ground.
I believe that, in any event, there has also been progress in this field and that the progress has been made during this last year. We must continue along this road. I believe that the possibilities for improvement are favourable. In this regard, I would like to say that the Commission will continue to work with Parliament and also, of course, with the Council. In this way we will manage to find a conclusion on this issue.
With regard to resources and ambitions, ladies and gentlemen, I believe that, despite everything, the results of the development and process of European Union construction clearly indicate that our ambitions are great, but that we are achieving them. Of course, the Commission can always ask for more human resources and has done so, specifically in view of enlargement. An agreement has been reached on the minimum necessary. I can only say that we would have liked even more. If anyone insists on this area, I believe we are working with minimum resources, but that we are achieving a good result.
I will end by commenting on the specific issues that fall within my competence. There has been mention of the Single Sky and responsibility for Eurocontrol. Ladies and gentlemen, the Single Sky does not mean that flight plans are going to be decided by the Commission. Flight plans are still coordinated within Europe by Eurocontrol, not only for the Fifteen, but for all the members of Eurocontrol, of which there are now more than thirty. They are different things; the Single Sky involves another series of areas which mean the harmonisation of management rules within the European Union and compatibility of inter-operative systems, management systems, integrating them into a network. Specific execution is still in the hands of the States and global coordination in the hands of Eurocontrol.
In the other area, in Mr Ripoll's area, I would like to say that what this Prestige tragedy - which we all regret, especially the Commission - demonstrates is that we were right. We were right to demand greater speed in the approval of measures and in the application of the measures proposed. Unfortunately, the Council, Parliament and the final agreements did not achieve much; there were more difficulties than we expected and they have been delayed. And since they have been delayed, regrettably, the Prestige accident has taken place. Let us hope that the early implementation of the 'Erika I' package - I have asked the Ministers for it to enter into force before next June - and of the 'Erika II' package, in February 2004, will prevent any further accident such as that suffered by the Prestige or by the Erika three years ago.
With regard to areas of refuge, amongst the proposals in the 'Erika I' and 'Erika II' packages, there are some which call for the different countries to determine and stipulate appropriate ports for dealing with emergency situations.
Of course, Galicia is part of 'Natura 2002'. When talking about certain things, we must bear in mind all the available information, not to mention the difficulties for some ports on that coast, which I know very well and better than certain others.
Mr President, I would ask that Mrs Diamantopoulou, Mr Nielson and Mr Vitorino may speak next, since many issues have been addressed to them.
Mr President, first of all, as there have been many references to the presence of the Commission in this very interesting debate, I would like in turn to thank those Members of Parliament who were patient enough to stay and give definitive answers to specific questions.
Mr President, in addition to the answers already given by President Prodi, I would like to call the attention of the House to the fact that as far as return policy is concerned, very intensive work is under way on the programme for return to Afghanistan, thanks to the commitment of the Danish Presidency. In 2003 the Commission will present a directive on minimum rules on return policy, above all in order to guarantee the mutual recognition of return decisions taken by a Member State. Such decisions should be automatically recognised and executed by the other Member States.
The Commission has recently presented a proposal for a European return programme. That is already under discussion in the Council's specialised working groups.
When it comes to integration policy, we have put forward a proposal to create some pilot projects between 2003 and 2005 in order to promote the exchange of best practices as far as integration policy is concerned. However, it has to be recognised that there is no explicit legal basis in the Treaty for dealing with integration policy at European level. Therefore we need to discuss the added value of addressing integration policy in European-wide terms.
Thirdly, as far as immigration and asylum is concerned, I can reiterate that the Commission has put forward all the proposals asked of it by the Tampere European Council and the Laeken Council. The time has now come for the Council to decide.
The only two new elements of asylum policy that we are taking into consideration are two proposals that are included in our programme for 2003. The first one concerns resettlement policy and the second protection in the region - the possibility of asking for asylum outside the territory of the European Union. These two proposals will follow very closely the consultations launched by the United Nations High Commissioner for Refugees.
Thirdly, concerning the Seville Conclusions, I would draw your attention to the fact that the Commission has already presented to the Council the proposal on mandates for new readmission agreements with the People's Republic of China, Albania, Algeria and Turkey. In June 2003 we are supposed to present, as set out in our programme, the report on burden sharing on external border control. We are now preparing a report on the financial allocations for partnerships with third countries aimed at tackling illegal immigration. The report aims to identify effective allocations of financial tools, possible shortcomings and the vulnerabilities that must be overcome in the future.
When it comes to external borders, I can confirm that the Commission intends to present a reform of the common manual on external borders in March 2003. All the other actions asked of us in Seville, such as joint training and joint operation in the control of external borders, are already being developed by the appropriate Council working group and will be financed by the Commission's ARGO programme.
Finally, we recognise the fight against terrorism as a priority for 2003. As far as legislative action is concerned, priority should be given to the fight against sources of financing for terrorism, and several of the proposals included in our programme address this challenge.
As Mrs Terrón i Cusí said, we intend to bring forward proposals concerning common procedural guarantees in criminal procedures. We have launched a consultation and intend to build upon the results of that consultation in a green paper. We shall therefore be bringing forward a proposal on common minimum rules on criminal procedure guarantees in the 15 Member States by the end of next year.
Mr President, I should like to respond to the more specific questions raised by Mrs Frassoni and Mr van den Burg. To Mrs Frassoni, who talked about the outcome of the Johannesburg Summit, I will start by saying that the Commission in many ways shares the worries about the softness of some of the decisions taken there but this has been duly commented on.
As regards the question of the relationship between international agreements on the environment and the WTO framework, in Johannesburg it was a non-event and nothing new happened: nothing was added to WTO, nothing was subtracted. Johannesburg was an attempt for the two sides to see if that balance could be changed - and it was not changed. For that reason not everyone was happy, but there is a limit to the unhappiness.
The second question from Mrs Frassoni concerned the category II initiatives which are too weak and unclear. I agree that the risk is that these weak initiatives do not add up to anything substantial. The hard core of follow-up actions for the European Union to Johannesburg will be our water and energy initiatives. These are not going to be weak or unclear. They are already on the agenda for the spring European Council and we are already engaged with the Member States in clarifying these initiatives, which we see as big and important.
I agree with Mr van den Burg that we need more rapid disbursement, especially regarding activities covered by the EDF. Things are moving forward and are somewhat better than they used to be, but we still have unsolved problems concerning staff and structure. This is an ongoing battle.
We are preparing to do bigger things in the HIPIC global health fund, education for all. All this depends on starting up the 9th EDF and I would urge Mr van den Burg when he returns to the Netherlands to make sure that the last remaining country in the convoy takes the necessary action, so that we are ready to access 9th EDF money.
As regards the agricultural profile of Europe in these global negotiations, this is back on track. We managed in Johannesburg and we are still managing to keep alive the formulations embedded in the Doha language on this front. We still see the external actions there as part of the necessary process of adaptation, which we in Europe have to take seriously. This language is continually being confirmed at all the meetings. Yesterday in the General Affairs and External Relations Council this was again the case. We are on track.
Mr President, I would like to thank Mr Titley for his interest and consistency in following developments on the European defence industries. The Commission has invested a lot in this issue. We had a meeting of the enlarged external relations Commissioners in July at which some of the options for the Commission communication were discussed. Since then Mr Patten's service and mine have continued to work on this. We shall be having a further Relex Commissioners' meeting in December with the aim of defining a Commission vision of an optimum armaments policy for the European Union, ensuring that its defence-related industry is competitive and in a position to underpin the capabilities required for the ESDP. I hope that the next time this issue comes up for discussion we shall be able to present specific documents.
The final speaker is the President-in-Office of the Council. I am pleased that he has been present in person throughout the part-session, which demonstrates respect towards Parliament. Ladies and gentlemen, Mr Haarder, a former Member of this House, will now close the debate, and I would ask you to pay careful attention to what he has to say. Silence please!
- (DA) Mr President, Commissioners, ladies and gentlemen, it has been a great pleasure to take part in this dialogue, which is the first of its kind. I know this because I was sitting over there as a Member of Parliament last year when the Commission presented its legislative programme, and at that time the way of working was completely different. Moreover, there was criticism from Parliament that we have heard nothing of today. This is a testament to the great progress that has been made in the dialogue between the Council and Parliament, and I am happy to be present on this occasion, too, and to contribute to the dialogue for a couple of minutes, without delaying the start of the voting at 12 noon sharp.
The Presidency is very pleased with the Commission's proposals. We have noted the priorities set by the legislative and work programme, and I can say on behalf of the Council that we support the Commission's intention to apply impact assessments to the chief legislative initiatives. This is something that Mr Clegg mentioned, and I believe Mrs Frassoni also talked about. In this connection, I wish to say to both Mrs Frassoni and Mr Swoboda that I too should have liked more progress to be made on the interinstitutional agreement on better lawmaking. We had an excellent meeting in Brussels on 1 October, which I believe both Mrs Frassoni and Mr Swoboda attended, and I sensed that we were very close to reaching tangible agreement on a number of points. Now, of course, time is running out, and so if we are to achieve a result by the end of the year, I would suggest that we now set ourselves some realistic goals, that we set out the points we can agree on and that we also show a degree of flexibility. The Council can make concessions on some points, for example these alternative or weak forms of regulation that Mrs Frassoni spoke about. I believe that we can reach agreement on that. Then there are other matters which are more difficult, for example comitology, where it is well known that different countries have different traditions; but let us now reach agreement on as much as possible. I am prepared to continue the dialogue, which has unfortunately been extended and interrupted. Let us resume this dialogue, and let us ask our government officials to give us a basis for discussion in the near future.
It is now up to the Greek and Italian Presidencies, therefore, to draw up a joint work programme for the Council for the coming year. The new work programme will be presented to the Council in December: probably on 9-10 December. I understand that the vote on the Commission's programme here in Parliament is taking place as early as 5 December. I am convinced that the upcoming Presidencies will pay due regard not only to the Commission work programme but also to the views on the work programme that Parliament has expressed and is going to express in the days ahead.
I also wish to thank Mr Vitorino for his words on asylum and immigration. As I happen to be President of the Council which deals with such matters, I should like to confirm everything Mr Vitorino said. We aim to complete new sets of rules on the reception of asylum seekers, the definition of a refugee and also the question as to which state is responsible for examining an asylum application.
I would say to Mr Titley, who called for a policy towards our new neighbours after enlargement, that, the day before yesterday, the General Affairs Council in Brussels worked out a more long-term strategy, to be implemented in cooperation with the candidate countries; a strategy that shall ensure that these new borders towards the east are cooperative borders rather than another Iron Curtain.
Finally, I wish to address Mr Barón Crespo, who raised the question as to what the situation will be as regards the Commission, which will include Commissioners from the new Member States, and how the transition will take place. As I announced yesterday, the General Affairs Council recommended the day before yesterday at its meeting in Brussels that accession take place on 1 May, and that the brand new Commission, including Commissioners from the new Member States, take office on 1 November, so that the new Parliament has enough time to approve the new Commissioners. In this way, in the intervening period, from 1 May to 1 November, there will be Commissioners from the new Member States who do not have a portfolio, and who therefore do not need to be approved by Parliament. But this is all just a recommendation. I mentioned it yesterday because it is of course only possible with the cooperation of Parliament, and it is in the spirit of this good working relationship that I mentioned the Council's thoughts. We are completely open to Parliament's thoughts on the subject.
Thank you very much, Mr Haarder.
The motions for resolutions on these items will be voted on in Brussels on 5 December 2002.
Mr President, what I have said to the Council and to Minister Haarder is that they have decided unilaterally on a constitutional issue for the Union without consulting Parliament and without holding discussions. President Prodi has agreed with me and has told me that he is in favour of dealing with the issue at the Interinstitutional Summit at the end of the month. I have written to the President of Parliament and I would like to know whether the Presidency-in-Office of the Council is prepared to speak to Parliament about a unilateral decision which - as he has acknowledged - leads to absurd consequences.
Mr Haarder is nodding in agreement.
The debate is closed.
Mr President, yesterday morning we had the part-session with our colleagues from the candidate countries. Although it was not an official meeting, it was one of the most interesting meetings ever held in this House. I therefore think that it is a matter for regret that although there is a verbatim report of proceedings for yesterday afternoon, there is no verbatim report of the historic proceedings yesterday morning, and I simply wanted to ask if that would be rectified.
I shall pass that question on to the administration, Mr Posselt.
Colleagues, yesterday morning here in this Chamber I remarked that the coming year, in terms of the European enlargement process, will be a year of parliaments and parliamentarians. I refer to the work we need to do, and the work that needs to be done in the parliaments of the Member States and candidate countries. While making a success of enlargement is a key priority, we should not forget our parliamentary relations with the rest of the world. On the contrary, we need to continue and develop relations with elected representatives from other states and not least with the US Congress.
Today, therefore, I am very happy to greet four Congressmen who are in our Distinguished Visitors' Gallery: Mr Capuano, Mr Dooley, Mr Kind and Mr Moran, we warmly welcome you to Strasbourg and wish you a successful visit.
I should also like to point out that some of the Members of Parliament from the delegations from the Accession States are in the gallery today for our important vote.
The next item is the vote.
Report (A5-0371/2002) by Elmar Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on enlargement: progress report (COM(2002) 700 - C5-0474/2002 - 2002/2160(INI))
Before the vote:
Mr President, I would simply like to say that a series of significant errors have appeared in the Spanish version and I would be grateful if, before the vote on paragraphs 9, 30 and 146, you could allow me to take the floor to clear up these deficiencies.
I can assure you that we will make a systematic check of all the language versions after the vote, to make sure we render the texts compatible, but if you need to be called at a given point, please indicate.
Before the vote on paragraph 3:
Mr President, ladies and gentlemen, on Monday the Council agreed to set the date of accession at 1 May at the latest. As I see it, we should not be arguing about one month or another, and I suggest that we should make the necessary adjustments here and accept the date of 1 May. However, to make sure that this does not put Parliament at a disadvantage when it comes to nominating the new Commission later on, we should stipulate an arrangement which will benefit Parliament now and add the following words after the date: '? and calls on the Council not to jointly nominate and confirm the new Commission with Parliament until after the European elections and to find a provisional interim solution for the accession countries'. I believe that we should avoid Parliament having its rights encroached upon by having nominations made before the elections.
Mr President, I just want to inform you that the coordinators of all the political groups in the Committee on Constitutional Affairs have adopted the decision, which will be endorsed by the committee itself, to table an oral question during the next part-session regarding the decisions that the General Affairs Council adopted on matters of sensitive institutional importance without consulting the European Parliament.
I take note of your comments.
Mr President, could you explain procedurally what happened to paragraph 3?
The original text will be part of the vote on paragraph 3.
Mr President, I believe that, with the rapporteur's agreement, we should at least change the date, because it still says 1 March here, and the additional wording needs to be discussed in the Committee on Constitutional Affairs. However, the date ought to be changed.
Mr President, I think Mr Swoboda's proposal is a very wise one.
Let me return to paragraph 3 with what is now a new oral amendment.
The President established that there was no objection to the oral amendment.
Before the vote on paragraph 9:
Mr President, paragraph 9 of the text in the Spanish version reads 'apliquen este problema [apply this problem]' referring to the transposition of the Community acquis. I believe that it intended to say that this problem should be resolved as soon as possible. It is clearly a linguistic error and I would like it to be noted, as well as the other two, which are more important.
As I assured you, we will check the linguistic versions.
Before the vote on Amendment No 51:
Mr President, as long as the mover agrees, I would like to make a suggestion to you, namely that the word 'welcomes' should be replaced by the word 'notes'. There is a simple reason for this: the Lithuanian authorities and the Lithuanian Parliament have not yet given this their approval. However, I believe that it is important for the European Parliament that the Lithuanians should give their approval to this agreement, which is why we should use the word 'notes'. I hope that the mover can accept this. I would also like to suggest that we should take the first sentence from Amendment No 52 from the Group of the Party of European Socialists, which was originally withdrawn, and add it to paragraph 18. That way we will have overcome the technical problems and incorporated the essential message. I would be pleased if the members of the Group of the Party of European Socialists could agree to this.
Mr President, the Spanish version of paragraph 30 says that 'no se debe contar de antemano con la aprobación de la opinión pública en los Países candidates [the approval of public opinion in the candidate countries cannot be counted upon on in advance]'. This is clearly absurd, in view of what our colleagues said to us yesterday, and therefore what it should say is that 'no se debe dar por descontada la aprobación de la opinión pública de antemano [the approval of public opinion cannot be taken for granted in advance]'.
I believe this is an important point and it is worth correcting it.
Again, as I assured you earlier, we will correct all of the linguistic versions after the vote.
Before the vote on Amendment No 42:
Mr President, I would like to propose an oral amendment concerning paragraph 34. In fact, I shall not propose any fundamental changes, as it is just a matter of linking several amendments which take account of new considerations, which apply following the tabling of the draft report, namely the peace proposals by the Secretary-General of the United Nations.
I would propose keeping paragraph 34 as it appears in the draft text, and adding Amendment No 42 to this text of paragraph 34, by simply inserting the words 'and welcomes it in this context'. As for the rest of Amendment No 42, it would remain as is; the words 'in this context' would be added, in other words, a simple link. The second part of Amendment No 9 by the PPE-DE could then be considered as an addition, as well as the second part of Amendment No 12 by the Greens, which would also be an addition. These amendments are compatible.
Mr President, I must point out that those who voted against this have not understood a thing ?
? because all they have succeeded in doing is preventing the words 'in this context' from being inserted, as we are going to vote on all the other parts.
Exceptionally, I will permit one brief comment, but there will be no debate on this.
Mr President, I can assure Mr Poos that we understand perfectly what he is proposing and it is the inclusion of the second part of Amendment No 9 that we specifically object to.
That is why we vote. We have the chance to register our views.
Before the vote on Amendment No 10:
Mr President, let me cut a long story short. We were able to agree with the representatives of the Group of the European People's Party (Christian Democrats) and the European Democrats on a variety of compromises, including paragraph 1 on the Bene? decrees. Amendment No 6 now makes further changes. In order to achieve as broad a basis as possible, we will be voting for Amendment No 6. We will above all also be voting for this amendment in recognition of Mr Schröder's very successful efforts to steer a reasonable course as regards the Bene? decrees.
Thank you for that early explanation of vote.
Before the vote on paragraph 71:
Mr President, I am the rapporteur for this part. I would like to point out that this was originally drafted in English, and that the German translation by no means does justice to the English text. That is no doubt the reason why there is now an attempt to have a separate vote. I would just like to say once again that the English version is the only correct one.
I note that the English is the authoritative version and, as I said earlier, we will ensure after the vote that all language versions are correct.
Before the vote on paragraph 102:
Mr President, I would like to add a sentence which takes account of the more recent developments in the media sector, a sector which governments try to control and where they try to put pressure on the press. The sentence would read: 'However, insists on the need to further monitor the situation in the media sector so that its independence and pluralism are fully preserved, enabling Poland to satisfy the criteria prevailing in Member States'.
This time I am not speaking to raise an interpretation or translation issue, but simply to say that the text 'in accordance with the relevant resolutions of the United Nations Security Council' has mysteriously disappeared from the Spanish version. We must therefore include this reference in this version, since it is important.
Mr President, I will take this opportunity to say that, perhaps in the same mysterious way, my voting card disappeared at the beginning of the vote and I have not been able to participate in the first three nominal votes. This is not going to alter the outcome of the vote, but since I was present in the Chamber, I will communicate this information to the services of the House.
Thank you for adding a touch of mystery to an otherwise interesting vote.
(Parliament adopted the resolution)
Report (A5-0372/2002) by Sir Neil MacCormick, on behalf of the Committee on Legal Affairs and the Internal Market, on the request for waiver of the immunity of Mr Karl-Heinz Florenz (2002/2200(IMM))
(Parliament adopted the text)
Report (A5-0376/2002) by Luciano Caveri, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a Council Regulation concerning Community financial contributions to the International Fund for Ireland (2003-2004) (COM(2002) 472 - C5-0426/2002 - 2002/0210(CNS))
(Parliament adopted the text)
Report (A5.0376/2002) by Luciano Caveri , on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation on the prohibition of organotin compounds on ships (COM(2002) 396 - C5-0347/2002 - 2002/0149(COD))
(Parliament adopted the text)
Report (A5-0377/2002) by Margie Sudre, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a Council decision amending Council Decision 89/688/EEC of 22 December 1989 concerning the dock dues in the French overseas departments (COM (2002) 473 - C5-0416/2002 - 2002/0209(CNS))
(Parliament adopted the text)
Report (A5-0382/2002) by Francesco Rutelli, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the Kingdom of Denmark with a view to the adoption of a Council framework decision on combating corruption in the private sector (10689/2002 - C5-0376/2002 - 2002/0817(CNS))
(Parliament adopted the text)
Report (A5-0374/2002) by José Ribeiro e Castro, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Initiative of the Kingdom of Denmark with a view to adopting a Council Decision on the common use of liaison officers posted abroad by the law enforcement agencies of the Member States (10507/02 - C5-0357/2002 - 2002/0815(CNS))
(Parliament adopted the text)
Report (A5-0385/2002) by Mary Elizabeth Banotti, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council regulation concerning jurisdiction and the recognition and enforcement of judgments in matrimonial matters and in matters of parental responsibility repealing Regulation (EC) No 1347/2000 and amending Regulation (EC) No 44/2001 in matters relating to maintenance (COM(2002) 222 - C5-0234/2002 - 2002/0110(CNS))
(Parliament adopted the text)
Report (A5-0366/2002) by Christa Randzio-Plath, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council directive on amending Directive 77/388/EEC to extend the facility allowing Member States to apply reduced rates of VAT to certain labour-intensive services (COM(2002) 525 - C5-0470/2002 - 2002/0230(CNS))
Before the vote:
Mr President, I would just like to stress that the European Parliament supports the Commission proposal to make the most of this experiment in reducing rates of VAT for labour-intensive services. Nevertheless, we are very disappointed that the nine Member States that have taken advantage of this did not see their way to submitting their reports on this experiment as agreed, so that the Commission does not have a basis for preparing its own legislative proposal.
I wish specifically to appeal to these Member States to submit their reports next year so that we can have a European legislative proposal on reducing rates of VAT for labour-intensive services by the end of this parliamentary term.
Mr President, I know that statistics are dry and boring, and some people even say that they are the most subtle form of lie. Be that as it may, statistics are, it is to be hoped, an important way of decision-makers obtaining information and thus reaching the right decisions. The recommendation for second reading before us is about the Community statistical programme for the next five years, 2003 to 2007.
At first reading, the European Parliament called in particular for a significant increase in funding, which seems really essential given the work to be done because of enlargement. The Commission and the Council accepted all our amendments except that one. I can only lament this short-sightedness. In a world that is becoming ever more complicated, and in view of the increasingly close-knit nature of the internal market, European statistics are gaining in importance, and the Commission and the Council in particular need to be aware of this. Unless a decision is reached today, Eurostat will not have any money to start this programme on 1 January 2003, and I therefore call on this House to adopt the common position. I say this in the hope that the Council will this time show more insight and be more open to our wise counsel!
(Loud applause and heckling)
Thank you for that vital explanation. I must remind the House that, under Rule 110a(4), the rapporteur is fully within her rights to speak for two minutes. She spoke for less than that so we must respect that right.
(Laughter and loud applause)
(The President declared the common position approved)
Mr President, on a point of order, that does not come under Rule 110a. This is a second reading.
The procedure came under paragraph 4, Mr Corbett. You can consult the services to understand the Rule that you happily furnished us with several months ago.
Report (A5-0344/2002) by Manuel Medina Ortega, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a European Parliament and Council Directive on the approximation of the laws, regulations and administrative provisions of the Member States relating to the advertising and sponsorship of tobacco products (COM(2001) 283 - C5-0274/2001 - 2001/0119(COD))
(Parliament adopted the legislative resolution)
Report (A5-0357/2002) by Eryl Margaret McNally, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a European Parliament and Council decision on adopting a multiannual programme for action in the field of energy: 'Intelligent Energy for Europe' Programme (2003-2006) (COM(2002) 162 - C5-0179/2002 - 2002/0082(COD))
Before the vote on Amendment No 32:
Mr President, I would like to add the words 'the financial reference amount has to be compatible with the ceilings of heading 3 of the financial perspective'.
Mr President, I would like to add a fifth footnote, beneath the table, saying: 'The financial reference amount has to be compatible with the ceilings of heading 3 of the financial perspective'.
Mr President, I must point out that a linguistic correction needs to be made to the Italian text. As you know, this resolution was negotiated in English. In item 5, the expression 'notably a directive' is translated in Italian as 'ad esempio una direttiva' ('for instance a directive'). I do not consider this appropriate and I think it should be corrected.
We will make the linguistic corrections after the vote.
(Parliament rejected the motion for a resolution)
Joint motion for a resolution
Mr President, to clarify this matter I would like the words 'and their constitutional regions' inserted after 'Member States'. This is a matter of real concern in many parts of Europe, including Scotland.
Mr President, for clarification, I would like to ask the House to accept the addition of the words 'if legally possible' to this amendment. It would now read: 'Believes that the 6-12 mile coastal zone should be maintained and established as an element of the common fisheries policy for an unlimited period, if legally possible.'
Mr President, again, in line with the previous oral amendment, could we withdraw the deletion of this particular amendment and for clarification add the words 'if legally possible'? It is now brought into line with the decision we took on the earlier amendment.
Mr President, media concentration is an important issue not only at European and national level but also at sub-Member State level. There is a significant problem in Scotland. In the central belt of Scotland there are two serious broadsheet newspapers, The Herald and The Scotsman. The Herald has recently been put up for sale by the Scottish Media Group. Rumours have it that the current owners of The Scotsman - the Barclay Brothers - are trying to buy The Herald. This would result in a monopoly of serious media coverage in the central belt of Scotland. So when we examine media concentration we should look at its impact at every level. I would hope that the UK authorities will listen to the advice of this Parliament and ensure that the Barclay Brothers are not allowed to acquire ownership of The Scotsman newspaper.
The situation, with regard to electronic media in particular, is steadily worsening. Biased information, censorship or distortion of news and views unacceptable to the ruling interests, widespread dumbing down and total disrespect for workers' rights are the order of the day in most modern media.
The main reason for this is because information and news are concentrated in the hands of a few major owners who are also powerful businesses. Their aim is to control information and dictate an ideology, a way of life and consumer habits. Big business has aggressively penetrated sectors which belong to the state, with the state's blessing naturally.
All we can do is to suggest a few improvements such as:
prohibiting media owners (even with just one share) from owning shares in companies which tender for public works or public procurement; insisting that shares in these companies be registered; ensuring that no one owns more than one of the same type of medium; and re-opening the debate on state-owned radio and television subject to constant and efficient public control.
The resolution under discussion turns a blind eye to the real dangers and keeps to a general stand on pluralism and freedom of expression and incomprehensible (obviously compromise) proposals on how and if the European Union should legislate in this area, which is why the MEPs of the Community Party of Greece voted against it.
The authors of these resolutions are starting from the idea that media concentration has accelerated substantially. In the quest for the philosopher's stone that would allow pluralism to be preserved, the European Commission is being inundated with requests.
Some believe we should organise a broad consultation of professional bodies. Others think we should consider the political, economic and legal implications of a European regulatory framework or other regulatory options that would allow freedom of speech and the pluralism of the media to be safeguarded. A third group believes we should draw up a directive that sets limits for media ownership, or propose restrictions on the appropriate use of advertising resources in order to guarantee free competition. All these are ridiculous proposals whose only function is to imply that the European Parliament is a pillar of democracy.
Most newspapers and some television channels belong to press groups which, in turn, belong to proprietary trusts of companies in many other fields: the likes of Vivendi, Lagardère, Bouygues and a few dozen others play a decisive economic and social role and are more powerful than the State and far more influential than the electorate.
In the face of these powers, governments like the European authorities only bow down and respect the speculative stock market profits and board secrets.
. (PT) The best way of combating media concentration at European level is for no internal European market to be created. The increased concentration of large media groups and their greater market share is also a result of public authorities, which have liberalised and privatised this area, recently divesting themselves of responsibility for the media. An example of this is the current situation in Portugal.
I deplore the fact that a specific defence of the role of public service and the need to ensure the survival of publicly funded television channels has not been included in the resolution, as the motion tabled by my group proposed.
The best way of ensuring democracy and pluralism is to promote a strong, diverse and modern public sector, in other words, public ownership of the media, with mechanisms and instruments that provide genuine democratic control, not to mention the fact that this sector is of strategic importance in guaranteeing a country's sovereignty.
I proposed an oral amendment to this resolution. I wanted to make it clear that within countries like Scotland and other so-called 'constitutional regions' there must be protection against concentrations of media ownership that threaten fair and pluralistic public debate. In Scotland today, there is a serious risk that the owners of The Scotsman newspaper may purchase its chief rival The Herald. Other similar regions have similar concerns, for example Catalonia, the Basque Country and Wales. The serried ranks of British conservatism, together with their EPP allies, blocked the oral amendment that would have given a high profile to this aspect of media freedom. That lies upon their conscience. Even without the oral amendment, the resolution makes a vital point about the relationship between free media and real democracy. I therefore voted for it.
Mr President, as a member of the EU-Bulgaria Joint Parliamentary Committee, I am pleased that the Brok report has been adopted.
In particular, I should like to underline the importance of paragraphs 121 and 122, which mention the Commission's intention to propose an increase in financial assistance and pre-accession aid for the countries that will still be candidates after 2004, which means Bulgaria and Romania.
I hope that such aid will be substantial, and that there will not be just a modest increase in these resources because, while it is true that both countries - Bulgaria and Romania - still lack the economic prosperity that has enabled the other countries to be admitted first, it is also true that, for that very reason, they have greater need of aid to turn around their economies, which were particularly badly damaged by the years spent under the Soviet regime.
Mr President, although the content of Amendment No 6 represents an improvement on the original Bene? compromise, it does not take account of the requirement in respect of the amnesty law before the accession of the Czech Republic. This law has no place in a European Community of values that calls for the protection of basic rights. We have therefore rejected this amendment.
A newly reunited Europe cannot legitimise collective expulsion. Recital O in the report gives an important signal here and therefore has our unqualified support. Even if paragraphs 46 and 47 are basically welcome, what is missing from the report are specific demands in relation to the serious safety problems with the Temelin nuclear power station and the possible decommissioning of the station. We were able to support all the amendments and points concerning the closure of nuclear power stations that cannot be retrofitted and we support the highest possible level of nuclear safety. Whilst the report is deficient in more binding proposals as regards the Bene? decrees and the Temelin nuclear power station, it comes out clearly in many places against fraud, corruption and discrimination. We are very much in favour of specific demands for these problems to be overcome in advance of accession.
With regard to Turkey, my group is in favour of the recommendation in Amendment No 7 for the creation of a special partnership between the EU and Turkey. We believe that it cannot be in the interest of Europe as a whole to allow Turkey to join the EU. On the other hand, delaying tactics holding out the prospect of the start of membership negotiations should be fiercely opposed.
In conclusion I would like to say that we stand by the common European peace project and the historical need for future enlargement. However, as the quality of the enlargement process is and will continue to be very important, my group abstained during the final vote.
I voted in favour of the Brok report on enlargement because I believe that plenary should send out a positive signal to the 10 countries applying for membership of the European Union. Nonetheless, I have serious reservations about certain aspects of the resolution. I think that the European Parliament should throw off its present financial straitjacket and call for a substantial increase in the Community budget, so that the cohesion countries can continue to receive structural aid and new members are not treated, financially speaking, as second-class citizens. I also think that our main priority should be to support the large sections of society in European countries being swept aside by neo-liberal policies, the sell-off of public property and the dismantling of welfare systems.
In keeping with what I said yesterday, the MEPs of the Communist Party of Greece had no choice but to vote against the Brok report. Especially as today's vote was rejected by a conservative majority:
1) our amendments on Cyprus, including an addendum to the effect that the political solution must make provision for a two-zone, twin-community, federal state with one sovereignty, one international personality and one nationality , the amendment expressly calling for refugees to be allowed to return home and the proposal to replace the expression 'northern Cypriot leadership' with the expression 'Turkish Cypriot leadership'. The European Parliament also put a stranglehold on the Cypriot people by adopting an amendment calling on both sides to sign a framework agreement before Copenhagen. It is obvious, now that the Annan plan has been submitted, that the European Parliament is openly renouncing the framework of UN resolutions to the point at which it is denying refugees the right to return;
2) our amendments calling for the ban on Communist parties in numerous candidate countries to be lifted and for full recognition of the political rights of the Russian minority in Latvia. This result illustrates yet again that the pompous pronouncements of the European Parliament and of the European Union in general on respect for and the defence of human rights are pure hypocrisy and that enlargement is an anti-grass roots, anti-democratic exercise.
Since the Helsinki Council, the European Union pretends to consider Turkey as a 'normal' candidate, just like the others, and is turning a blind eye to the basic problems of its accession application. The Brok report introduces some ambiguity since, after rejecting an amendment which would have confirmed the status of Turkey as a full candidate, it nevertheless asks the European Council 'to commit itself ? to developing the accession process'.
We believe it would be completely premature for the Copenhagen Council to set a date for the commencement of accession negotiations with Turkey. We think it would be equally premature to set a date as of now for a future meeting at which the opening date would be set. We must not allow ourselves to be caught in the trap of pre-established timetables, which are skilfully used by Eurocrats, banking on the weakness of the Member States.
The Helsinki Council committed a serious error in 1999, in recognising Turkey as a 'European' State that would be eligible for accession to the Union. In fact, Turkey does not fall within the scope of Article 49 of the Treaty on European Union with regard to accession. On the other hand, it would be perfectly suited to a place within a broad, renewed Euro-Mediterranean partnership.
. (SV) The European Union is based on the four freedoms. When we carried out the Swedish referendum on EU membership, the yes-camp won due to the optimism which the citizens felt regarding the four freedoms. With this enlargement, the new candidate countries will have a period of quarantine in terms of a person's freedom to seek work in the various Member States.
Allowing current Member States to decide on access to this freedom has devolved one of the Union's most fundamental rights to Member States. Generosity will vary. The nationalisation of existing Union rights breaches the spirit of the Treaty of Rome and should not be implemented. No one wants to introduce internal border protection within the Union. Alien constructs like this risk watering down the fundamental freedoms.
- (FR) The adoption of the European Parliament resolution on the European Commission's report on enlargement - the progress report - provides strong positive support for Europe and actively follows up the conclusions of the Laeken European Council of December 2001.
This resolution provides a balanced view of the impact of enlargement on agriculture and small and medium-sized businesses and industries.
The votes have also made it possible to reject amendments designed to separate Turkey from normal accession procedure. We should welcome these votes, which safeguard Turkey's chances of joining the European Union.
- (DA) The Brok report contains numerous directions for the future Member States, which on some points beg the question as to whether this is really something the EU should interfere in. The report also supports NATO's plans to admit new countries: a line of action with which we totally disagree.
The report contains some very positive elements. First of all, it shows clear support for the whole project and stresses that Turkey, too, should be taken seriously as a candidate country. Turkey must of course meet the requirements on human rights and democracy before there can be any talk of proper negotiations for its accession, but we oppose the reactionary line of thinking that wants to turn the EU into a white, Christian - it is tempting to use the word 'Aryan' - club.
Even if the report is federalist on a number of points, therefore, we have to support its final adoption.
. (PT) Although this report adopts the same line as previous reports, we are now facing a new situation, created by the discriminatory and unacceptable conditions set for the candidate countries at the Brussels Extraordinary Council on 25 October, following the Franco-German agreement. Consequently, not only have the financial resources laid down in Agenda 2000 for barely six candidate countries not been increased, despite the fact that ten were accepted for accession; the Commission proposal of EUR 25 billion has also been reduced to EUR 23 billion in the structural policy, and what makes this worse is that, under the CAP, they are attempting to divide between 25 members funds that currently serve 15, without even correcting the current injustices in the way this is shared out, earmarking only 25% of direct aid for the first year, excluding small farmers, and this is something we cannot accept.
The Council's proposals did not meet the expectations that were raised and could even alienate more communities from the EU project. And yet referenda will only be held in the candidate countries next year. Only then will we have a true picture of what the various nations' desires are.
We shall continue to fight for effective economic and social cohesion, which the current conditions for accession do not guarantee, to fight against the discriminatory proposals and to fight for the rights and interests of Portugal, which could be seriously affected unless the current proposals are revised.
This report highlights the extraordinary work carried out by the democratic Cypriot authorities to implement the Community acquis in Cyprus and thereby make good their commitments.
Although a reunited Cyprus is not considered a criterion for accession to the European Union, which I am pleased about, a peaceful political settlement is still a priority.
Turkey also needs to support the efforts to reach a comprehensive settlement as quickly as possible, in accordance with the UN Security Council resolutions. The European Union must exercise all its influence in this regard.
With regard, more specifically, to possible accession by Turkey to the European Union, we should not forget that the real issue of Europe's borders remains unresolved.
The European Union should therefore create an area of privileged relations with our closest neighbours, Turkey, Russia and the North African countries.
- (FR) The recitals conceal a situation which, overall, is disastrous, characterised in all the countries concerned by widening social and regional chasms and a vast increase in poverty and unemployment. Unemployment is the only one of these points to be raised. These regressions and their causes are completely hidden in order to give the impression that the only problems encountered arise from previous regimes or the poor implementation of liberal formulas. It is, however, the very nature of the policies imposed by the EU that is the primary cause. We also reject the positive assessment of NATO extension. The enlargement of the EU is therefore presented as a hypocritical 'institutional step forward' with no social rights, no development of common public assets or any real democratic choice. This assessment, however, concerns European integration as a whole. Statements on the 'historic' nature of European enlargement are not accompanied by any of the budgetary resources or democratic procedures that would allow quality of life and citizens' rights to be improved in order to standardise them effectively throughout Europe.
We believe it is the responsibility of the citizens of Eastern Europe to decide whether this deterioration in their situation could be fought more effectively by staying out of the Union or joining it.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
When the Iron Curtain came down 13 years ago everyone in the West thought that the great changes in the East would consist mainly of greater freedom of speech and greater freedom for the voters to appoint politicians of their own choice. These changes have since been overshadowed by others. We now see a growing divide between rich and poor, a substantial collapse in employment, dilution of public service, uncontrollable numbers of cars, growth projects that are at odds with environmental protection and growing dependence on expensive imports and foreign companies. The people in these countries have been prepared to accept sacrifices, dilution and chaos in the hope that they would be rewarded with major inflows of money from the EU from the time of their accession. In their view therefore 2004 is coming too late and the subsidies for agricultural and regional development are far too low. Politicians in the west of Europe who are still unwilling to admit these newcomers or who want to economise on their accession are creating the impression that they are only interested in benefits for their own country and the companies established in them. As an Eastern European I would perhaps reject accession to the EU, but as a Western European I feel obliged to show solidarity with those peoples if they themselves wish to accede.
. (PT) I have voted in favour of the Brok report, although I did vote against paragraph 31 for two reasons:
1. Portugal did not participate in the Second World War and it therefore makes no sense for my country to sign a common 'European Declaration'. We cannot admit to having committed crimes and atrocities against humanity when, fortunately, we did not commit or condone any such action;
2. No mention is made of the crimes and atrocities committed in many of the candidate countries after the Second World War by Soviet communism, from which this round of enlargement is providing definitive deliverance. History cannot use two different sets of balances for facts which should inspire in us equal ethical and moral repulsion.
. (PT) Despite some disagreement where the separate votes are concerned, I have voted in favour of the Brok report, in line with the support that the CDS/PP has always given to this process of the European Union's enlargement. As a matter of fact, as we have frequently said, our position is that in the dispute between enlargement and the so-called 'deepening' of the EU, priority should - and must - always be given to enlargement. We consequently felt that Maastricht in particular was an historic error of timing and that, at that time, in light of the fall of the Berlin Wall, which had taken place just a few months previously, Europe's leaders should have had the political vision to give priority to enlargement instead of launching straight into political union and EMU. Many of the additional problems that enlargement is, unfortunately, facing today stem from this error of timing. On the same theme, I regret the fact that the Brok report does not affirm and recommend a serious basic compromise with regard to these new future Member States: the last revision of the Treaties before the accession of these countries was undertaken in Nice and no new revision of the Treaties will take place until at least the first set of new Member States is able to participate in it, with full rights and with sufficient time for debate and reflection.
. (FR) I voted for the Brok report in its amended form, despite its ambiguity on the subject of Turkey, in order to show clearly the historic importance of the reunification of Europe, even if, under the name of enlargement, this has happened too late and under conditions that are far from ideal.
Mr Brok urges the European Union to adopt a more coherent stance on the question of Turkey's candidacy. We urgently need to recognise that the unfortunate decision of the Helsinki European Summit, which gave Turkey the same status as a candidate country as Poland or Hungary, for example, is not based on any geographical, historical, cultural or legal grounds.
The Copenhagen Summit provides an opportunity to end this ambiguity, which, if it is not resolved, will seriously taint relations between Turkey and the Member States for a long time to come.
Instead of directly or indirectly setting an opening date for accession negotiations that would have no meaning, we should clearly place our relations with Turkey within the framework of a Euro-Mediterranean partnership which would be given true political substance, instead of simply being shunted onto a free trade platform.
. (FR) This report claims, in its explanatory statement, that dock dues need to be extended for the four French outermost regions as they already suffer particularly serious unemployment. Given that dock dues have existed for 150 years, however, it would appear that it does not actually protect workers against unemployment.
It is in practice an additional consumer tax. It therefore puts a strain on the poorest households.
Furthermore, the fact that income from dock dues is used, in particular, to finance various social aid funds is not mentioned. It is actually the responsibility of the State to provide proper social protection. Instead of forcing the poorest citizens to finance with their own taxes the very funds designed to help them, and paying considerable sums of money to subsidise employers in these regions, including with a view to building yachts for the wealthy, this money should be used to create useful jobs in the public services.
We voted against this report.
. (PT) I wish to congratulate Mrs Sudre on her report, which concerns extending exemption arrangements for dock dues, authorising partial or total exemption from this tax for local production in the French overseas departments.
As I have argued both in interventions in plenary and in explanations of vote, there cannot and must not be doubts about the appropriateness of maintaining support instruments for the outermost regions under the recent Article 299(2) of the EC Treaty.
I therefore fully support the proposal to extend the validity of this scheme to 31 December 2003. Such an extension is justified by the persistent disadvantages of these territories and by the consequent need to adopt measures that compensate for these conditions.
This report, which proposes to combat corruption, only illustrates your inability to do so. How could it be otherwise? You have made industrial, banking and trade secrets into supreme laws precisely in order to draw a modest veil over the thousand-and-one misappropriations, bribes, swindles and other fiddles that enable you to reap the maximum profit and even conceal the waste that your economic system represents for society.
Trying to reconcile trade secrets with combating corruption is like trying to square the circle.
How, then, can we combat corruption in an economy that turns everything into a commodity and where anything can be bought and sold, be it brains, brawn or conscience?
In abstaining from voting on this report, we would like to highlight its hopelessness.
. (PT) There are various factors that contribute to corruption as a transnational problem. What is crucial is an integrated and flexible common strategy, which will enable us to achieve greater transparency, less bureaucracy, a greater simplification of rules and effective control mechanisms, in the aim of preventing conditions conducive to the proliferation of corruption from arising, and to increase opportunities for detecting and punishing such practices. We must fight against corruption both in the public sector, where it undermines the operation of the democratic system and citizens' confidence in the integrity of the democratic rule of law, and in the private sector, where corruption tends to distort the rules of competition and prevent healthy economic development.
I therefore regret the fact that this proposal for a framework decision is intended to regulate only the private and not the public sector, especially given that national legislations are still not harmonised - there are, for example four Member States that have still not ratified the EU Convention on corruption in the public sector - which could give rise to situations of objective legal uncertainty.
Furthermore, establishing a different regulatory approach to corruption in the private sector, which is the subject of this framework decision, and to corruption in the public sector, the subject of the 1997 EU Convention, could also create problems in implementing the framework decision on the European arrest warrant.
I therefore call on the Commission to present a proposal to regulate these two types of crime.
This report was voted on under Rule 110a of the Rules of Procedure, which allows for no debate and no amendments to the report. The British Delegation of the PPE-DE Group has previously sought to amend reports which it did not support. The new rule, however, leaves no option but to vote against certain reports.
Although Conservative MEPs wish to combat corruption, we believe that this matter should not be legislated on at a European level but should be dealt with internally by Member States. We are willing to cooperate with other Member States' authorities, but we will not go down the path of harmonised maximum penalties.
. (PT) On this matter, our vote was determined by the position, adopted by the Committee on Legal Affairs and the Internal Market, which we felt was well founded. Although we believe that there is a need for legislation that punishes the types of crime we are discussing - corruption in both the public and private sectors - the issue requires more extensive study in order to prevent the adoption of vague and indeterminate concepts, non-observance of the principle of subsidiarity, the risk of obstacles to fundamental freedoms or distortions of competition and even the use of different legal approaches to the two types of crime in question.
These, in brief, are the reasons for my vote against the report.
. (PT) Despite the fact that, on almost all points, I agree substantially with and subscribe to the rapporteur's concerns, I have decided to vote against the report because I, like the Committee on Legal Affairs and the Internal Market, feel that the proposed text breaches the principle of subsidiarity and that, particularly at a time when the Convention is discussing this matter in the context of the future of the European Union and is attempting to clarify the definitive distribution of competences between the Union and the Member States, all Community bodies - and Parliament in particular - have a responsibility to demonstrate scrupulous respect for this fundamental principle. Furthermore, I also believe - as does the Committee on Legal Affairs - that legislation is needed to regulate these two types of crime, corruption in the public and private sectors, which will enable us to establish a more coherent and effective regulatory framework. It should be added that the European Commission is getting ready to present an initiative in the form of a communication to this end. I believe that this initiative will provide some positive approaches to consider, specifically with regard to the need for coordinated action by the European bodies responsible for encouraging cooperation between Member States in suppressing crimes of corruption, such as Eurojust, Europol, OLAF and the European judicial network, in both the public and private sectors. Indeed, coordinated action between these bodies ought to strengthen action by national police forces and facilitate cross-border investigations on the ground, through the sharing of Member States' information capabilities.
Mr President, on behalf of my group, I am particularly happy that Parliament has today given a strong signal of cohesion on a matter as important as combating corruption. Parliament has given a clear answer to the citizens, who are facing a serious lack of confidence in the transparency of the markets and many institutions.
The European reference framework on combating corruption is still fragmented, non-binding and in need of a bold step forward. The Danish initiative on corruption in the private sector is an initial step in the right direction, but we need to go further, especially in view of enlargement. Parliament has asked those Member States who have not yet done so to ratify the European Union Convention and the Council of Europe Convention on corruption in the public sector. If this does not happen, Parliament has asked the Council to submit a new framework decision on corruption in the public sector. This is the focus of the report. Some States are anticipating the implementation of the European arrest warrant, like the United Kingdom, which was the first country to transpose the arrest warrant into national law with the Extradition Bill.
(Text abbreviated in accordance with Rule 137(1))
. (PT) Once again, we are considering a Member State initiative that errs on the side of being too cautious and unambitious and will not lead to the changes in legislation that are desirable and necessary in this field. Changes introduced by the rapporteur, Mr Ribeiro e Castro, have improved on the initial proposal.
Effectively combating cross-border crime requires special attention to be paid to stepping up cooperation on posting liaison officers to third countries and to international organisations. Although cooperation contributing to the prevention, identification and investigation of crimes is already in place, we must strengthen certain aspects of this cooperation between liaison officers in order to make the best use of Member State resources, thereby providing greater world coverage.
Combating international crime must be a joint action based on maximum cooperation and trust between Member States. It is crucial that binding instruments are in place at Community level, establishing common rules on the competences of liaison officers and on data protection and to subject the legality of this exchange of information to judicial control. The huge variety of laws in force creates enormous difficulties for the effective cooperation of national liaison officers and Europol, as well as complicating judicial control.
Hence this proposal for a decision, which is intended to update and improve cooperation in this field and to be legally binding on the Member States, unlike the Joint Action of 1996.
. (PT) The proposal of the European Commission already warranted our opposition, but the report by Mr Ribeiro e Castro warrants even greater opposition, because it accentuates the negative aspects of the original proposal. I shall highlight the following examples:
the seriousness of the prospect of there being 'liaison officers who are dispatched by the various Member States' without any monitoring by the police authorities;
the term 'cooperation' is not confined to the exchange of information, specifically about crime, but also covers the prevention and investigation of criminal offences, which is unacceptable.
Due to the undisputed need for police cooperation in the EU in order to combat multinational crime organisations, cooperation could be undertaken by institutional, judicial and penal means without undermining national sovereignty.
It would be more useful, then, for the European institutions to focus their concerns on the myriad police organisations already in place, created under the Maastricht and Schengen agreements and which operate without any democratic control or monitoring and which constitute serious breaches of the citizens' rights and freedoms and of the sovereignty of the Member States themselves.
. (PT) It appears that the report has largely been well received by the Members of all political groups, given that all the amendments tabled by the rapporteur and those which, although not produced by him, have his agreement, have been adopted. Only one new recital, proposed by Mrs Buitenweg, which proposes the creation of binding instruments at EU level, has been adopted without Mr Ribeiro e Castro's support. The report mirrors the caution of the Danish initiative, which respects the current legal framework, and we therefore feel that we must support it and at the same time congratulate its rapporteur, my colleague, José Ribeiro e Castro.
. (PT) I have, of course, voted in favour of my own report. This Danish initiative is extremely positive and timely as well as being well balanced, fully respecting the status quo of the Union's institutional development and the Member States' own competences and now seeking to adopt a binding legislative instrument. In fact, it is an attempt, by means of its provision for joint working methods, to strengthen the global capabilities of liaison officers posted to third countries by Member State police authorities, which will provide a clear common benefit to all of them. This specific stepping-up of police cooperation is particularly relevant in the field of information and will doubtless have an increasing role to play in combating organised crime, particularly given the rate at which this type of crime is increasing. The proposals for amendments that I tabled, with the support of the specialist parliamentary committee, are all intended to increase the effectiveness of the mechanisms for cooperation and shared use between police liaison officers, whilst at the same time attempting to remedy various shortcomings, specifically in the following areas: guaranteeing fundamental rights in the field of data protection, the regular monitoring of the liaison officer system, through annual reports and the study of these reports; similar treatment for Europol's liaison officers and, lastly, funding.
. This Report was voted on under Rule 110a of the Rules of Procedure, which allows for no debate and no amendments to the report. The British Delegation of the PPE-DE Group has previously sought to amend reports which it did not support. The new rule, however, leaves no option but to abstain on certain reports.
This is a very sensitive area of policy. The British Conservative Delegation is particularly keen to protect children and their rights, and the standards which are applied in the UK are generally very high. We therefore believe that improving standards and protecting children is something where best practice should be shared but that introducing a regulation of this kind might well slow down the process of general improvement in approach.
The reduction of certain VAT rates could be an advantage for consumers. It must be said, however, that the term 'labour-intensive services' actually hides a barely-concealed subsidy for employers in certain sectors, without consumers enjoying, as we are led to believe, even the slightest advantage.
We are in favour of removing VAT altogether, as this unjust consumer tax penalises even those whose salaries or pensions are too low to be taxable. It is a highly unequal tax, as it is applied at the same rate for the wealthy, who only spend a tiny proportion of their income on consumer goods, and the poor, whose sparse resources only just cover their expenditure.
We abstained from voting on this report.
. (FR) When the Council adopted a directive in 1999 authorising the application of reduced VAT rates to certain labour-intensive services, it was understood that this was an experimental measure due to expire on 31 December 2002.
Given the circumstances, the decision to extend this measure until the end of 2003 is a positive factor, as emphasised by the rapporteur. In fact, we need to prevent a legal vacuum from being created after 31 December 2002, as this would be harmful to the businesses concerned, in particular, very small, small and medium-sized enterprises.
The hotel and catering sector must benefit from a preferential VAT rate, given the very high level of social and fiscal charges that it pays in general. Employers in the catering sector, which is highly labour-intensive, have difficulties both in financing their investments and in recruiting additional staff.
Workers in this sector quite rightly consider that reducing the rate of VAT would allow a significant number of employees to be recruited. A reduction in VAT rates would also allow many establishments to adjust working hours. Lastly, this measure would allow tax to be collected more fairly.
. (PT) The common fisheries policy is of the utmost importance to Portugal. The reform that is currently underway has extremely serious implications for my country and for the Algarve region.
Implementing the reform in its current state would seriously damage Portuguese fishermen, economically, socially and in terms of their industry. Nevertheless, despite the consequences, I believe that stepping up the fight against illegal fishing is a priority that everyone accepts. Such activity prevents the effective and sustainable management of fish stocks. I therefore give my unequivocal support to the Busk report and to all measures to eradicate illegal fishing.
In this context I agree with the call to close European ports to vessels flying flags of convenience or which are engaged in illegal fishing. We will thereby prevent the entry of these products onto the European market. We cannot, on the one hand, impose strict fishing quotas and, on the other, not take action to prevent illegal fishing activities.
I am therefore, in favour of new control measures at Community level, specifically through:
clearer marking and identification of vessels,
compliance with the rules, to be monitored by regional organisations,
dissuasive and uniform sanctions.
To this end, the Commission must make available financial resources that are appropriate to this fight.
. (EL) The collapse of socialism in central and eastern Europe had disastrous consequences on research, as it did on all social achievements during the socialist era. Funding fell to a minimum, research institutes closed, researchers abandoned research, there were no incentives for new researchers and, worst of all, there was a brain drain, with the most experienced researchers moving to the west. Former socialist countries with advanced research facilities were reduced to living on miserable handouts from abroad and the ?U.
The report recommends the participation of candidate countries in the EU framework programme on research almost as a panacea. At the same time, however, it advises linking research to industry and creating a favourable business climate; in other words, it is pushing for the EU model to be adopted and wants research to operate in accordance with market rules. Although no one could object to international scientific cooperation on equal terms, we cannot under any circumstances allow research to serve and be controlled by major financial interests.
That is why the MEPs of the Communist Party of Greece did not support the report.
The report highlights the extent to which the situation in the Central and Eastern European candidate countries (CEECs) has deteriorated during the 'painful readjustment process of CEECs'. In terms of research alone, this observation is indicative of a more general state. The collapse of research, the collapse of public funding which had previously been allocated to research, and the derisory salaries of researchers leading to 'brain drain', with researchers moving abroad or to jobs in the private sector, are just some of the milestones of this 'transition ? to market economies' of which the European authorities are so proud.
We are told that the European programmes intended to support research in these countries could remedy this backwards step. The rapporteur does not really believe this himself, however, as he only foresees stabilisation in the long term.
In the meantime, Western European businesses can pick and choose. They take advantage of qualified researchers who are even more poorly paid than in the West and who have no other choice. That alone speaks volumes about the true social content and nature of 'enlargement'. The only reason we are not voting against this report, therefore, is because some of the programmes and financing stipulated might perhaps, even if originally intended to support Western European industry, help certain Eastern European researchers in some small way.
I am sorry to see that the European institutions, the Commission, the Council and, sadly, also Parliament are making fools of themselves by voting, on the one hand, for restrictions on the advertising of tobacco and, on the other, to maintain subsidies for tobacco producers. As long as this schizophrenia continues, voting on moralising resolutions is pure hypocrisy and I shall have no part in it.
Mr President, ladies and gentlemen, I believe we should support the fundamental health protection efforts being made in the European Union.
I am against the tobacco advertising directive for several reasons of principle. Firstly, because it does not have a legal basis, and, secondly, because tobacco is after all still a legal stimulant. If we were to accept the Commission's logic, we would also have to rethink our position on advertising sweets, fast cars and alcohol. Thirdly, a policy that simultaneously subsidises tobacco and bans its advertising is neither logical nor consistent, and cannot therefore really be taken seriously. As I see it, this is an issue of principle, and needs to be addressed accordingly.
Mr President, is it really not naïve to think that this directive is the panacea for the adverse consequences of smoking? Does the European Commission really believe that a complete ban on tobacco advertising is going to stop people smoking?
This is wishful thinking as far as I am concerned. I also take the view that people must have the freedom to find out about products as long as they are not prohibited products. I also think that there are better ways of tackling this problem, for example by drafting European guidelines that lay down standards for tobacco goods.
Finally, I should like to draw your attention to the fact that what we have here is a contradiction in se. We are going to ban tobacco advertising, but each year millions in European subsidies go to tobacco growers. Make of that what you will.
I voted in favour of the amended proposal to ban the advertising of tobacco products because all the amendments by the Committee on Legal Affairs were rejected. These amendments, one : watered down the restrictions in the proposal, two : allowed advertising companies to circumvent them and three : put a question mark next to the legal basis, especially following the annulment of the first proposal by the Court of Justice. However, even this second Commission proposal still has a question mark next to it, based as it is on the internal market rather than the protection of public health.
. (SV) We, the Swedish Social Democrats behind this explanation of vote, would like to present our motive for voting against Amendment No 17, regarding Article 2 b, which is that the definition of advertising cannot be implemented under Swedish law.
The definition of advertising as commercial communications cannot be reconciled with the Constitution of Sweden/Fundamental Law on Freedom of Expression. We would rather see use of the definition 'commercial advertising', which would allow us to continue to exempt tobacco advertising from freedom of expression without changing the constitution. As the term commercial communications is a broader concept which also includes product placement, it conflicts with the Swedish Constitution.
The term commercial advertising does not include editorial texts, opinion advertising, product placement, artistic expression and all other forms of marketing which are not part of an advertisement. It is therefore not possible under Swedish law to ban tobacco advertising in 'commercial communications' or 'commercial statements' without first changing the constitution.
In addition, we believe that the public health perspective must be given a clearer and stronger role with regard to the internal market. When it comes to weighing up competition against public health, we believe that health must be prioritised over economic interests.
The advertising of tobacco products - just like the protection of nature and animal welfare - always leads to passionate and controversial debate. I congratulate the rapporteur on the quality of his amendments and his attempt to pour oil on troubled waters. We support his report, which aims to reconcile the prevention of tobacco addiction, a priority area in terms of public health as recommended by the WHO, the opportunity for Member States to retain their provisions on advertising, without creating barriers to the operation of the internal market and while maintaining some prospects for tobacco cultivation, a sector that has an uncertain future, which allows many small, precarious farms to continue functioning.
Five hundred European producers met here in Strasbourg from 5 to 7 November in order to express their concerns over the future of the COM set up in 1999, but also to present the progress made.
They have in fact made a great deal of effort to improve the quality of their crop, which only represents 6% of world production, by reducing the quantity of tar in the plant (it should be noted that Virginia tobacco, which is cultivated more and more, hardly releases any nitrates). Let us support the tobacco growers' efforts!
. (FR) Every day, tobacco kills more people, and every year, over 500 000 Europeans die from smoking or passive smoking.
In response to this scourge, we should take the necessary steps, in particular by significantly reducing all forms of advertising or sponsorship of these products. We know that these communications play a part in increasing tobacco consumption, particularly amongst young people.
Furthermore, harmonisation on the subject, due to adequate, responsible cooperation between the Member States, can effectively reduce the increase in cigarette sales as well as the number of lives destroyed by smoking.
The amendments proposed by Parliament, however, are highly ambiguous and do not adopt a position in favour of public health, but quite the opposite. Under cover of arguments twisted to suit this context, such as the emphasis on freedom of speech, the wording of the parliamentary proposals allows for too free an interpretation and does not present a firm provision to protect Europeans. We must stop this hypocrisy.
The communication on tobacco should be based more on the dangers arising from the consumption of the product, which is extremely harmful to humans and particularly costly to society as a whole.
No doubt this is the first move in the next set of proceedings in the ECJ.
Smoking kills. Five million people die from smoking a year and 550 000 of them are Europeans. This must stop! The European Union is in the process of establishing legislation banning all tobacco advertising. We support this initiative, the main aim of which should be to protect public health. It is our children who are the main target of media hype and the aggressive marketing of smoking. According to the World Health Organisation, 80% of the 1.2 billion people around the world who currently smoke started when they were under eighteen. We must therefore put a stop to the direct and indirect promotion of smoking that leads to dependence, disease and death. This proposal is a step in the right direction, although it has two shortcomings.
Firstly, the proposal does not condemn indirect advertising where brands, though not the tobacco products themselves, are promoted. Promoting a brand, that is a symbol of the tobacco industry, obviously has the same effect in terms of smoking as advertising packets of cigarettes. Secondly, this draft directive establishes a platform for advertising bans, and not a complete ban as we would have wished. It should be possible for national legislation to be more restrictive than the directive on this issue. A safeguard clause must therefore be included.
We will only vote in favour of this draft directive if these two shortcomings are made good.
Money is earned from the production and sale of tobacco, but it shortens the lives of many people and makes them less healthy. Advertising that encourages people to start using tobacco products or to start using more of them is extremely damaging. In Directive 98/43/EC an attempt was rightly made to make advertising and sponsorship at European level impossible. According to the Court of Justice this is not allowed because Article 152(4) of the Treaty excludes the harmonisation of statutory and administrative provisions of the Member States for the protection and improvement of human health. Further proof that the EU is about free competition and economic growth, but not about the protection of human welfare. In the meantime the EU continues with its subsidies for Greek tobacco farmers. The solution now proposed of nothing more than the selective prohibition of tobacco advertising will lead to the companies concerned looking for the loopholes in the legislation to continue with their advertising. Lawyers and the courts will have their work cut out scanning the boundaries of these loopholes, in particular to decide what is or is not to be regarded as cross-border advertising. I therefore support the organisations that are objecting to this severely weakened proposal.
. (PT) Whilst I understand many of the rapporteur's aims to give the directive greater legal strength - and thereby avoid seeing the courts reject its implementation - I believe that the rapporteur has ultimately compromised the directive's public health objectives. I find this intolerable. I therefore prefer the European Commission's original position to that produced by the Committee on Legal Affairs and the Internal Market. Amendment No 26, which I support, seeks to prevent this excessive weakening of public health protection.
. (PT) As we all know, the Court of Justice annulled Directive 98/43/CE, on the grounds that the article of the Treaty chosen as its legal basis precludes harmonisation designed to protect human health, and that its action should instead be to complement that decided on by the EU's Member States. In fact, the general ban on the advertising and sponsorship of tobacco products it provides for exceeded the competence enshrined in the Treaty and was even in breach of the rules on freedom of movement shaping the internal market. The new proposal for a directive therefore seeks to establish, in terms which are in accordance with the EC Treaty, a less restrictive framework, with new objectives for public health protection, in the conviction that tobacco is a product that is harmful to health, that deterrence from its consumption must be promoted, particularly where younger people are concerned. The proposal also seeks, whilst respecting the rules of competition and of the internal market, to prevent its widespread promotion in the media. These are the reasons why I agree with this report.
. (SV) I have voted in favour of the report in the final vote and against all 25 amendments from the Committee on Legal Affairs and the Internal Market.
As a Swedish Christian Democrat, I felt compelled to support the restrictive and winning policy (311 votes in favour, 202 votes against and 39 abstentions) in the European Parliament.
The directive involves a ban on advertising tobacco products in newspapers, radio broadcasts and on the Internet, as well as making tobacco-related sponsorship illegal. The Member States will retain the right to take such measures as they deem necessary to protect public health when it comes to advertising not covered by the directive. I consider it a strength that all European medical organisations were united in their support of this policy.
The Commission's proposal which aims to put in place a multiannual programme for action in the field of energy between 2003 and 2006, strengthens Community support in those energy fields contributing to sustainable development. The programme we are discussing will replace the ALTENER and SAVE programmes, and in part, SYNERGY, whilst retaining their activities. The proposed new programme has four strands. The first is the improvement of energy efficiency and demand management, particularly in the building and industry sectors (SAVE). The second is the promotion of new and renewable energy sources for centralised and decentralised production, and their integration into the urban environment (ALTENER). The third is support for initiatives on the energy aspects of transport, the diversification of fuels and the promotion of renewable fuels and energy efficiency in transport, (STEER). The final strand is support for initiatives promoting renewable energy sources and energy efficiency in the various countries as a result of the development of the sector (COOPENER).
Energy is a major concern for the European Union. I am happy therefore to see that these actions have been included in a single programme. This should allow them to be managed and implemented more effectively.
Furthermore, I agree with the rapporteur in that we will need a larger budget if these aims are to be fulfilled!
The rapporteur has made it abundantly clear that the European institutions have been discussing how to crack down on organised crime (money laundering, drug trafficking, arms trafficking, people trafficking etc.) for more than twenty years now. On the rare occasions when measures have actually been taken, they generally come up against a lack of cooperation from Member States or fail to produce tangible results, in the cases where they are not simply ignored. There is every reason to believe that the same will apply to the Danish initiative.
There is a good reason for this. Organised crime is part and parcel of the capitalist system, even where bourgeois justice is concerned. Take the example of drugs money. How many supposedly respectable fortunes in France and Great Britain date from the time when gunboats from these countries forced China to open itself up to the opium from British and French colonies!
Even now, European banks are still making huge profits from the trafficking of drugs, arms and people.
In this context, these trivial measures, on which we will abstain, are pathetic in their attempt to bring morality into a system that is essentially amoral and inhuman.
. (PT) I wish to congratulate Mr Di Lello on the quality of his work.
The Citizens of the European Union have the right to expect the Union to effectively confront the problem of increasing threats of crime, which does not recognise borders and which attacks their freedom and their rights. What is required is rapid, concerted and joint action, which effectively coordinates all efforts to combat and prevent crime throughout the territory of the Member States.
One of the most effective instruments with which to combat organised crime is the seizure and confiscation of the proceeds of crime. Difficulties arise, however, as a result of the disparities between the various Member State legislations. The Union must make efforts to approximate criminal law and procedures on money laundering and the confiscation of goods.
The adoption of the framework decision on money laundering has enabled us to make progress but has proven to be inadequate, because there remains a considerable margin for criminal impunity insofar as this decision only established sanctions for serious crimes. This matter has come to be regulated by two acts of differing legal value, because Joint Action 98/699/JHA has not been revoked. This proposal for a framework decision is a step in the right direction, because it aims to ensure that all the Member States have in place effective rules providing for confiscation when an offence is punished by deprivation of liberty for a period of more than one year.
I agree with the rapporteur's position on the proposals by the Danish Presidency on the possibility of 'more extensive' confiscation and the inversion of the onus of proof. Any legislative initiative must respect the individual rights and fundamental freedoms of our citizens.
Whilst Conservative MEPs support anything which enhances cooperation between Member States' law enforcement agencies, we cannot support any prescriptive European measures such as those proposed in this Report. Such matters should be dealt with internally by the individual Member States.
. (PT) As the rapporteur points out, one of the most effective instruments for combating organised crime is the seizure and confiscation of the proceeds of illegal activities, particularly when such proceeds are destined for laundering. The lack of coordination between the various crime-fighting bodies can only benefit those involved in such activities, which means that we must, to this end, improve mutual assistance in the fight to capture the proceeds of organised crime. These initiatives and the rapporteur have both sought to establish a designated framework for action under the framework decisions, to safeguard the necessary independence of the national authorities when dealing specifically with incidents that have occurred within their territory - whilst at the same time providing for common mechanisms for regulation in order to pursue the shared commitment to combat all forms of organised crime, in line with the conclusions of the Tampere Council. The rapporteur has also taken care to ensure that, when considering the illegal origin of property, the inversion of the onus of proof only applies when the prosecution can prove that the property possessed is disproportionate to declared income or the activity pursued, with the person convicted then having the onus to prove the lawful origin of the property. I have therefore voted in favour of the report.
. (SV) There are insufficient safeguards for legal rights in the proposal presented by Denmark. It is unacceptable that Member States would be able to confiscate property owned by the defendant or their family members, who have nothing to do with the criminal activity, if the convicted person cannot prove that this property was acquired by legitimate means. This involves something as revolutionary as reversing the burden of proof.
The committee's amendments are certainly good, as they are aimed at repudiating the reversed burden of proof, but this still does not clarify the situation sufficiently. A satisfactory legal text should clearly establish that only property deriving from proven criminal activity, or of equivalent value, can be seized. We Swedish Christian Democrats believe that the wording of the framework decision should be discussed further, so that no hasty restriction of legal rights occurs.
Although I believe that harmonised EU legislation plays an important role in facilitating the fight against crime, from the point of view of legal rights I am forced to abstain on this matter.
Mr President, I should like to add my support to your speech on The Scotsman and The Herald.
Before I begin on the Stevenson and Souchet reports, I find it quite disgraceful that colleagues in this House do not recognise that half a million EU citizens die every year because of tobacco use. A tobacco advertising ban would be an extremely good measure to try and help public health and save lives.
On the Stevenson report, I should like to point out that we voted to maintain the 6-12 mile zones to preserve historic fishing rights and derogations relating to boxes in the North Sea. We also believe that benefit from fishing agreements should be taken into account in quota setting and that poverty eradication is a key aim of fishing agreements. We are very sceptical of an amendment deleting the recital which noted that joint ventures can be used to massage fleet reduction figures.
On the Souchet report, we voted against Amendments Nos 10 and 11, and Recitals H and I for sustainability reasons and abstained on the final vote for very similar reasons, i.e. the environmental impact and making sure sustainable development is at the heart of the policy.
Mr President, as you all know, I was the original rapporteur for this report. The document was totally destroyed in the Committee on Fisheries and I felt compelled to give up the task of drafting the report, which was given to the Committee's Chairman, Struan Stevenson. I know I am in a minority, but I must say that the main reason for my attitude is that the report we have just adopted ignores the main issue. By this I mean that the reform of the common fisheries policy in 2002 is purely and simply a result of the fact that the transitional period of 16 years granted to the Spanish State and to Portugal, so that they need no longer be intruders in Community waters and have the same rights as the other Member States, has come to an end.
I cannot, of course, accept this situation. I am also, of course, in favour of the conservation of stocks - I have nothing against this, in fact - but the report and the committee have not given due consideration to the economic and social consequences of the reform. Nor do they discuss a budget for a reform of such importance, but uphold the principle of relative stability, which is now discriminatory and grants privileges, because it was established when the EU had only six or nine Members. Furthermore, the report heaps scorn on international fisheries. I therefore dare say that there will soon need to be a new real reform of the CFP, to ensure that it is a genuinely common policy. It is now less of a common policy than it used to be!
This report purports to concern the environmental, social and economic consequences of fishing, both within the European Union, and as regards relations with other countries, especially developing ones. The rapporteur proposes technical solutions to the problems currently affecting fishing. According to the rapporteur, these solutions are intended to compensate to some degree for the so-called liberalisation that fishing is currently experiencing.
We have voted in favour of the sections of the report we believe to be in the interests of either small fishermen, consumers or environmental protection. Nevertheless, we abstained on the report as a whole. The report does highlight some of the threats to the balance between human beings and nature, and some of the threats to people who live entirely off the sea and have no other means of making a living. The report does not however challenge in any way the rationale of a social system in which producers, workers and the natural world are always sacrificed on the altar of capitalist profit.
. (SV) We Swedish Social Democrats decided to abstain in the final vote on this report. We reached this view because we believe that, although the report emphasises the importance of sustainable development in fishing, of environmental issues being integrated into the reform of the common fisheries policy and of the further need to clarify the environmental impact of industrial fishing, it also contains a host of signals and statements which we cannot support.
For example, we oppose state subsidies for a fishing fleet which is already too large in relation to fish stocks, despite the fact that there are probably deficiencies in terms of safety on some fishing vessels. Such vessels should be scrapped rather than upgraded to contribute to continued overfishing. The long-term aim of the fishing industry must be sustainable development. Fishing capacity must therefore be cut in order to bring it into balance with existing fish stocks. That is something about which there can be no doubt. Sustainable fishing is not the enemy of the fishing community but its greatest friend.
We are also highly sceptical about the statement in the report that no impact analysis to date has been able to prove that further reductions in capacity would benefit the environment, particularly as we currently know very little about the way the various parts of the ecosystems affect each other. Although it is surely the case that greater investment in increased marine research in the future may bring about clearer conclusions in this area, the precautionary principle dictates in any case that a reduction in capacity is a necessary - if insufficient - measure.
Supposedly on the grounds of environmental protection, the Commission is proposing reducing the fishing fleet and encouraging the use of more powerful fishing gear, over and above the use of less powerful gear. This will reduce the number of artisanal fishermen.
We should ask ourselves whether it is really necessary to place limits on catches and therefore on fishing in order to safeguard the marine environment. The proposed measures will in no way affect industrial fishing that plunders the sea. There is nothing preventing us protecting and even improving the revenues of small fishermen and those who live off the sea and have no other means of support. The rapporteur does not contemplate this in any way. The only way we can protect both the environment and workers is to protect the revenue of small fishermen. The report however offers no such protection. One of the options presented to fishermen in the report is for them to become cleaners of the sea and to use their boats in dealing with oil slicks. The worst aspect of this is that unfortunately there is likely to be a continuing need for this clean-up work, due to the actions of the big oil conglomerates, together with ship-owners and their shareholders. The inability of European and national authorities to put the collective interest above the destructive selfishness of capitalists also contributes to this problem. While we will vote in favour of certain aspects of the report which would benefit fishermen and the environment, we will abstain on the report as a whole.
. (PT) The Souchet report is quite positive and warrants our support. Firstly because of the importance it attaches to the participation of fishermen and their professional associations in the field of research and information on the state of fish stocks, given that fishermen are in favour of protecting the environment, since these are amongst the first people to suffer from its impairment. Secondly, I agree with the rapporteur's statement that the pressure fishing places on stocks must not be dealt with in a uniform and global way and must instead take account of the particular characteristics of each fishing area and the specific nature of each fish species.
The report rejects the use of rigid instruments such as the scrapping of vessels, which have irreversible consequences and major socio-economic effects and prefers other, more flexible instruments for managing stocks. I support the maintenance of public aid for modernising the fishing fleet, which has a direct impact on working conditions, on safety and on the quality of products, thereby rejecting a philosophy which, whilst claiming to be concerned about the environment, is attempting to undermine aid, in what we could call a liberal 'greenification'.
First, we think the motion for a resolution on environmental protection under the common fisheries policy is a good idea and we support it.
It rightly notes that the European Parliament is opposed to the horizontal application of restrictive measures, that is, measures which take no account of fishing zones or fish species. The European Parliament is therefore taking an indirect stand against the basic option of reforming the common fisheries policy, which would mean an end to public aid for the modernisation of fishing vessels. It likewise rightly identifies the dangers to the economies of coastal areas affected by these measures.
It rightly notes that the Commission's arguments in favour of the application of restrictive policies are not based on scientific data and that specific studies need to be carried out in order to evaluate the real state of fish stocks.
Although it calls for these studies to be carried out, it also calls for restrictions such as TACs and quotas to be maintained. We would point out that proposing such measures without first carrying out the aforementioned studies is a contradiction in terms and that we have reservations about and are opposed to any further strengthening of the role of the Commission which helps bring about further integration.
. (PT) I have voted in favour of this report because I believe that its approach to the issue of protecting the marine environment is the right one. As the rapporteur points out, decisions on fisheries management must be taken in close cooperation with fishermen, who are the main people involved and the most aware of the problem. They are motivated, of course, by the overwhelming need to ensure that their activities remain sustainable and they are also the main victims of damage sustained by the marine environment. Unlike the Commission's approach, which suggests a global and uniform reduction of the pressure fishing places on stocks, not taking account of the specific characteristics of the various species and of the various fishing areas, we must, instead, follow the position adopted by the Santa Maria da Feira European Council, which recommended a sustainable balance between stocks and fishing. It should furthermore be noted that the fisheries sector is directly exposed to the consequences of marine pollution, suffering damage that is often far more devastating and is specifically exposed to accidents involving shipments of dangerous products, such as the latest and very recent accident involving the ship Prestige, on the Western coast of Galicia, the tragic sequel to the Erika.
That concludes the explanations of vote.
(The sitting was suspended at 1.37 p.m. and resumed at 3.03 p.m.)
During the session of 24 October 2002, Parliament voted on draft Amendment No 654 concerning budgetary line B3/300 entitled 'General information work concerning the European Union'. The outcome of the vote was as follows.
The outcome of the split vote on Amendment No 654 was as follows:
1. The whole text apart from the pre-allocation for Euronews and the reserves: this part was adopted.
2. Pre-allocation of EUR 3 million for Euronews by roll-call vote: this part was also adopted.
3. Reserves for the pre-allocation for Euronews: this part was rejected.
4. General reserves: this part was adopted.
The outcome of the vote means that the pre-allocation of EUR 3 million for Euronews was maintained, the reserve for Euronews was discontinued, the credits were included in the line and the global reserve was maintained. Amendment No 736 which was included in the appendix of the Minutes of the session of 24 October 2002 do not reflect the result of the vote in plenary in as much as the last two parts of the vote appear in reverse order. The relevant services have therefore made the necessary change.
Mr President, I do not doubt that is what the President's notes say, but one of the problems with accepting it is that my notes and those of other Members and of the general rapporteur say differently. The problem is that my notes are in Brussels, not here in Strasbourg, so when I saw this in the Minutes I asked to raise it. Could I ask that we check the audio or video tapes of that voting procedure to establish the actual position? I am of course convinced that what I say is correct, but if I am proved wrong then I am more than happy to accept that.
Very well, Mr Wynn. We will of course check these tapes as you have asked. We will then be able to be absolutely sure about the result.
The next item is the statements made by the Council and the Commission on the outcome of the EU-Russia Summit.
I call on Mr Haarder to speak on behalf of the Council.
- (DA) Mr President, the tenth EU-Russia Summit took place in Brussels on 11 November with satisfactory results.
The meeting reflected the intensity and depth of the cooperation between the EU and Russia. It showed that this cooperation is now entering a new phase; the framework for the strategic partnership has been laid down, and now it remains to flesh it out with practical actions.
As you know, there was a major problem, which has been discussed many times in Parliament, that is, Kaliningrad. Consensus was reached on a joint declaration regarding transit between Kaliningrad and the rest of Russia. The agreement represents a balance between the interests of the candidate countries, Russia and the EU. The fact that a solution could be found to the problem confirms the strength of the cooperation between the EU and Russia; and at the same time the EU asserted that it attaches the utmost importance to respect for the sovereignty of the candidate countries and effective border controls on the EU's external borders. We stood firm on the principles that Lithuania is a sovereign country and that it has as much right to join cooperation on Schengen as all the other candidate countries. This is something that was respected, even by President Putin. Consensus was reached, and I can add that President Adamkus of Lithuania, too, accepted the agreement which was entered into.
Consensus was also reached on a joint declaration on the fight against terrorism. This was a key point for both parties. The summit condemned terrorism in all its forms. The declaration and the accompanying cooperation plan are indications that cooperation between the EU and Russia on this point is moving on from an exchange of information to practical cooperation.
Lastly, consensus was reached on a declaration on the situation in the Middle East, which confirms the existing consensus between the EU and Russia on this matter.
There was a frank debate on the situation in Chechnya. The parties were agreed that the conflict cannot simply be regarded and treated as a problem of terrorism and that a political solution is the only way to lasting peace, stability and development in the area. I know that Commissioner Patten has already spoken of the extraordinarily open debate which took place.
The European Union will monitor developments closely. Both sides must respect human rights, and the EU must insist that those who do not are brought to justice. The EU will also demand that the international community be given the opportunity to provide the urgently needed humanitarian aid to Chechnya.
Regional conflicts, particularly the one in Moldova, were also discussed. It is important to maintain that there are no geographical restrictions on the scope of the political dialogue between the EU and Russia.
The European Union stressed the need for progress on the economic and legal reforms in Russia in order to ensure Russian membership of the WTO. In addition, the need for Russia to ratify the Kyoto Protocol and the Energy Charter was emphasised.
By way of conclusion, I am able to call the summit a success, with a constructive dialogue in all fields. The cooperation between the EU and Russia has entered a new phase in which no topic for discussion is ruled out; and that will be to the advantage of both parties.
Mr President, the European Union/Russian Federation Summit that took place on 11 November in Brussels succeeded in producing an understanding, as you already know, on the issue of transit between Kaliningrad and the rest of Russia.
As you are also aware, as a result of the discussions held at the May Summit in Moscow, the EU had agreed to carry out a review of the matter, taking further into account Russia's concerns about unimpeded travel of Russian citizens throughout the whole territory of the Russian Federation, including Kaliningrad.
In the relatively short time between the two summits, the Union completed a comprehensive review of the situation. Following a communication from the Commission in September, this review formulated a new position on Kaliningrad transit issues, which was adopted in October by the European Council meeting in Brussels.
In parallel discussions with both Russia and Lithuania, the Presidency and the Commission managed to develop ways and means to ensure that the vital interests of all parties concerned would be respected. In addition to Russia's legitimate interests, the EU was very much aware that any arrangements requiring further definition could not undermine the sovereignty of Lithuania - a future member of the Union - or carry negative implications for Lithuania's future accession in full to the Schengen regime.
Last but not least, the European Union must adequately protect its borders at all times, a task for which it was essential to respect the Schengen acquis.
The European Commission is confident that the understanding reached at the Brussels Summit strikes the right balance between these parameters, making it possible to resolve the issue of Kaliningrad transit in a manner which is acceptable to all parties concerned.
The Commission has already started work to prepare for the implementation of the understanding reached at the Summit. Time is short and we are fully aware of the need to launch preparations without delay in order to meet the deadline of 1 July 2003, when Lithuania will introduce the new regime for Russian rail travellers crossing its territory. We are confident that by then the conditions will be in place to allow the introduction of simplified travel documents.
I would like to add that resolving the issue of Kaliningrad will allow us to substantially deepen and accelerate our cooperation with the Russian Federation in a number of important areas. Among these, the European Commission regards justice and home affairs as particularly important. Indeed cooperation with Russia on issues such as the fight against organised crime, illegal migration, drug trafficking, women trafficking and child pornography among others, is crucial.
On this matter, Russia confirmed at the Summit that the agreement between Europol and Russia will be rapidly concluded.
In addition, Russia and the European Union will immediately launch negotiations with a view to concluding a readmission agreement as soon as possible.
In this context, the Summit also produced a joint statement defining areas for further cooperation in the fight against terrorism, which is a clear priority for both sides. We intend to increase the exchange of information in a number of relevant areas, as well as to deepen cooperation against terrorism in multilateral arenas and in regard to the provision of assistance in this field to third countries.
Other important issues were discussed at the Summit. The on-going conflict in Chechnya featured prominently among these. In this regard, the European Union raised its serious concerns over Chechnya. I would like to assure you that the well-established position of the Union on the matter was put forward to President Putin in quite clear terms. While expressing its support for Russia against terrorism in all its forms, the Union explicitly stated that the fight against terrorism cannot be conducted at the expense of basic human rights. This is also valid for Chechnya.
The Union raised again the problem of unimpeded and safe access for humanitarian workers on the ground in Chechnya.
In addition, the EU urged the Russians to promote without delay a political solution that provides a framework for lasting peace, stability and reconstruction in Chechnya.
At the Summit we also had a good discussion on a number of international issues, including the Middle East, on which we agreed a joint statement.
We reviewed the situation in Afghanistan, as well as the need for Iraq to comply fully with UN Security Council Resolution 1441. We also exchanged assessments regarding the threat of nuclear proliferation in the Korean Peninsula.
Finally, we reviewed the situation in Moldova and Belarus. Russia has already agreed to the withdrawal and destruction of ammunition in the breakaway region of Transnistria.
The EU stated that it is essential that this takes place rapidly in order to promote a solution to the conflict which continues to impede the development on Moldova, which is now the poorest country in Europe.
We also made it clear that we expect Russia to use its influence on the government of Belarus to adopt a more positive approach towards democratisation and respect of human rights.
On the economic side, progress was less marked, except for the change in the EU anti-dumping regulations, which now accord Russia market economy status. In addition, the Summit endorsed progress reports on the energy discussions and on the concept of a common European economic space.
The EU also raised a number of its commercial concerns, including the discriminatory charges levied by Russia for European aircraft flying over Siberia.
The EU pressed Russia to confirm expectations of early Russian ratification of the Kyoto Protocol and to commit itself to conclude a long-delayed agreement on the clean-up of nuclear waste in north-west Russia, the Multilateral Nuclear Environmental Programme in the Russian Federation (MNEPR).
I trust most of you are already aware that the 11th EU/Russia Summit will take place in St Petersburg, in commemoration of the 300th anniversary of the city. Taking this into account, Russia has invited all EU leaders to this special summit, which should serve to deepen our bilateral cooperation with Russia even further.
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, my group advocates a stronger strategic partnership between the European Union and Russia, because we are convinced that peace in our continent is largely dependent upon our ability to maintain a strong and effective European Union and an effective and democratic Russian Federation. We also recognise the progress that Russia has made in recent years in overcoming the legacy of the Communist era. We are, however, amazed at some of the circumstances surrounding the Brussels Summit. This negative view really needs to be aired here. It concerns both Chechnya and Kaliningrad.
With regard to Chechnya, I would like to say that we are constitutional states and Denmark is also a constitutional state. It is the indisputable right of the Chechens to hold a peaceful conference in Copenhagen if it is their wish to do so. I do not wish to criticise the presidency for the fact that the summit ended up being held in Brussels. But I believe that we need to be courageous and not always give in when our partners in talks put pressure on us and demand concessions. On the contrary, we need to stand firm.
We are in favour of resolutely fighting terrorism, because terrorism is an obstacle to the peaceful coexistence of peoples. We very much declare war on any form of terrorism. However, we also believe that the war on terrorism should not be deprived of its legitimacy by surrendering human rights in its name. That is why we are demanding that the war on terror should go hand in hand with a global ethic based on human rights. What this means in practice is that the human rights of the Chechen people should not be sacrificed at the altar of the war on terror, necessary though that war may be.
I was extremely surprised by what I read in the Frankfurter Allgemeine Zeitung of 13 November. Russia's President Putin was reported as having responded to a journalist that 'if you want to become Islamic radicals and are therefore willing to be circumcised, than I invite you to come to Moscow. We are a country of many different faiths, and we have excellent doctors. We would recommend carrying out the operation in such a way that nothing grows again'. That is typical of the way human rights are breached in Chechnya. I would be very pleased, Mr President, if in future the issue of Chechnya could be addressed in writing in the communiqués issued following these summits. I have not been able to find a single word about this in the communiqué, even though reporters told me that Mr Rasmussen championed this cause, and Commissioner Patten also informed the Committee on Development and Cooperation about this. However, this should also be included in the conclusions of a summit of this kind.
Now let me turn to Kaliningrad. I read today in my local paper, the Neue Osnabrücker Zeitung, a well-written article entitled 'Russia offers little hope. People of Kaliningrad expect much from EU, but little from Moscow.' I naturally welcome the fact that the thorny issue of visas has been resolved. However, the people in the Kaliningrad region or 'oblast' - and this is the heart of the matter - look far more towards the West than they do towards Russia. Igor Rudnikov, the managing editor of the courageous newspaper Novye Kolyosa, which means 'New Wheels', has said that the rhetoric and fuss issuing from the Russian Federation on the subject of Kaliningrad has only damaged its cause. They look towards the capitals of Europe - to Paris, to Warsaw and to Berlin. The central issue is that the Kaliningrad region should be developed so that it does not become a no-man's-land in Europe, but becomes part of a development axis running through Poland and into the Baltic states. It would do Russia credit to put this on the agenda, so that these human problems can be solved.
I would like to encourage you, Mr President-in-Office, and the Commission, to act with this in mind. If you do that, you will have our support too.
Mr President, Commissioner, ladies and gentlemen, my group thinks it is important that we have a programme of extended and comprehensive cooperation with Russia. Now we are starting to reap the rewards of bringing down the Iron Curtain. Now too conditions in Russia are stabilising, except with regard to certain aspects, which I shall return to. This being the case, we are in favour of establishing a Common European Economic Space. It will be an important step on the path we are developing towards normal relations with Russia. The Union has said Russia is a normal market economy. That is saying quite a lot, perhaps, although Russia is on the right track and this is consequently a step towards accession to the World Trade Organisation.
We have to remember that one consequence of enlargement is that the border between Russia and the Union will lengthen and that is very significant. Russia will lose its markets to some extent in those countries joining the EU, and that is something we also have to take into consideration to some extent.
I am pleased that the heated controversy over Kaliningrad was resolved at the summit. I do not think this was perhaps the major problem it sometimes appeared to be in the debate. We are also responsible for developments with regard to Kaliningrad, and I agree with Mr Poettering that we have to be able to provide help and assistance and work together to improve conditions for the people who live there.
We are of the opinion that the war in Chechnya is a problem for Russia, for us and for the Chechen people, who are at the centre of the war. We believe that human rights must not be violated under the pretence of the fight against terrorism. This has to do with Russia and it also has to do with other countries that we have been praising here or which are perhaps our older allies. The fight against terrorism has become an umbrella that allows violent actions to be carried out by countries against their own and other citizens. This must not be allowed to happen.
The question of Chechnya is being raised because we have a delegation leaving for Chechnya, and I am its chairman. There has been a development regarding this in that today, after lengthy negotiations, I received a letter from Dmitri Rogozin of the State Duma, inviting us to go there on 20 January. It had been suggested that we should go in late December, but that is Christmas and we asked if the visit could be rescheduled. This being the case, January seems a good time to go, if the members of my delegation agree: all this has happened so very recently.
Russia is a big partner for us. Trade between us is worth approximately 25 billion dollars a year, while the figure for the United States of America is just 3 billion and for the former countries of the Soviet Union only just over 10 billion dollars. We are thus a giant trading partner of Russia.
I should therefore like to ask the Commissioner in what state the energy dialogue can be in if all of a sudden Gazprom decides on a gas pipeline - coolly decides to build a gas pipeline. The energy dialogue between us has not been very visible in this project. We are the world's largest energy area, and the energy issue is therefore very important.
I should furthermore like to mention the state of the press in Karelia and elsewhere too in Russia, where there are pressures that are simply not acceptable.
Mr President, Russia is of interest to us and is a partner that presents challenges. For some reason, when we give our opinions we often stress in particular Russia's various problems instead of concentrating on its positive achievements and the potential that exists in future cooperation. Many things are obviously better in the Union but we also have problems Russian Members of Parliament could seize on if they so wished. To their credit, they do not. I do not mean that we should keep silent, for example, about environmental problems, lack of democracy or human rights violations in Russia. It is a matter of how we weigh things and how we handle them.
Right now it is important for us to discuss the effects EU enlargement will have on cooperation between the EU and Russia. We have been able to resolve problems to do with Kaliningrad's status but there is still much work to be done. In this regard the ball is very much in Moscow's court. We need them to be unbiased in their approach to implementing changes in Kaliningrad so that there is investment there coming from the rest of Russia and abroad too. Now that the border between the EU and Russia is to lengthen we must make renewed efforts to develop northwestern Russia and boost cooperation in the border regions. The Union must make a more serious effort than it has until now to engage in programmes of cooperation in the Barents Sea and Baltic Sea regions and furthermore direct substantial economic resources at those areas.
Another question of current importance is the development of cooperation in the area of energy. That would enable us on the one hand to help Russia develop its energy economy and protect its environment and, on the other, safeguard our own energy economy. It is in this spirit that progress must be made in the area of cooperation.
Mr President, my group notes with satisfaction that an agreement has been made that guarantees traffic connections with Kaliningrad after Lithuania and Poland join the Union. We in the EU must focus special attention on basic repairs of railway tracks in Lithuania. For that purpose we have to provide adequate financial support.
It is believed in the European Union that the need for energy grows at a rate of 1% a year. The intention is to meet the extra demand by increasing the use of natural gas. Russia is an important partner for the EU because the reserves of gas in the North Sea and North Africa will run out in twenty years or so. The EU's demand for gas has to be met with exports from the east.
Cooperation on the issue of energy is not progressing satisfactorily. The best form of cooperation would be if pipelines were built linking Russia and the EU. If the pipelines go through Poland, Belarus and Ukraine there will be needless waste.
Early this week Gazprom announced, as Mr Paasilinna stated, that it was constructing, on its own, a gas pipeline from the Shtokmanovsk deposit in the Barents Sea to Central Europe. That is good news, as in that way the EU countries' increased demand for the use of energy is satisfied. It is bad news if looked at from the point of view of cooperation. The EU is not now a party to the project and it will pay in the future.
Adherence to market conditions in the EU will not solve the problems of the energy market. Liberalisation of the market makes it impossible in practice to finance new investment by means of long-term supply contracts. If those who need gas shared in the costs of its delivery onto the market that would improve reliability of supply and over a time span of twenty years that is what will be the most important thing.
With Russia we have to speak about factors that unite us. One issue that separates us is the civil war in Chechnya. We all hope for a peaceful solution to the war. At the same time we note that at the summit attended by leaders of the EU and Russia no demands were made by the EU regarding Chechnya's independence as a state. The region is therefore regarded as a part of the Russian Federation. Human rights cannot be trampled on in Russia using terrorism as an excuse, nor in the United States of America either.
Mr President, ladies and gentlemen, I should like to make four comments. The first one is about Kaliningrad. I believe that enormous efforts have been made in this regard in recent months. The Commission and the Council had meetings with Mr Rogosin, the presidential envoy, and with Minister Rasov. At the instigation of our President, Mr Pat Cox, they also had parliamentary support at two meetings with our Polish, Lithuanian and Russian colleagues. I believe that we can be satisfied with this and my group is satisfied with the result achieved.
Secondly, Chechnya. Yes, it is clear that the events in the Dubrovka Theatre must of course be condemned, and as Chair of the Russia delegation that is what I immediately conveyed to Mr Lukin. We can condemn it and we do of course also want an explanation of the gas that was used, of the circumstances in which action was taken and of how the forces of law and order acted. I believe that some additional clarity about this is required. We also note that there is a tougher stance on the part of the Russians with regard to Chechnya. Nonetheless, the European Parliament has taken the lead in this debate in recent months. We have said that we are in favour of negotiations and talks, because a military solution is not going to produce a result. I find that our Russian friends, President Putin not least, have now adopted an extremely rigid attitude and since 11 September have put the whole struggle in Chechnya in the context of the war on international terrorism. I believe this to be an aberration. Only holding talks, even with the people around Mr Maskhadov, will lead to a genuine solution.
Thirdly, I should like to express my concern here about the general state of human rights in Chechnya. Amnesty International has recently published a report about the freedom of the press, about the lack of religious freedom and about the general human rights situation in Russia. I believe that this warrants some attention on our part.
Finally, I would draw your attention to an environmental problem. At the beginning of October my delegation visited Murmansk. There we studied the nuclear inheritance of the Soviet Union. All the local people and all the local authorities there are asking for a multilateral nuclear environment programme. I should like to ask the Commission and the Council very clearly how things stand with the negotiations on this treaty? It is absolutely essential that there is one, otherwise no one can take responsibility for clearing up the nuclear inheritance of the Soviet Union properly. I should like to put this question to you Commissioner and to you Mr Haarder, for which my heartfelt thanks.
Mr President, ladies and gentlemen, the Chechen terrorists were most unwise in deciding to attack the theatre in Moscow. It was an appalling decision in that the toll in human life was so great. It goes without saying that the members of my group wish to pay their respects to each and every one of the victims. This hostage-taking incident has also somewhat changed Parliament's standpoint on this issue. Prior to 11 September, the situation was simple. On the one hand, there were the Chechens, a people fighting for their freedom and their right to self-determination. On the other hand, there was the tyrannical Russian regime. There was also the United States who, for their own ends, also defended the cause of the Chechen Muslims.
The investigation into this attack and ending of the hostage situation has shown that there are very close links between the Chechen movement and international Islamic terrorism. Chechnya has become a base camp for international terrorism and the trafficking of arms and drugs.
Ladies and gentlemen, I call on you not to repeat the mistakes made at the time of the war in Kosovo. On that occasion we allowed ourselves to be led by the media and the statements made by the United States applauding the attacks on the Christian Serbs who were threatening the brave Muslims of Kosovo. Since then, we have seen, especially in France, that Kosovo has become not just a route, but also a base for Islamic terrorists operating in Western Europe. These terrorists have been active in France and Germany in particular. The latest arrests made in France, Germany and also recently in Belgium confirm this. I call on you therefore not to make the same mistake with the Chechen movement, and to stand firm against Islamic terrorism. My group does of course support the accession of Russia to the European Union. Russia is a country with a Christian tradition and culture. The history, geography, customs and traditions of Russia mean that it clearly belongs within the European Union. Russia has much to contribute and her membership would help the process of renewal within the European Union. I think that we should support Russia as it develops a culture of democracy and respect for human rights.
Mr President, the partnership with the Russian Federation is placing heavy responsibilities on the EU. How to deal with the ambivalence of Moscow's policy? This ambivalence is manifesting itself in openness to the outside world and growing uncommunicativeness at home.
Putin's paradox can, harrowingly enough, be tellingly illustrated by the Chechen tragedy. The just war on terrorists is combined here with the dreadful disenfranchisement of an entire population group, including the muzzling of its own media on the subject.
What can the EU do about this constant mutual bloodletting on Russian territory? Little more, but also certainly no less than always having the Chechnya question on the agenda in the consultation with Russia. I was therefore pleased to hear the statement by Commissioner Patten of Tuesday 12 November. He said that the Danish Presidency had raised the situation in Chechnya both fully and forcefully at the summit with Russia. In this context I would ask Council and Commission to offer political backing to the OSCE mission in Chechnya.
I wish Council and Commission persistence in the search for a well nigh impossible political settlement between Russians and Chechens. At the same time the EU must be candid in raising with the Kremlin other evil manifestations of Putin's political system of a 'guided democracy'. The list of Russian taboo topics of parliamentarian Yavlinsky can provide good service in this regard. Think for example of the attempts of the powers that be to silence agreeable politicians and other citizens or of corruption in the upper reaches of power.
Finally, I would like to stand up for full respect on the part of the EU for Lithuania's sovereignty in the transit agreement concluded for Kaliningrad and the Russian Federation. Serious doubts about this have arisen on the Lithuanian side. I spent last week with an EP delegation in the United States. I took soundings in the press where I heard very many concerns from Lithuania about this settlement. Council and Commission, are these serious doubts on the part of Lithuania justified?
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, we talk a lot about stability, but what type of stability are we intent on achieving? Are we aiming for the stability of Budapest in 1956 or the stability of Prague in 1968? We have heard Mr Marchiani try to pull the wool over our eyes. He delivered a completely racist, Christian fundamentalist speech, representing the antithesis of what we must do. What is currently at stake in Russia is democracy. The Chechen problem is being used by the oligarchs in Russia to bolster their power bases and specifically to prevent democracy from becoming a reality in Russia.
This is a problem we do not want to confront. We did not want to confront it either in the case of Kaliningrad. When all is said and done, we could have come up with more ambitious solutions. We could have responded positively to Mr Putin's proposal for a common market, not just in goods and money, but also in people. We could have said yes, Mr Putin, on condition that you resolve the question of Chechnya, on condition that you resolve the nuclear question and on condition that you resolve the question of the freedom of the press in Russia. That would have been entirely possible. However, we prefer to let ourselves become obsessed with oil pipelines and with discussions with technocrats. The real issue is saving Chechnya, in order also to save the soul of Russia. Today we are moving in exactly the opposite direction.
I would like to ask Mr Paasilinna if, since he is going to Chechnya on 20 January, he could find an extra seat on the aeroplane and take Commissioner Nielson with him. After all, I together with Mr Posselt and others, have been calling for Mr Nielson to visit the country for around two years now. I would also like to ask the President-in-Office of the Council, since he claims the exchange of information on terrorism has improved, how we stand regarding the Deputy Prime Minister of Chechnya. The latter is still in prison in Denmark, even though the Russian charges against him appear to be absolutely derisory and entirely without foundation.
Mr President, we are becoming increasingly aware - and we are also acting accordingly - that fundamental changes have taken place in Russia. Fortunately we can now talk of constructive cooperation. We mention the northern dimension in this regard and all kinds of things that are in our mutual interest. We hear a great deal about this from our Finnish fellow MEPs in particular. Rightly so. There is also talk of the pursuit of a common European economic area. I think that this is a good thing, because with the enlargement of the European Union with so many Central European countries on the horizon, we must also look at what is happening on our borders. Do we have a clear policy with regard to adjoining areas, in particular Russia, the Ukraine and Moldova? We are going to have to devote some attention to this, so that we can continue to talk of regular cooperation.
The problems of Russia are mostly very clear to us. We have done our utmost to help bring the Kaliningrad problem to a successful conclusion. The Lithuanian Government in particular was of course very interested in this. I am therefore very pleased that President-in-Office, Mr Haarder - we did not expect anything else - in particular underlines the sovereignty of Lithuania. Yet I would also really like to know how things are going with the development of the solution of the Kaliningrad problem? If I have read the situation correctly, it is all tied up with an enormous number of technical issues. At a certain point Schengen comes into play and really we have to know at any point whether or not the arrangements with Russia are a hindrance for Lithuania. I think that we must make this a priority. Russia is large enough, it can look after itself. You have to stand up for a small country, especially if it has a history with Russia that is as tragic as that of Lithuania. I should like to see a situation in which, ultimately and in all fairness, the guidelines that continue to apply permanently give priority to Lithuania's sovereignty and interests.
I should also like to raise the problem of borders. The borders with Russia and for example Latvia. On this point ratification continues to be a long time coming. The reason why is unclear and at delegation meetings in Moscow we are told that it has no priority. This too is, in my view, another example of a big-country strategy: 'the small fry will just have to wait'. I think that we as a European Community are well past this kind of thinking and that we must make clear to Russia that this authoritarian approach, even to the outside world, - internally it is already far too prevalent - comes across to us as very distasteful. If we help Russia with all kinds of problems, then Russia itself must be constructive too and say: okay, we are going to solve a problem with this candidate country immediately, we will ratify. In fact nothing else needs to happen.
I should now like to turn to the problem with Chechnya. It is very clear that even in Russian politics they are at a complete loss as to what to do. It has indeed changed to being first and foremost a war on terrorism, but the damage for the civilian population is so disproportionate that we cannot take it lying down. I think that it is very important for military people, possibly those from NATO and Russia, to talk about it - to ask why are you doing that, is there not another way - and in particular to keep hammering away with the message that a political solution will in the end be the only one that can finally bring peace.
Mr President, Mr President-in-Office of the Council, Commissioner, I would like to endorse the sentiments expressed by previous speakers in that I too am very pleased at the holding of the latest EU-Russia Summit and its outcome.
As regards the case of Kaliningrad, it is pleasing that a solution acceptable to the European Union and to Russia has been reached. I hope the Lithuanians will also find the agreement satisfactory. Clearly, without their support, the agreement will be meaningless.
I would like to focus on the economic, social and political future of Kaliningrad. The agreement includes a commitment by the European Union to provide technical and financial aid to the Russians to promote the economic development of the enclave. This is a very important commitment. The destabilising effects for the whole region of the under-development of the enclave would be frightening. Kaliningrad's naval shipyards and all the maritime activities there are currently suffering from a severe economic downturn. As a result, the enclave is likely to remain a good location for all types of trafficking, and dissent among its population may develop. Commissioner, I implore the European Union to do everything possible to help the region recover from this stagnant state which is also threatening to engulf Poland and the Baltic States.
On the other issues, I fully support our partnership with Russia. But clearly this commitment should not make us deaf and dumb on the question of Chechnya. Candour is a mark of friendship and Europe takes a strong stance of talking about Mr Sakharov in the Kremlin.
Alongside this difficult and tragic issue, there is clearly an enormous amount of work to be done with Russia. This includes work on Foreign Affairs, and the Common Security and Defence Policy. Unlike Mr Marchiani, I do not envisage Russia's accession to the European Union. This is not the problem. As regards security and defence however, though we are working hard on the relationship between Russian and NATO, we should also start to reflect on the relationship between European Security and Defence Policy and Russia. We will discuss this matter on another occasion.
Mr President, Commissioner, Russia is refusing to sign up to the Multilateral Nuclear Environmental Programme in the Russian Federation, which would open the way for significant aid from the West to clean up nuclear waste in Russia, something which Commissioner Nielson also mentioned.
Russia is also refusing to sign the agreement regarding EUR 190 million, mostly in the form of a donation, for the construction of the South West Waste Water Treatment Plant in St Petersburg, which would improve water quality in the Gulf of Finland.
There has been no sign that Russia intends to ratify the Stockholm Convention on Persistent Organic Pollutants. This concerns pollutants which threaten humans and animals in northern Russia.
There is also no news on the Espoo Convention on Environmental Impact Assessment in a Transboundary Context. We have every reason to believe that Russian interests have been implicated in the Prestige accident. Is Crown Resources a Russian company? Which Russian company was responsible for the 50 000 tonnes of oil on the tanker which had been loaded in St Petersburg?
Ladies and gentlemen, I would like to put the following question to the Council and the Commission: Are our current tactics right whereby we are guaranteeing Russia's position as a market economy and supporting the country before the WTO? It would seem that this carrot has not been enough. We need something stronger. It is time for the stick. I truly hope that, on the issue of cooperation in the area of economics, the environmental dimension will be taken up. We are doing everything we can, but the environmental dimension must not be forgotten. I hope that the examples I have listed convince you that our work has not been successful.
Mr President, President Putin's vulgar outburst in conjunction with the EU summit was not particularly surprising. He is desperate, because Russia's situation is desperate. States in crisis are keen to find a scapegoat - in Russia's case the Chechens. Naturally, we must condemn the Russian massacre in Chechnya, but we must not forget our own complicity in Russia's tragedy.
After the collapse of the Soviet Union, Western experts poured into Moscow, including Sweden's Anders Åslund, and recommended shock therapy. In 500 days Russia was to do what China had been tackling for 25 years. The result was naturally mass poverty, a decline in production, lower average life expectancy and Mafia domination.
We should recognise our part in Russia's crisis and Russia's chaos. Therefore, we should also treat Russia in the same way that we treat other European countries such as Turkey, and make it clear that the country has the right, on the same terms as other European countries, to full EU membership if it so desires and if all the conditions are met.
Mr President, we need to be proactive in developing many different relationships with Russia on a number of strategic issues, from the fight against terrorism to the situation in the Middle East, from energy to space. It is taking a very narrow view of these relationships to want to index link them to the various ways in which the Russian Government is tackling the difficult question of Chechnya.
We are right to condemn the clearly disproportionate brutality of the methods used by the Russian authorities. However, we would get a better hearing if we did not ignore the real basis of Moscow's reaction, which does not pertain solely to Russian concerns. The Russian Government is invoking its legitimate right to defence against attacks within the territory of the Federation. The country is being attacked by forces which, after stirring up a belief in Chechen separatism, intend to capture this sentiment and use it to the benefit of a type of radical Islam that is bringing terrorism right to the heart of Moscow. Who would dare to deny that Chechnya has become, after Afghanistan under the Taliban, one of the best training grounds for international Islamic terrorists who pose a threat to us all? Those who persist in denying these realities or who talk about them in relative terms are leading us towards deadlock. Mr President, we must be responsible and resist them.
Mr President, as a Christian I feel ashamed at the way Mr Marchiani has misused the concept of Christianity. I do not regard the murder of Muslims as a Christian duty. Terrorism, arms trading and drug trafficking also exist in other states, including our own Member States. Nevertheless, no one is suggesting that we should simply be bombing those Member States, including Mr Marchiani's own country. We need to be clear about the fact that people are indulging in emotional manipulation here. We are certainly not talking about a war on terrorism - we are talking about the creation of terrorism.
The Chechens have been the victims of colonial persecution for 150 years. They were deported by Stalin. In the modern era, they have twice been overrun in brutal wars serving oil interests. Mr Putin's election campaign was one of the factors underlying the intensification of the second of these wars, which is still being waged.
So it has to be said for once and all that this is not a war on terror, it is more likely to encourage terrorists! We have a share in the responsibility for all this. So how have we reacted? The beautiful city of Copenhagen was boycotted by Mr Putin simply because the Danes exercised their democratic right to respect freedom of expression and freedom of association.
So why did the Council then shift to Brussels? Commissioner Nielson, who is responsible for humanitarian issues in Europe, has not announced that he is to visit Chechnya, but rather that he is to attend a banquet for Heads of State and Government in St Petersburg. Let me say this very clearly: it makes me sick to be part of a Europe that is sipping Crimean champagne in St Petersburg while people are bleeding to death on the streets of Chechnya.
I believe that Europe's most noble task is to advocate freedom and human rights. Yesterday we were celebrating the presence of our Baltic colleagues in our midst for the first time. Our colleagues from the Baltic states also owe their freedom to a Chechen, General Dudayev, who at that time refused to take part in the bloody repression of the Baltic freedom movement as he had been ordered to do as a Soviet officer!
Mr President, the outcome of the EU-Russia Summit was especially disappointing as regards human rights. The Prime Minister of Denmark, Mr Rasmussen, had the courage to remind Mr Putin that the conflict in Chechnya did not amount to a terrorism problem and that a political solution was needed. Mr Putin gave a frosty reply and that was as far as it went. When Europe had offered premature and uncalled-for congratulations on the use of banned chemical weapons on the hostages and hostage-takers in Moscow, it was not the moment to issue reprimands. Furthermore, the President of the Council had doubtless had his hands tied by his peers.
No more was said about possible sanctions, which had been on the agenda since the summit of 1999 with Mr Yeltsin. Since that time, the situation in Chechnya has dramatically worsened, and the civilian population of the region is powerless in the face of the actions of the special forces. Torture, rape, extra-judicial executions and disappearances are everyday occurrences. Those responsible for violations of human rights and war crimes act with complete impunity. Mr President-in-Office of the Council, why have you not, together with the High Representative for the Common Foreign and Security Policy and the Commission, at least followed up the specific request of Amnesty International to allow access for the humanitarian organisations to Chechnya, under threat of sanctions? Why have you not insisted on establishing free access for the Red Cross to those people who are rotting in prisons or holding centres, the gulags of today? Now that all our partnership agreements contain a clause on human rights, why has international humanitarian law yet again yielded in spectacular fashion to the strength and reason of State?
Mr President, this agreement appears to me to be very problematic, given the current conflict in Chechnya.
What is the situation in Chechnya? On the one hand, we have a people who are fighting for their freedom, and on the other we have a colonial power which is using every available means of oppression and repression on a continual basis. The article that has just been read to us demonstrates the state of mind of the Russian leaders. Furthermore, while the Council and the Commission state that human rights in Chechnya have been discussed, I think this is far from the case. Let us not mince our words. What is going on now in Chechnya is genocide. Entering into negotiations with the Russians when this genocide is being committed is questionable, even if legitimate interests in the Baltic States and elsewhere should be protected. The assertion that we have to come to an agreement on the fight against terrorism is also open to question. The terrorism of despair of the Chechen fighters is in no way comparable with the State terrorism practised by Russia. This is the reason why this agreement truly poses a problem.
Mr President, Commissioner, I believe that the fate of the entire European Union is far more closely intertwined with Russia than we imagine at present.
After 70 years of the Soviet system, the future development of Russia is of course problematic, based as it is on a combination of deep-rooted structures and a new system. As I see it, the position of the European Union can only be to provide active support during this massive restructuring process. Over the next few decades, Russia will be Europe's most important energy supply partner.
Even during the Soviet era, Russia has always been a key player in stabilising world peace. That should not blind us to the problems in Chechnya, and those problems cannot be denied, but we have to see the overall picture. Furthermore, Europe does not have the right to treat Russia differently from other countries that are also in breach of human rights. I would like to stress once again, for the avoidance of any possible doubt, that this by no means justifies the situation in Chechnya, but we do need a careful analysis of that area.
Europe needs to proceed on the basis that only a fair and open partnership between equals can succeed in the long term. The most important steps to be taken are systematic actions to build trust, to establish fair trade relations, and to reinforce Russia's economic development and provide any form of assistance that will promote the development of democracy, a process that has still not been completed after 12 or 13 years. It must be evident that without a stable, democratic and strong Russia world peace will be at even greater risk than it already is at present.
Mr President, last week in the EU-Lithuania Joint Parliamentary Committee we had an in-depth and critical discussion of the solution arrived at for Kaliningrad. Mr Haarder called the solution 'balanced', but I regard it as being, above all, balanced in terms of allowing Russia to save face and to please our own Schengen purists.
The Commissioner has told us that the European Union needs to secure its borders at all times and in all places. That is a statement that even Erich Honecker could have signed up to, because transit through Lithuania will be more difficult for passengers than transit from West Germany to west Berlin via East Germany was in the old days. I think the European Union should be hanging its head in shame to have agreed to this thirteen years after the wall came down.
The practical difficulties will be a matter for the Lithuanian border authorities and the passengers themselves. Russia will be able to exploit this situation for other purposes as well, because of the enormous potential for technical problems and the likelihood that those affected will complain.
Have you ever considered that the eastern end of these journeys is not in Russia at all, but in Belarus, a country that has not been mentioned in these discussions at all? So what would happen if relations between Russia and Mr Lukashenko deteriorated to the point that Mr Lukashenko decided to exploit this situation? The whole arrangement would then not even be worth the paper it was written on.
We can also easily imagine what will happen in practice when an application is made for a facilitated rail travel document. In an extreme case someone in Khabarovsk in eastern Russia would have to give his address with his ticket in the hope that everything would be forwarded to a central Russian office which would then send everything on to the Lithuanian authorities, which would in turn have to process everything on time, so that when the passenger on board the train arrives at the border the Lithuanian border official would hopefully have the transit permit for that passenger with him. However, it is all too easy to imagine how well all this will work in practice, given the administrative capacity of the Russian authorities. I therefore urge you to keep an eye on this problem and not to imagine that we can now assume that it has been dealt with.
It has certainly been a lively debate. I almost saw myself in the role of one of those Members of Parliament who demanded that now the Presidency should do this and that and pointed out that the Council had failed to do this or that or the other. That is how it should be, and I would call upon Parliament to continue to hold the Council to the democratic ideals on which Parliament is based.
I will not, moreover, continue now with a 'but'. I will continue with an 'and', because I have always understood our common approach to mean that we must also be good neighbours, that we must also be able to solve common problems and that we must also have sufficient contact with each other to allow a dialogue, so that we can say the things that need to be said. I would say to Mr Posselt that if we are to move Russia in the right direction in the area of human rights, it is necessary for there to be a place where we can have a dialogue with Russia. This place existed a week ago in Brussels, but it makes no difference whether it is in Copenhagen or Brussels. We had the dialogue, the necessary things were said and Mr Patten was a witness. Mr Nielson has confirmed this today. The Council said exactly what had to be said to Russia, on the subject of Chechnya too.
With regard to Mr Zakayev, who is currently in custody in Denmark, I should like to tell Mr Dupuis that the Zakayev case is being dealt with entirely in accordance with the principles of the rule of law, in accordance with European extradition rules and in accordance with our established policy on combating terrorism. Not a single political decision has been taken in respect of Mr Zakayev. Everything has been done by the book. We have followed the textbook of democracy to the letter. The same applies, moreover, to the holding of the conference which created the conflict between Denmark and Russia. This conference was held because it is a democratic right to hold conferences. That is not something we can prevent, and we stand by that right, just as we have held firm in all other aspects to our democratic ideals. I completely agree that, as has been pointed out by Mr Poettering and many others, we must not sacrifice human rights on the altar of combating terrorism. Of course not. It was precisely this, moreover, on which the dialogue with Russia at the summit was based. We are in agreement on the fight against terrorism, but we are not in agreement in our appraisal of what has gone on, and is still going on, in Chechnya, and this was stated very, very clearly.
A solution was successfully found to the Kaliningrad problem, and one which respected the sovereignty of Lithuania and Lithuania's right to accede to Schengen. The fact that we managed to solve a problem in the region around us in this way is very important for enlargement. Moreover, with regard to the yet to be ratified border agreement between Russia and Lithuania, I can state that, during the summit negotiations, the Presidency made it very clear to Russia that we are assuming that the border agreement between Russia and Lithuania will now be signed. So nothing was forgotten. There was nothing that we should be ashamed of. Everything was done by the book of democracy. Fortunately, the dialogue was maintained, and the problems which were to be solved at the summit were solved.
I would like, however, to end by saying that it is important for Parliament to hold fast to its ideals and take the Council to task if there is a risk of our not doing the same. Stick at it. I do not, however, think that there is any reason to admonish the Council or the Presidency for the way in which they handled this very difficult summit which has just taken place.
Mr President, I shall start by saying very clearly that I can agree 100% with the statement just made by Mr Haarder. That is a good clear description of the reality. It is also a reminder of what the Union needs to do and how it needs to do it.
I have listened very carefully to all the contributions. I shall repeat what I have said before in Parliament when discussing the problem of Chechnya. The division of responsibility in the Commission is quite meaningful. If we were not careful in defining the tasks and responsibilities of the Commissioner responsible for humanitarian aid, we would blur the whole issue, especially when it comes to ensuring that access to delivering humanitarian aid is respected.
That is why I am very careful to give a clearcut definition of my responsibilities as the Commissioner responsible for humanitarian aid. If I were to fall into the temptation of engaging in political discussion on this issue, I would reduce the legitimacy and efficiency of my efforts to protect the access of humanitarian workers in places like Chechnya. That is why I resist becoming involved in political manoeuvres or political projects, even if I might sympathise with them. It is for the Commissioner on external relations to do that, and it is important, especially in this case, for us to be careful in our use of the instruments and commissioners available. If, with my responsibilities, I fell into the temptation of politicising, we would reduce the weight of our efforts and our attempts to insist on having access. I have, on the other hand, publicly criticised the Russians on that issue, and do so quite frequently. I feed elements of this kind into every summit that we have with Russia.
Unfortunately there has been no progress. There are the well-known issues of work permits for humanitarian workers, the ability to use the UN VHF radio system which is important for the safety of people moving around there and the situation of refugees and internally displaced persons in the camps. All these issues are raised over and over again, and I would repeat my call for Parliament to view the Commissioner responsible for humanitarian aid as keeping to a relatively narrowly-defined remit, which is what I do.
We have others who deal with the political side of the discussion. This is important not only as regards Chechnya, but also for many other places. You will see the same approach when we talk about accessing victims of the Israeli-Palestinian conflict. Being a political animal myself, I will not engage in a more substantive political discussion on the nature of the conflict and these other issues, however tempting that might be.
Mr Paasilinna and a few others raised the question of the energy dialogue with Russia, and especially cooperation in the area of natural gas. It is quite difficult to rush into a conclusion in an area where negotiating realities also have to reflect who engages commercially and who does not. The issue of the gas pipeline negotiation is a long-term one. There is a risk of contradictions between establishing the very long-term basis of those kinds of deals and the liberalisation of the gas market inside the Union, to which we would give priority. Against that background it is not that simple to accommodate the desire shown by the other side to have a very long-term, stable kind of contract as a basis.
In any case, it would not be for us but for the companies and the market to establish such a contract, which is another reason why things are not that simple. Furthermore there are other interesting strategic issues concerning the geopolitics of Europe's energy supply in the years to come, including issues relating to natural gas, and it is no surprise that this is a complicated and demanding question. For tactical reasons I would urge some caution as to how Members of Parliament pursue this issue. It may be worthwhile and important to ensure that we have long-term cooperation and supplies from Russia, but it is also important not to jump into negotiations that ultimately meant our not getting as good a deal as everyone thought we should. I would therefore advocate caution.
Finally, as regards Mr Oostlander's clear question about whether Lithuania can join Schengen after this agreement on Kaliningrad, this has been one of the defining points in our approach to negotiations. This is why we find the solution in which there are no complications of that nature to be a good one.
I will end by commending the cooperation between the Council and the Commission on this issue. This is one of the areas in which we have been quite successful. It is also something which has been duly recognised by Lithuania and which has certainly demonstrated to the other candidate countries that we take their situation seriously.
Madam President, there is a political dimension to this, which Mr Haarder mentioned. I had in mind the arrest of Mr Zakayev, the Chechen representative. Why has he been in prison for so long without any evidence being brought against him? This is a very worrying situation.
Madam President, this is a long story. Chechnya has been suffering for three years now. Either Mr Nielson, appointed Commissioner for humanitarian aid, has someone he can denounce who is preventing him from doing his job, or he should resign, as there are not 36 solutions. This has been going on for three years, we have been asking him to go there for three years but he never responds to us. This is an intolerable situation! He must either resign or tell us who is preventing him from doing his job.
I was there two years ago. My area of responsibility is not being neglected. We are continually working on this and also in relation to the UN initiative and as the main funder of humanitarian aid to Chechnya. We are, in fact, the only ones keeping funding activities alive and functional inside Chechnya.
I do not want to discuss my travel schedule here. For the reasons I gave previously, I remain resolved to avoid mixing up my main responsibility with general political work in this respect.
Madam President, having heard the debate, I would like to draw your attention to a fact: following the terrorist action by Chechen rebels, 120 hostages have died, but also 50 terrorists. I would like to draw your attention to the fact that, although we are talking about terrorists, there can never be any justification for an entirely summary execution such as that carried out by Russian troops when those people were probably fast asleep.
I would also like to draw your attention to the fact that no section of the press has spoken about this, which is very serious, because it is an offence against democratic and human co-existence - whether or not they are terrorists - and also to the fact that there has been no mention in this House of this action, which was outrageously barbaric.
I would just like to repeat to Lord Bethell that not a single political decision has been taken in Denmark concerning the imprisonment of Mr Zakayev. Some charges have been brought, which the Danish police have investigated. A judge has decided that Mr Zakayev is to remain in custody for a further period, but if it proves that the charges brought have no basis, then naturally he will be released again. That is how the judicial system works, and Lord Bethell can be certain that the Danish legal system functions in accordance with all the principles that we uphold in this Union.
Thank you for that illuminating response.
In conjunction with this debate, I have received six motions for resolutions, which were submitted in accordance with Rule 37.2 of the Rules of Procedure
The next item is the statement by the Council and the Commission on the consequences of the parliamentary elections in Pakistan for the signing of a trade and cooperation agreement.
Madam President, Commissioner, ladies and gentlemen, just over three years ago General Musharraf took power in Pakistan in a military coup. This caused great concern in the democratic world and led to much condemnation. The coup was later approved by the Pakistan Supreme Court provided that Pakistan re-established democracy within three years of the military coup, that is, by 12 October this year.
On 14 August last year, General Musharraf published his so-called 'Road Map To Democracy', which described how he proposed to comply with the decision of the Pakistan Supreme Court and restore democracy in Pakistan. This plan was made up of four parts: 1) the establishment of local elected councils (this took place in August 2001), 2) preparation for provincial and federal elections with the establishment of an electoral commission and the preparation of registers of electors, ID cards etc., as well as the implementation of a number of constitutional amendments, 3) the holding of the actual elections, and 4) the transfer of governmental power to elected civil provincial and federal assemblies, as well as election of the presidents of the assemblies, etc. This was to take place in October/November this year.
The election on 10 October this year was monitored by election observers, especially from the EU. I would like to take this opportunity to thank Mr Cushnahan for the great work that he and the other members of the Mission carried out in this connection. For security reasons alone, it was extremely difficult to implement the election monitoring but, despite this, Mr Cushnahan and his team completed the task that they had been given.
As Mr Cushnahan has remarked in his report on the election monitoring, there are a number of things in connection with the election in Pakistan that one might have wished had been different. We have noted in particular the report's criticism of the circumstances in the run-up to the actual elections, especially the constitutional amendments introduced by President Musharraf this summer. There were unequal opportunities to conduct election campaigns and unequal access to resources and to the media, and there were reports of manipulation in connection with the elections. Taken together, these factors gave cause for concern.
Nonetheless, it is the Council's assessment that the holding of the elections was an important step along the way towards the restoration of democracy in Pakistan. Throughout the process, the EU has conducted an ongoing dialogue with Pakistan concerning the reintroduction of democracy and, in the course of this, has also had the opportunity to express criticism of factors which have moved in the wrong direction.
The result of the election of 10 October meant that a coalition government is to be formed. Negotiations are not yet complete. The transfer of executive power to the future prime minister is expected to take place in the course of this month.
The EU and Pakistan issued a joint declaration on signing the cooperation agreement between the EU and Pakistan in Islamabad on 24 November last year. In the light of the current situation, the EU and Pakistan confirmed the importance of the international efforts to combat terrorism. In the same declaration, Pakistan also confirmed its commitment to the restoration of democracy in accordance with the said Road Map, something which was welcomed by the EU.
It must be stated that President Musharraf has stood by his promise to implement the promised Road Map. The conditions are thus in place for taking the agreement further. Also on the positive side is the fact that the President has implemented a number of reforms aimed at re-establishing the economy and combating corruption.
It is crucial to state that implementation of the cooperation agreement does not rubber-stamp Pakistan's democracy. As I have mentioned, there are many things that we might wish were different, as can be seen from Mr Cushnahan's report. The agreement includes an initial paragraph in which the parties to the agreement confirm their respect for human rights. With this agreement in our hands, I believe that we have a better instrument with which to discuss democracy and human rights with Pakistan than has previously been the case. The Council will continue to expand the dialogue with Pakistan with a view to helping strengthen Pakistan's democracy.
With these words, I would like, moreover, once again to thank Mr Cushnahan for his outstanding work and for the basis he has provided for assessing the democracy in Pakistan.
Madam President, the Commission agrees with the Presidency that the National and Provincial Assembly elections held in Pakistan on 10 October should be seen as a first step in the gradual transition from a military to a civilian administration with permanent and well-functioning democratic institutions.
The elections resulted in a fragmented parliament which in turn delayed the inaugural session of the National Assembly. This finally took place on 16 November. The extensive negotiations among political parties demonstrate that a revitalised democratic process has been initiated following the elections. We expect that the new government will be equipped with full executive powers. The Commission will continue to stay engaged with Pakistan throughout the transition process.
The Commission would like to congratulate the EU election observation mission, led by Mr Cushnahan, on the excellent work achieved under very difficult circumstances, notably a particularly challenging security environment. His dedication went far beyond what would normally be expected of a chief election observer.
The Commission appreciates that the mission was able to carry out its task in full compliance with internationally accepted criteria used for election observation.
Let me also take this opportunity to express the Commission's satisfaction with the cooperation with the European Parliament in the observation of the election in Pakistan. In particular I would like to thank the members of the European Parliament delegation, led by Mrs Grönfeldt Bergman, for their invaluable work.
What is more, this is not an isolated case. The Commission and Parliament have developed very good working relations in the field of election observation in general.
The Commission believes that the presence of the EU election observation mission has served to enhance the democratic process in Pakistan. Moreover, its recommendations on how to further strengthen this process and improve the election framework will be raised in the dialogue with the Pakistani authorities. The Commission is also prepared to look into possible follow-up activities on the basis of its report. The Commission agrees with the EU election observation mission that a general election does not in itself guarantee the establishment of democracy and that those who support the restoration of democracy should work together to achieve that objective.
Concerning the methodology we applied to observation of the election in Pakistan, the Commission would like to stress that we followed our standard approach. Elections are not one-day events and the whole process, including the pre-voting period, has to be assessed. The criticism made in Pakistan that the mission was exceeding its mandate because it arrived too early and interfered with the internal affairs of the country by analysing the overall election framework is therefore groundless.
As far as the new cooperation agreement between the European Community and Pakistan is concerned, the Commission would like to recall that exceptional circumstances in the region called for a response commensurate to the risk President Musharraf took in siding with the international community on Afghanistan. The aim of the agreement is to engage significantly and visibly with Pakistan, both in political and economic terms, and to encourage Pakistan to adhere to the implementation of the roadmap for the return to democracy.
The reasons why it is important for the EU and the Commission to engage Pakistan in an enhanced political dialogue are well known. They include the fight against terrorism, Pakistan's difficult relations with India, the need for stability in neighbouring Afghanistan, Pakistan's deep-rooted economic and social problems and, last but not least, the continuing transition to democracy.
Relevant topics to be raised in that dialogue include basic education, where our aim is to strengthen the secular education system, fostering trade and business links and human rights issues, which are an essential element of the new agreement. In this connection, Pakistan has been designated a focus country under the European Initiative for Human Rights and Democracy.
The Commission is aware that continuing uncertainty over the role and functioning of political institutions in Pakistan means that we need to monitor closely whether there is genuine progress on the transfer of power to the elected parliament in the coming weeks and months. Ratification of the new cooperation agreement would allow us to re-establish the full cooperation dialogue with the new government.
Mr President, first of all I would like to pay tribute to all who served on the recent EU election observation mission to Pakistan, particularly the members of my core team and also the European Parliament delegation led by Miss Grönfeldt Bergman.
Secondly, I would like to thank the EU Commission personnel involved in election observation.
Thirdly, I would like to express my appreciation for the moral support and political solidarity extended by Commissioner Patten.
Regrettably, I am unable to add the name of the Council and the Presidency to the list of those I would like to thank. The reason is that I am very angry at the statement issued by the Presidency concerning the election and I regret that the same sentiments were expressed today. I would like to seek clarification on aspects of the statement. How can the Presidency commend the Pakistan authorities for their cooperation with the mission when it was fully aware that we never received a formal invitation from the authorities and that they also refused to sign a memorandum of understanding, including an agreement to provide security cover.
This information was officially reaffirmed in a démarche to the Danish Presidency six weeks after we arrived in Pakistan. The Presidency should also have been aware of the public attacks on the EOM by several government ministers, using such inflammatory language as 'these Western whites have no interest in peace in Pakistan; these people come from unfriendly nations and have hostile objectives; this Mission is interfering in the internal affairs of Pakistan'. How can you regard this as cooperation?
Security cover was indeed finally provided for the second half of our mission, but it came from the provincial governors and not from the federal authorities.
Furthermore, in its statement the Presidency expresses 'concern' about reports of manipulation - very mild indeed - and you ask the Election Commission to follow up such complaints.
Did you actually read our report? Surely you are aware that we expressed serious criticism of the Election Commission and its lack of independence? To ask the Election Commission to investigate election malpractice is like asking Saddam Hussein to head the UN weapons inspection team in Iraq.
I would like to remind the Council that the mission I led was not a Parliament mission, it was an EU mission consisting of 88 dedicated people, who discharged their task professionally in line with internationally accepted criteria for election observation. As you and the Commissioner have said, they worked in a particularly sensitive political and security environment at great personal risk to themselves. Yet within four days of our preliminary report being published in Islamabad you effectively distanced yourself from our conclusions that it was a seriously flawed process.
You did so despite the fact that Member States received full weekly reports of our observations. I and members of my core team also briefed heads of mission in Islamabad on a weekly basis.
Yet never once did anyone challenge our ongoing assessment. And even at the final debriefing of heads of mission in Islamabad, little or no opposition to our analysis was expressed.
Ironically, by comparison, the Presidency strongly criticised the elections in Togo on 27 October, where there was no EU observation mission, yet you chose to ignore the conclusion of the Pakistan mission that had been operating for two and a half months.
Why was the initial draft of your reaction to the election toned down? Who influenced you? Who pressurised you?
And because your statement is being used by Pakistan's embassies worldwide to undermine our report, you betrayed the EU mission you sent into the field and I say on their behalf, shame on you.
I would also like to take the opportunity to refute the untrue allegation made by the Pakistan ambassador in Washington that the EU/EOM leaked an interim briefing report. In fact this was leaked by an Islamabad-based diplomat for a Member State government, who was in Europe at the time, and was designed to undermine the work of the EU/EOM.
Returning to your reaction, not only does your response betray the EU/EOM, it is a betrayal of the interests of the people of Pakistan, especially those who are courageously working for the restoration of democracy.
Your failure to endorse the conclusions of the EU/EOM and other observer groups such as ANFREL, NDI and the Commonwealth, compounds your predecessor's mistake in failing to criticise the farcical presidential referendum and is directly responsible for encouraging the Government of Pakistan to behave as it does.
But as well as betraying the EU/EOM and ordinary Pakistanis, you are also betraying the ideals of your own Presidency.
Let me remind you that in your own Presidency programme, you set yourself the twin tasks of 'increased effectiveness and greater openness in the field of human rights'. The statement on the Pakistan election showed little commitment to this.
But worst of all, tailoring your response for geopolitical reasons was a total betrayal of the principles underlying election observation, which is designed to enhance democratisation and human rights.
Madam President, I should like to get straight to the point: although today's discussion should remain focused on the issue of the recent elections in Pakistan, it is clearly a time to assess the entire process of transition to democracy in that major south Asian country.
It is also clear that, now more than ever, international relations at various levels, including the economic and commercial levels, must involve honouring commitments that have been given and the careful management of expectations. We all welcomed the support given by the President of Pakistan to the fight against terrorism, which has helped to soften an extremely negative image created by the military coup that removed the elected government led by Nawaz Sharif. We also know that it is impossible to speak of consolidated democracy whilst the military is interfering in the political arena; but we also know from various examples in southern European and Latin American countries, that it is possible to start a process of transition to democracy by making a pact with civilian political representatives, provided that the various phases and arrangements agreed on are respected. It is precisely the respect for these requirements that, in the period of transition to democracy, provides the necessary if insufficient legitimacy for the military to continue in some political role.
This is precisely where our main concerns lie. In August 2001, the Pakistani president announced the road map for democracy, which included the elections due to take place on 10 October. This was an historic moment. In the end, however, we are sorry to say that this opportunity was largely wasted. We do not wish to issue any kind of judgment on the process of transition to democracy in Pakistan but we can say that this a poor way of promoting it and we hope that the elected members will have the clear-mindedness, the political ability and the courage necessary to lead a new phase of genuine transition to a democratic political power.
Madam President, I should like to make it clear that I am not speaking on behalf of the ELDR or in favour of this resolution.
Although I understand some of the concerns of the people who wrote this resolution, especially in the run-up to the election in Pakistan, particularly that anyone standing for election should have to have a university degree, I do not agree with them.
I agree that President Musharraf took over in a coup. But let me make it clear for the record that this was a bloodless coup; political parties were not banned and no restrictions were placed on the media. Yes, the legal framework order was reintroduced by the president, giving him powers to dismiss the parliament. But my understanding is that such powers exist in some EU countries. The French president, for instance, can dissolve parliament. I think we are looking at it too much from a European perspective. There have been allegations of corruption for centuries in Pakistan.
These elections are a step in the right direction. The fact that many who oppose President Musharraf were elected surely speaks for itself. All parties in Pakistan welcomed these elections. They have just elected a Speaker. They are about to elect a prime minister. President Musharraf actually met his commitment - as the Council said - to hold these elections. Let us now look forward instead of looking back.
Madam President, I believe we should always pay great attention to our behaviour and political actions towards the countries with which we have relations and agreements in matters of cooperation and aid.
There are times when our certainties or our model of democracy disregard the historical and political context of European integration and new forms of an old colonialism can appear, creating mistrust and feelings of injured dignity, or even injured sovereignty.
We know that democracy is measured not just on election day but on the basis of effective grass-roots participation, civil liberties, equal opportunities, justice and development. Having said that, I do not in the least intend to give up the widely - and internationally - shared view that human rights are universal, which is why no specific context can justify the death penalty, whether in Pakistan or in the United States.
I took part in the election mission to Pakistan led by Mr Cushnahan, to whom we must all be grateful - I am, at least - for the rigorous and thorough nature of his work. I agree with the EU report and the criticisms it contains not so much about the day of the elections, which, as far as I could see, were carried out correctly - we were given a very good reception by the people and the electoral representatives, and, moreover, I am talking about Peshawar, an area where the Islamic religious party prevailed - but rather the entire electoral process, with its restrictions and the erroneous decision to allow only those with a degree to stand as candidates.
I believe the transition from military domination to democratically elected political representation will be difficult: the path of democracy in Pakistan is difficult and, without a doubt, is hindered by the military. I also think it will be extremely difficult to eradicate corruption and poverty, which goes hand in hand with its defeat, and I say so because I myself come from a country that is not poor but where there is still, in actual fact, a lot of corruption.
I believe we must make a major effort in the fields of cooperation and trade and carry out political analysis in the areas of development and education, and I also believe that the human rights of all people should be upheld, even those accused of terrorism. We must therefore call upon the Pakistan Government to comply with the international treaties.
Madam President, I would like to start by saying that I agree with the statements made here by the Commission and the Council, but I would like to stress a few key points. Pakistan is now a nuclear power that is even engaging in trade in nuclear technology, if you include North Korea.
The war in Afghanistan was pretty much an acid test for Pakistan, and I believe that it was only the current regime, the Musharraf regime, that made the anti-terror coalition possible in Pakistan at all. The Kashmir problem has not gone away, and it is one of the major focuses of conflict in Asia. Unfortunately, the anti-terror strategy has meant encroaching upon human rights and slowing down the process of democratisation in Pakistan, as has regrettably been the case in many other countries as well.
For its part - and in saying this I am simply describing the situation and not wishing to be judgmental - the Musharraf regime is essentially a consequence of the fact that there was previously a string of corrupt governments.
I share the view that we have heard expressed here: Pakistan has for generations been run by corrupt governments whose leadership of the state has given no evidence of responsibility. That meant that military governments repeatedly came to power. All those governments made a show of democratisation for the benefit of the West and at the same time had to keep the extremists at home happy. That was bound to lead to tensions. One comment about the election: we know that only about 30% of Pakistan's population voted, for a variety of reasons. In Baluchistan and in the north-west of the country, religious fundamentalists were the victors in the election. That is a problem, because it means the country is becoming more and more unstable. The MMA, the party that brings together the various fundamentalist strands, will create problems for Musharraf and for the government that is to be formed.
Madam President, this afternoon we have heard three very important statements on the core issue of this particular debate - one by the Council, one by the Commission and one by the chief observer on the European Union mission, who was officially representing the three institutions during the election itself.
I am particularly pleased and happy with the statement made by the Commission. I very carefully note the balance and the content and I say to the Commission representative here this afternoon that it is a statement that is exceptionally relevant to the situation that developed.
I say to the Council that I expected more. I expected honesty and I expected the facts. I say to the President of the Council that his statement embarrasses me, and if it does that to me it must surely embarrass our colleague, Mr Haarder, who we all have known and respected as a man of principle and integrity since his time in this House. His statement is totally irrelevant to the true situation that emerged. We have heard from our colleague, Mr Cushnahan, who went there at great personal risk to fulfil a mission, who reported honestly and in a principled fashion on the situation that he witnessed. But before his statement could be taken for what it was worth, it was totally undermined by the Council.
Mr Haarder, on behalf of his colleagues in Council, did not tell us on what Council's judgement was based. He said: 'Council's judgment was', and the statement that was issued was 'Council's judgment'. It is most regrettable that the Council described the situation in this way. We all want to see democracy restored in Pakistan.
The general took over in a coup. Bloodless or not bloodless, a coup is a coup. We in this Parliament decided to terminate our parliamentary relationship with Pakistan. Now we have the chief observer on behalf of the European Union being somewhat rubbished by a statement from the Council, which was excellent in its artful dodging and with no reference to the serious flaws in the electoral process, just a bland reference to the reports of manipulation. Elsewhere the Presidency commends the Pakistan authorities for their cooperation with the observer mission for assuring a widely secure and free election day.
In conclusion, I welcome the statements made by the Commission and Mr Cushnahan, but regretfully the statement made by the Council does this House an injustice because it is an insult to our intelligence and for what we stand.
Madam President, I believe that in this debate we must distinguish between two things, as the representative of the Commission has said.
Firstly, the genuinely exceptional circumstances in Pakistan and the strategic role it plays in relation to stability in Afghanistan, to the international coalition against terrorism and to the stability of all the countries of Central Asia. However, on the other hand, I do not believe that this fact bears any relation to the internal situation in that country, to the increase in Islamic fundamentalism, the interests and people, our allies, who are being attacked in Afghanistan and the human rights situation in the country. There are horrendous cases such as kidnap, extortion and the captivity of the so-called 'child jockeys' and, of course, I am also referring to the result of the evaluation of the elections.
Mr Haarder, you know what affection and respect I have had for you since we worked together in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, but I would like to ask you what the point is in sending a mission of European Union electoral observers, the members of which behave in an exemplary manner at great risk to themselves, to carry out an assessment of the situation which furthermore is shared with other international missions, such as that of the Commonwealth and that of ANFREL, if then the representative of the President-in-Office of the Council fails to authorise it. Do we not already have enough differences in the United Nations Security Council, the General Affairs Council or at European Councils without this further demonstration of disagreement and division?
I believe, Madam President, that we must take note of this attitude and work together to prevent any recurrence of this type of situation which presents an image of total fragmentation which, of course, jeopardises the image and prestige of the European Union abroad.
Madam President, Pakistan, the world's seventh largest country with 140 million inhabitants, has, since 12 October 1999, been controlled by a military regime under General Musharraf. The eyes of the world have of course been on Pakistan since the General promised to hold elections within three years of the military coup to restore democracy and civil rule in the country. A tiny, tiny part of this promise has been kept: elections have been held. Simply implementing elections does not, however, guarantee democracy. The circumstances surrounding the election must also be considered - firstly, before the election in the form of legislative changes to increase the power of the military regime and its entitlement to dissolve parliament and dismiss the government, rule changes which restricted the eligibility of four percent of the population and restrictions on conducting election campaigns.
Secondly, during the election in the form of pressure on individual politicians, different rules for different candidates from different parties, irregularities during the election process and restrictions on people's opportunities to vote.
Thirdly, after the election in the form of a clear unwillingness to hand over power to those elected. This all means, unfortunately, that we now have to admit that this was a missed opportunity to restore democracy in Pakistan.
The consequences for the people of Pakistan cannot be stressed enough. Unemployment, poverty and illiteracy are increasing. The only path that can lead to better standards of living for the people of Pakistan involves democracy, changing from military rule to civil rule and opportunities for a democratically elected government to implement reforms in the areas of education and employment.
I see it as our duty and responsibility here in the European Parliament clearly and truthfully to report on the circumstances surrounding the election, which we were able to observe through an EU delegation which was there. We must also stress the importance of the work on restoring democracy in Pakistan continuing. I therefore support Mr Cushnahan's statement here today. The government of Pakistan must be urged to work in a democratic direction, and the EU must continue to keep a close and critical eye on developments in Pakistan.
Madam President, hearing Mr Cushnahan and Mr Collins speak I find I must go back to my script and see whether it can really be true that what I said was so terrible. Can it be true that I did not even mention Mr Cushnahan's criticisms? And I see in the script that in fact I did mention and praise Mr Cushnahan and that I mentioned five vehement points of criticism: 1) the constitutional changes which preceded the election, 2) the unequal access to conduct election campaigns, 3) the unequal access of the political parties to resources, 4) the unequal access to the media, and 5) the reports of manipulation in connection with the elections.
I would like to reiterate my thanks to Mr Cushnahan for the fact that he drew attention to these fundamental faults in the democratic process so clearly. But it may be that what made him and also Mr Collins so angry was my subsequent sentence, and I quote: 'Nonetheless, it is the Council's assessment that the holding of the election was an important step along the way towards the restoration of democracy in Pakistan'. That is not a backward-looking sentence; rather, it states that despite everything, we are talking about the step from pure dictatorship to something that is less pure dictatorship, that is, something that also has a democratic element, even with all the criticism that can otherwise be mentioned.
Of course we can ask, as Mr Cushnahan does, why the Council should make a declaration at all? But I think it is important to establish - for the sake of future election observers as well - that the EU's observers act entirely independently of the Council. Thus a declaration by them is also entirely independent. That is how things are and it means that even if the Council has said something, the election observers can say something completely different; and if the election observers have said something, then likewise the Council can choose to refer to this a great deal or a little, can choose to look backwards or forwards. The two parties are independent of each other and I think we should retain that.
The fact that the Council found cause to make a declaration in this case must naturally be seen in the light of the following. Since the turn of the year the security situation in the region has severely deteriorated, with extensive build-ups of troops in both India and Pakistan. The situation was so acute that there was an increased risk of war. And both countries have nuclear weapons. The Council has been very much involved in the international work to encourage de-escalation, and in this connection the Council saw the election in Pakistan and the provincial elections in the Indian provinces of Jammu and Kashmir as an important step along the way towards an improvement in the situation. The Council's declaration also called upon both India and Pakistan to take advantage of the opportunities following the elections to improve their bilateral relationship.
It is in the light of this hope for the future that the Council's declaration is to be seen. The Council's declaration does not diminish Mr Cushnahan's criticism - absolutely not. I would ask Mr Cushnahan to believe this and take comfort from it, and I would like to assure him that Mr Cushnahan's criticism has not been weakened in any way by the fact that the Council said what it said. Indeed, the Council refers to the criticism and I referred to the criticism. So can we not now allow each other this: that there is a need for election observers, that there is a need for independent reports which draw attention to everything that is not as it should be. I have mentioned five major points of criticism here, but at the same time in such a crisis-ridden region of the world there is a need for the Council to attempt to find something to hold on to in terms of a little bit of progress which can provide a hope of peace and which at any rate provides a hope of avoiding war.
I feel strongly that it is possible to work towards both - both towards complete democracy and towards pragmatic attempts to improve the opportunities for peace.
I would like to start off with a few words on the more general subject of observing elections, repeating one sentence from my statement: the Commission would like to stress that we followed our standard approach in the methodology we used to observe the election in Pakistan. That is important. It also illustrates the professionalism in the way we do this and also in the way we work with the European Parliament. In general we have, over the years, managed to build up a global position as a quality electoral observation party. What has been achieved and contributed in this case certainly adds to our track record.
However, it is important not to confuse the task of election observation with handling the relationship in general, the overall agenda vis-à-vis the country in question.
I liked what Mrs Lynne said about the process. Very shortly after the signature of the cooperation agreement in November last year when Mr Verhofstadt and President Prodi visited President Musharraf, I visited him on my way back from Afghanistan in the first week of December last year and had a very long and frank exchange with him. I share the view that on balance he seems to be more part of the solution than part of the problem for Pakistan today.
We must avoid over-simplification. We talk more about democratisation than democracy. Working constructively and consistently on the situation as a whole is a better way of dealing with the problems than dwelling too much on the pure and perfect principles of democracy. That is how we are trying to make a difference in Africa and elsewhere.
Let me make one comment about the cooperation agreement. What we are trying to achieve through the agreement is a contribution to the process of democratisation, to the promotion of economic development and progress. I strongly urge Parliament to see this cooperation agreement as a positive European contribution to stability in the region and to foster the dialogue with President Musharraf and the emerging democratic Pakistani leaders in order to speed up progress. That is the thinking behind the cooperation agreement and I hope Parliament will see it from that point of view.
Without wishing to set a precedent, because we are not going to continue the debate, I am going to give the floor to Mr Cushnahan for a clarification.
Madam President, in response to Mr Haarder may I ask that he read very carefully the declaration of the 12th and then maybe he will understand why I am angry. Would he not be convinced by the fact that Pakistan embassies are using this worldwide to rubbish our report and to say that there is something wrong with it?
Would he also accept - and I agree with his point about the strategic importance of Pakistan in the region, especially at this critical time - that failed states, abuse of human rights and abuse of democracy are the very things that feed terrorism? The best way to eradicate terrorism is to restore democracy, rather than turning a blind eye to a military regime that is abusing democracy, wants to retain power and does not want to return it to a civilian administration.
Mr President, I agree, but I also agree with the last sentence in the summary of your report, the so-called preliminary statement of 12 October. You end up by saying 'the EU EOM hopes that following the completion of this election all parties will work together to achieve the establishment of good governance in Pakistan'. I believe that is our common hope. I think we need both views on the situation in Pakistan: your criticism and my point on the strategic importance of Pakistan.
I have received five motions for resolutions
The next item is the Council statement on the tripartite social summit.
Mr President, Commissioner, ladies and gentlemen, the Council has been asked to make a statement on the subject of social dialogue and the tripartite social summit. The Council is fully in agreement with Parliament's positive assessment of the significance of the European social dialogue and notes the good progress and the encouraging results that have been achieved in connection with the informal summits to date, despite the lack of a formalised institutional framework for these meetings.
Close contact based on reciprocal trust between the public authorities and the parties of the labour market at European, national and local level is of crucial importance for strengthening economic progress, prosperity and social integration in Europe. The parties stated in the declaration of the European Council in Laeken that the Standing Committee on Employment was not living up to its aims and that the parties would like to see the committee replaced by an established practice of holding tripartite social summits. The Laeken European Council and the Barcelona European Council concluded that such a social summit should be held prior to each spring summit. On 26 June this year the Commission submitted a proposal for a decision by the Council on the establishment of a tripartite social summit together with the abolition of the Standing Committee on Employment. The Danish Presidency gave the proposal high priority and worked towards a rapid resolution. However, during the initial work in the Council it emerged that the proposal gave rise to a number of issues and legal and institutional problems which could not be resolved immediately. The Presidency wishes to work towards a position being taken at the Council summit on 3 December on how the efforts towards establishing the social summit are to continue. Should it be decided to continue working on a proposal for a formal decision, then devising the further details will not be possible until during the Greek Presidency. However, there is nothing to prevent the social summits being held on an informal basis without the basis of a decision, as has been the case to date.
I hope that this answers the question of what the Council intends to do to establish the social summit. The issue of consultation with Parliament has not yet been discussed by the Council. Once the Council has decided the details of how the social summit is to be established there will be a basis for discussing how Parliament can be involved.
I would like to end by thanking Parliament for having raised the issue of social dialogue and the tripartite social summit. Indeed, it provides a good opportunity to discuss various aspects of this important issue. I hope that we will have a good discussion and I can assure you that the Danish Presidency will take care to include the points of view put forward today in its further deliberations.
Mr President, as the President-in-Office has already said, the Commission has presented a proposal for this tripartite social summit for growth and employment by means of a Council decision. This proposal was not isolated; it was within the framework of the need to change and modernise the European social dialogue.
The aim of this proposal is to formalise the social dialogue summits held in Stockholm in March 2001 and Barcelona in March 2002. There is nothing to stop us from holding another informal meeting but, as the President-in-Office has already said, it is very important to formalise this tripartite social summit, because the social partners agreed to it at the European Summit at Laeken. In any case, it will be a summit on growth and employment and it will replace the existing Standing Committee on Employment.
This forum will play a very important role as far as the implementation of the Lisbon process is concerned, because it is the proper forum for the social partners to submit their proposals and their common agenda for the implementation of the Lisbon strategy.
The Commission chose Article 202 as the legal basis for the establishment of the tripartite social summit, since that was the legal basis for the Standing Committee on Employment.
Although there is no provision for consultation of the European Parliament under that article, the Commission anticipated in its proposal that Parliament would be consulted on the introduction of a tripartite social summit because it is a very sensitive and important issue.
The prerogative as to whether to follow this suggestion or not rests with the Council. The Commission considers it of the utmost importance for the proposal to be rapidly adopted. As I have already said, this view is strongly endorsed by the European interprofessional social partners. It will ensure greater consistency between the different dialogues in which the social partners are involved.
We held informal discussions in the Council and a large majority of Member States agreed on this issue. We believe we will overcome some of the problems - legal or not - which exist in some Member States. I hope that this proposal will receive political support in the Social Affairs Council on 3 December, which would allow it to be adopted at the General Affairs and External Relations Council on 9 and 10 December, so that we can have a formal tripartite social summit during the Greek Presidency.
Mr President, what we have here is something of a difficult discussion. I am very pleased that the response has been given in this way, but I have to say that the answer is rather unsatisfactory. We have before us a proposal on which, as far as the objective is concerned, everyone is actually probably agreed. This objective is of course the holding of such a tripartite meeting. This is where all the problems start, however.
The Commission is making reference to Article 202; the Council evidently does not agree with this, because it is deliberating about it. In anticipation of the result of these deliberations there is no wish to seek an opinion from the European Parliament, in particular the opinion that is being prepared by Mr Ettl. We consider this a totally unacceptable situation. As coordinators of the Committee on Employment and Social Affairs we have also spoken about it and it is our view that if things go on this way we shall have to seriously consider going to the European Court of Justice, because the rights of the European Parliament are being violated. I also think, Commissioner, that even if Article 202 is used as a basis, you are not applying the Article correctly. You must read the second part of 202, which states that there are indeed cases in which an opinion is not sought from the European Parliament, but that the matter must then have been determined in advance and with an opinion from the European Parliament or that a kind of mandate must have been given. Now, to the best of our knowledge, no mandate has been given here. In any event, everything requires full investigation.
I have to say, and this goes for the Council as well, that a lot of trouble could have been saved if the European Parliament had been asked for an opinion. Failure to do so gives this whole affair a rather sinister undertone. We are ourselves currently in the process of consulting Parliament's Legal Affairs Department on this matter. It is of course possible to use a different legal basis, but I am sure that it will be extraordinarily difficult for the Council and the Commission to find a legal basis where no opinion from the European Parliament is required. After all, that is what this is all about and we are standing up for our rights. The rights of Parliament are already relatively limited when it comes to matters of this kind. That is partly perhaps with good reason, partly also it arises from the Treaty itself, but we cannot in any event accept further erosion of the already limited rights of Parliament in this way. That is the message I would like to give the Council and the Commission in their future deliberations.
Finally, I have one further question. If you indeed proceed to act on the basis of Article 202, should the costs of this operation not be covered by the Council rather than the Commission, as has been the case to date? Perhaps it will be possible to give an answer to this question as well.
Mr President, I would first like to thank Mr Pronk for pointing out that Article 202 is by no means a legislative soft option, and it does not make life easy for the Council or the Commission. I would also like to thank the Commissioner for her clear statement about the arrangements for the tripartite social summit, and to thank the Danish Presidency for attempting to accommodate us.
What I do not understand as the nominated rapporteur, however, is that at a moment when we are anxious to tackle employment policy and growth in an active way, we are wasting time. The intention was to begin making arrangements for this standing tripartite social summit now, before the spring summit, so that the social partners could start work straight away. The approach we have now adopted means that we are wasting time again, possibly a whole year, at a point when we want to play an active role on employment issues. The Committee on Employment and Social Affairs has virtually been neutralised - we do not have an appropriate mechanism here. This means that the social dialogue will not be particularly mobilised as a fundamental mechanism for the social partners to be able to - or in fact be obliged to - achieve something practice-related.
At a point when the term 'social dimension' and thus all the mechanism that involves - notably the social dialogue - are constantly on everyone's lips, and when we are talking about deepening social issues in Europe, we are wasting time. I just cannot understand that.
One more point: today we stand on the threshold of the enlargement of the European Union. I have discussed these issues with many partner states and they all want a properly functioning mechanism in this field, and one that would help all the new Member States. However, I do not believe that it will be easier, if the mechanism does not become operational under the Greek Presidency, to sort matters out later on, once the new Member States have joined us. Things can only get more difficult then, because the existing social partnerships, industrial relations that is, are not so robust. That is the problem we face.
I do not need to use all my speaking time; I have already expressed my indignation about the fact that Article 202 is constantly referred to as a soft option. Parliament's Legal Service will give us its opinion on this next week, and I hope that will help us somewhat.
I would like to thank the Danish Presidency and Commissioner Diamantopoulou once again for their support. I hope that 3 December will be a productive day in this area.
Mr President, the ELDR Group fully endorses the argument that Parliament has a right to be heard. In this particular week, however, I agree with Mr Ettl that it is appropriate to add something about the need for early involvement of the prospective new members in the tripartite social summit and the state of dialogue within those countries. The way in which trade unions and employers' organisations are organised varies considerably from one country to another, as does the manner and extent of collective bargaining. The development of employers' organisations is recent and sporadic and their activities are not always coordinated. Where confederations of trade unions and employers' organisations exist, they vary in the extent to which they participate in their equivalents at European level. Much therefore still needs to be done to develop the basis for social dialogue. I know that this issue is one that the Commission has already begun to address through a variety of measures. Its work is of major importance, since cooperation between the authorities, trade unions and employers' organisations is vital for economic and social development and thus for increased employment.
As the Danish Presidency has recently said, tripartite cooperation and the social dialogue need to be strengthened if the new Member States are to be able to participate in the work on equal terms with all the other Member States.
We must ensure that their voices, as well as our own, are properly heard.
Mr President, I should like to say the following: this Council position on social dialogue is contradictory. On the one hand it claims to be interested but on the other, it continues to obstruct its implementation, as is clear from its postponement of the formal creation of the Tripartite Social Summit. The Commissioner has already provided important information, for which I thank her and which allows us to draw this conclusion. Unfortunately, this demonstrates the little importance attached to social issues by most Member State governments. I would emphasise the case of Portugal, with which, being Portuguese, I am most familiar.
In addition to the questions that other speakers have already raised about Parliament's participation and also about the significance of postponing the creation of the Tripartite Social Summit, I should also like to ask the President-in-Office of the Council the following: what measures are you planning to adopt in order at least to increase the participation of women in the social dialogue, in terms of the decision-making bodies, in terms of legal bases and also in terms of the content to be addressed in this entire process? What measures are you intending to adopt to ensure that priority is given to social issues, specifically in the field of employment, social inclusion, equal rights and opportunities and compliance with the social agenda in general? What measures are you planning to take in order to effectively protect social and labour rights and to ensure that they are complied with in practice?
Mr President, the Council's answers to our questions this afternoon have been clear, albeit not as full as many of us would have liked. We are well aware of the importance that Denmark itself attaches to the work of the social partners in that 80% of Danish workers are covered by collective agreements, but we are also aware that, as we have been hearing, a number of Member States do not share this view.
Parliament is beginning to feel a sense of urgency about the need to give greater coherence to the work of the social partners. As has been said, this becomes crucial as we look towards enlargement. We would be interested to hear what involvement is foreseen, and at what point, for the social partners from the accession countries.
We are also aware that there are many areas where such consultation is already being advocated, in the temporary agency work directive for example, and in a whole range of other areas relating to family-friendly work, quality of work, modernisation of work, organisation, active ageing policies and so on. So we are also hoping that this new approach will be able to look at the qualitative aspects of growth and employment, which are all too often forgotten, and the social repercussions as a whole. I would echo much of what Mrs Figueiredo has already said.
In terms of funding, I find myself agreeing with Mr Pronk as to the source of funding and again this is going to have to take particular account of the enlargement process.
As far as the role of the European Parliament is concerned, we are beginning to find an increasing number of forms and areas of cooperation in which Parliament is not fully involved. Open coordination is one area where we are still getting no clear response as to where Parliament actually fits into the whole process.
We are also aware that certain governments do not want to see any extension of parliamentary powers in the convention process. Some of them seem to be starting early in looking at issues such as the tripartite summit and Parliament's involvement there. Whilst we are looking at questions on the legal basis, this is not the only issue where the question of Parliament's involvement arises. I am thinking of the coordination of social security for third country nationals. We look forward to the legal opinion and we look forward to greater involvement for Parliament so that in future this will not be an issue.
Mr President, we make no secret of the fact that there is a certain amount of disagreement concerning the legal basis for these activities. However, first I would like to emphasise that nobody has raised any objection to the idea of holding tripartite summits. Indeed, it was supported by everyone both in Laeken and in Barcelona, so there is no disagreement on that. Nonetheless, there are certain legal problems which are fairly involved. In brief, I can say that the Commission proposes to use Article 202 as the legal basis. The Legal Service of the Council is however of the opinion that this provision cannot be used because it does not give the Council unrestricted decision-making competence. It merely refers to the articles in the Treaty that specify the measures which the Council can take. And according to the Council's Legal Service, that does not provide a legal basis.
And when the Commission proposes that the summit should consist of the Council's presidency at Head of State and Government level, the Council's Legal Service believes that the Council (employment, social policy and health and consumer protection) is not able to make a decision on the introduction of a summit at Head of State and Government level. This might be able to be solved somehow or other if there is a will to do so. Neither does the Council's Legal Service agree with the Commission's proposal that the results of the summit - which is to take place the day before the European Council - are to be presented to the European Council in the form of a report. It points out that this would contravene the rules on the organisation of the work of the European Council which the Council itself adopted in Seville in June and that it would be contrary to Article 2 of the Council's Rules of Procedure, which oblige the Council to prepare the European Councils, including the necessary coordination of all the preparatory work. Moreover, Article 2 sets out time periods for drawing up the provisional agenda of the European Council and the submission of contributions to the discussions and these time periods are not complied with under the proposal. However, concerning this point I would like to say that it can probably be solved with the right will. It simply requires some further discussion.
I believe that the first problem I mentioned, namely the use of Article 202 as the legal basis, is the biggest. But let us see whether we can make any progress with it. I have now given an open and honest account of where the disagreement lies. Sometimes you want to ask the lawyers if they cannot try to reach agreement before letting us politicians know, but that is probably easier said than done. Perhaps the Treaty basis is not always equally clear, in which case we have to find a political solution which allows us to do what we want to without it being claimed that we are breaking the rules which form the basis of our work.
These were a couple of issues. I can assure Mr Ettl that we are not wasting time. However, until we find a correct formal solution we may have to continue with informal summits, that is, follow the informal procedure.
I would like to say to Mrs Figueiredo that I am fully aware of what she mentioned concerning the representativeness of the parties, but this has not yet been discussed in detail.
I do not want to start a major legal debate here in Parliament. I simply felt that I had a duty to state the reasons why the Council is not yet ready to start a formal dialogue as requested. However, we are prepared to continue the more informal dialogue until a solution can be found.
Mr President, the Council was quite convincing. The question is why the Commission proposed this. I would ask the Commissioner whether it is feasible for the Commission to propose another legal basis. Under Article 308, for instance, which is very often used in situations like these, Parliament has a direct right to give its advice. Was that why the Commission did not specify Article 308?
Mr President, the reason the Commission has chosen Article 202 is that this is the basis used for the Standing Committee on Employment and it has worked for many years. Some of the legal aspects of the proposal have already been referred to. We believe that these can be overcome with cooperation between the Councils, if from the Employment Council we go to the General Affairs Council and a final paragraph is inserted into the conclusions of the General Affairs Council. I completely agree that, with political will, we can overcome these problems.
The Council is responsible for the budget, but it is a very small one. That is because it only allows for the invitation of eight or ten representatives of the social partners. Since I have the opportunity, I would like to say a few words on the participation of the applicant countries. These countries will, of course, become members of the European partners, the ETUC and UNICE, and they will participate in the social summit through their European institutions and organisations. In any case, we are working closely with governments and social partners in all the applicant countries because some of them are having to start from scratch and there are great problems with the functioning of social dialogue.
The debate is closed.
The next item is the joint debate on:
the Council and Commission statements on the extension of the Lamfalussy procedure to the entire financial services sector (for the Copenhagen Summit)
the report (A5-0370/2002) by Mr van den Burg, on behalf of the Committee on Economic and Monetary Affairs, on the rules on prudential supervision in the European Union (2002/2061(INI)).
Mr President, Commissioner, ladies and gentlemen, it is a great pleasure for me to have this chance to discuss the expansion of the Lamfalussy procedure to include all financial services. I greatly appreciate being given the opportunity to give an account of the Council's proposal to the European Parliament so that we can have a constructive and open dialogue between the Council and the European Parliament on this important subject.
The European Parliament's Committee on Economic and Monetary Affairs has raised some issues concerning the restructured FSPG and the European Parliament's participation in the discussions on policy in the financial sector. I hope that these issues can be resolved before the report is adopted by the Ecofin Council on 3 December.
The financial markets are playing an increasingly great role in Europe's economy.
They are an important factor in the creation of growth and employment, and financial integration in the EU and the realisation of a single market for financial services will make a substantial contribution to increased prosperity. A report published last week by the Commission shows that full financial integration in the EU will in the long term increase the EU's GNP by 1.1%.
Increased financial integration, however, also creates a need for improved cooperation on financial supervision in the EU and greater vigilance as regards financial stability. The development of the financial markets in recent years has underlined these needs.
The Ecofin Council therefore wishes to extend the structure for financial legislation, supervision and stability in the securities market on which the European Parliament, the Council and the Commission agreed in February this year to cover all financial services. The interinstitutional agreements that were entered into in connection with the securities markets will naturally also apply in the extended structure. And the monitoring of financial stability in the EU will be similarly strengthened.
For several reasons it is important and imperative that this new structure be extended to include the banking and insurance sectors:
Firstly, the new structure will contribute to financial stability and effective harmonisation of financial regulation by creating a framework for effective cooperation and convergence between the financial supervisory authorities. The increasing integration and reciprocal influence of the financial markets in the EU makes this a necessity which must not be postponed.
Secondly, the circumstances which gave rise to the introduction of the Lamfalussy procedure in the securities sector are also present in the banking and insurance sectors. The way in which rules are formed at present is inflexible, slow and ponderous - and I am fully aware that the Council can also be a delaying factor in the present process. The common rules are also implemented differently in the various Member States. The financial sector as a whole is developing fast, and rapid and effective cooperation on legislation and supervision is just as necessary for the other sectors as was the case for the securities markets. There is a need to be able to react faster than the current structure allows.
Initiatives for new directives such as the implementation of capital adequacy rules in the area of banking and the Solvency II rules in the area of insurance will require certain detailed technical regulations and it is therefore appropriate to apply a more effective legislative procedure in this area, such as that used in the securities market. The new structure also paves the way for drawing a better distinction between the heart of the matter, that is to say, what is politically central, and what can be left to implementing decisions that can be adjusted on an ongoing basis in line with changing market conditions.
Although the Commission is not expected to produce its proposal on Basle II until spring 2004, it would nonetheless be useful for the new structure to be in place at an early stage.
Thirdly, the new structure is necessary in order to secure efficiency in connection with the EU's forthcoming enlargement. The new structure will be more serviceable and effective in an EU with 25 Member States. The Banking Advisory Committee, which currently carries out both level 2 and 3 tasks, has 3 members from each state (that is, one from the ministry, one from the supervisory authority and one from the central bank). Following enlargement it will have 75 members, plus a number of observers.
Harmonisation and convergence of European supervisory practice can best be promoted by establishing a uniform structure for all sectors. The structure from the securities market provides a suitable model here. The new supervisory structure will ensure that organisation of the exercise of supervision remains a national task and will create a more transparent committee structure without mixed mandates as is the case at present in the banking and insurance sectors. It creates a permanent and clear structure for cooperation across the various supervisory committees as well as for the relationship between supervisory committees and the 'level 2' committees. It thus establishes good cooperation on supervision across the sectors and creates a good and clear distribution of responsibility.
In summary, therefore, we can state the following concerning the significance of the new structure:
There will be a greater degree of focus on political issues - and thus on the overall principles of the rules.
The political and technical discussions will initially take place in separate fora, allowing the process to take place more quickly because work can be carried on at a technical level in parallel.
Greater openness and commitment will be created in respect of the financial sectors in many countries and the implementation of the rules contained in the individual directives in the individual states will be more uniform, creating a basis for more uniform supervision.
And finally, it will create a greater correlation between the rules in the individual parts of the financial sector.
It is necessary to find a good structure for the role of the European Parliament in connection with the devising of overall policy guidelines for the financial sphere and I am convinced that this will be possible. As a starting point, I imagine regular meetings between the chairman of the restructured FSPG, the Commission and the European Parliament in order to strengthen the dialogue on the main policy guidelines for financial services. However, a rejuvenation of the 2005 Group is also feasible if this is preferable; this is, after all, mentioned in the European Parliament's decision on this issue.
With regard to the restructured FSPG and its role in the devising of policy in the financial sphere we would take into account the European Parliament's concerns. The role of the restructured FSPG is not to be described as 'devising of policy in the financial sphere' ('policy shaping') as is stated in the text. Rather, the restructured FSPG would provide an overview and advise the Council and the Commission. This will be shown in the final report which is to be adopted on 3 December.
The Council notes that if the new structure is to be able to take effect the European Parliament considers it essential that the legislative system in the EU is altered such that a clear distinction is made between primary and secondary legal acts and that there are the necessary revocation clauses.
The Council is aware that the Commission intends to propose to the Convention that Article 202 of the Treaty be amended so as to reflect the powers of the legislative institutions - the European Parliament and the Council.
As is well known, the Council cannot, as an institution, make decisions that impose obligations on the Convention or the forthcoming Intergovernmental Conference. That is solely a matter for the Member States, which will define their own positions in the Convention and at the Intergovernmental Conference. As president of the Ecofin Council I can assure you that I both can and will encourage my colleagues to make their Heads of State and Government aware of the importance of this topic and at the same time call upon them to deliberate and discuss this issue during their preparations for the Intergovernmental Conference. We in the Council are aware that the role of the European Parliament must be respected.
It is very important that the Convention and the Intergovernmental Conference give consideration to a legislative system that allows greater efficiency in the legislative process and respects the principle of subsidiarity and the powers of the institutions involved.
It is essential that a solution is found in respect of both the challenges faced by the financial sectors and the challenges faced by the Community as a whole.
We must all be aware, however, that this is a broad issue which does not solely concern financial legislation.
In conclusion, I would like to express my hope that the European Parliament's final position on this issue will take account of the actual opportunities open to the Council and the assurance of goodwill that I have given the European Parliament today.
Mr President, this debate concerns both the resolution introduced by Mrs Randzio-Plath and the report prepared by Mrs van den Burg. With your agreement, I shall first speak on the subject of the resolution and then come to the report produced by Mrs van den Burg.
As you may know, the ECOFIN Council has broadly endorsed the EFC reports on extending the Lamfalussy arrangements to insurance, banking and financial conglomerates. At the request of the Council and the Presidency, the Commission has organised a public consultation which ended last week. Overall the response of market practitioners, consumers and other interested parties has been supportive. We shall shortly make those responses available on our website, which is consistent with the open and transparent approach that Parliament wishes to be applied to the whole Lamfalussy procedure.
The Commission supports the Council in extending the Lamfalussy arrangements, fully respecting all aspects of our arrangements with parliaments and our agreement with this House. I believe it will, in time, bring real benefits as the legislative process becomes faster, more flexible and more transparent. Let us remember what we are trying to do. One of our aims is to encourage the convergence of regulatory structures which, for securities, is now beginning to happen. We strongly believe that this is needed in the other sectors as well.
I acknowledge your concerns about the lack of experience with the Lamfalussy approach hitherto. Inevitably this is a learning-by-doing process. We must examine any shortcomings, a task which has been specifically assigned to the interinstitutional monitoring group. But we still have to prepare, in time, for the decisions ahead, not least because we need time to put in place the framework and the structures to extend Lamfalussy. Moreover, whether or not we extend that process will also shape the type of directives we introduce in relation to banking, insurance and conglomerates. We must also take into account the need to establish efficient decision-taking structures before enlargement. We should not wait, therefore, until the year 2006 and beyond.
Having said that, I fully understand the arguments put forward by this Parliament concerning the need for proper democratic and accountable standards and safeguards. The EFC's proposals have benefited significantly from the input of my services. In particular they respect existing interinstitutional political and legal agreements and the prerogatives of this Parliament. We have insisted on this throughout, as well as urging that the proposal should be submitted to public consultation.
Incidentally, I do not accept that handing over chairmanship of the financial services policy group to a Member State will weaken the Commission's role. The FSPG will have a forward-looking prospective and strategic role but the Commission's right of initiative and indeed its role in the comitology procedure will not be compromised. That is explicitly stated in the EFC's report.
I have noted Parliament's continuing interest in participating in the FSPG. But I should also like to note that the role of the FSPG is to advise the Council and the Commission. It is not an interinstitutional group. However, we have the 2005 Group - the President of the Council referred to that - within which the three institutions could regularly discuss strategic issues.
I have also noted Parliament's call for a clear and unequivocal commitment to reform Article 202 of the Treaty. As you know, the Commission has repeatedly stated that it supports the amendment of this article. President Prodi said just that in this House on 5 February 2002, when we agreed with Parliament the democratic safeguards for moving forward with the Lamfalussy procedure.
It is also in the Commission's governance White Paper, in the Commission's communication on better regulation and in the Commission's contribution to the Convention, its communication of 22 May entitled 'a project for the European Union'. In all those documents you will find the same opinion expressed, namely that we support Parliament in its wish to change Article 202 of the Treaty. The Commission will shortly come forward, probably on 4 December, with its communication on institutional architecture. The content of that is yet to be finalised but I can say that we believe that both branches of the legislature - the Council and Parliament - must in future be treated in an equal manner as regards control of the Commission and the whole comitology process. That is clear.
What I would counsel against - and here I should like to end my comments on the resolution introduced by Mrs Randzio-Plath - is the adoption of a resolution today which you know in advance is politically undeliverable by the Member States. They cannot give their approval in advance of an Intergovernmental Conference that will not start until 2004. They cannot give their approval to a particular outcome. Surely the reasonable course of action would be to ensure that these important issues are firmly on the IGC agenda when it begins.
Turning to the van den Burg report, the Commission broadly welcomes this report. I should like to thank Mrs van den Burg for having produced a report which is indeed timely, given the current debate on extending the Lamfalussy procedure, a debate which is under way in Parliament, the Council and, as a result of public consultation, also among more widely dispersed interest groups.
In my view the report is very focused. It concentrates on the key developments in the financial sector such as the supervision of conglomerates, the globalisation of financial sector issues and responses to shortcomings in the American regulatory approach. It strikes a realistic note in recognising the different supervisory approaches adopted by Member States. The report calls on the Commission to act in a number of areas. Some of those suggestions are either being addressed or are in the pipeline. Let me mention four of them: firstly, a dialogue with associations representing the financial and consumer sectors; secondly, a dialogue with the United States; thirdly, sound regulatory and supervisory principles for the relevant authorities in the candidate countries; fourthly, impact assessments for new legislative proposals.
The Commission may decide not to take forward all the suggestions in the report but we will certainly give them due consideration. I am pleased to note that the report is supportive of the Commission in a number of areas. For example, it reaffirms the Commission's leading role in framing legislation, enshrined in the Treaty as the right of initiative. Indeed it is a monopoly of initiative. The report also endorses the Commission's role as a fair power broker. It notes the important work the Commission services are doing on creating an integrated financial market which, as Mr Pedersen said a little while ago, is vital to the European Union's medium-term goal of creating the most competitive and dynamic knowledge-based economy by the year 2010.
Mr President, at the end of last week the Dutch Finance Minister announced measures to restore confidence in the financial markets. I welcome this announcement. Better late than never, and I notice that similar steps are being taken in many other Member States.
It does look, however, as if each Member State is independently trying to re-invent the wheel. While we at EU level are busy integrating the financial markets under the inspiring leadership of Commissioner Bolkestein, the capitals are, in my view, overlooking the fact that a great deal of what goes on in the financial markets transcends the borders of Member States and also transcends the borders of sectors.
We began discussing the options for increasing the effectiveness of supervision and European cooperation in Parliament before the summer. Hearings were held with leading figures from the supervisory world and the report you have before you is a reflection of the discussions that we have held. Regulators and market players themselves are pressing for further European cooperation and integration. That is what struck me in this debate and I believe that as politicians we are duty-bound to react adequately to the new risks that are presenting themselves.
In my report I have opted for a pragmatic approach, as Mr Bolkestein said earlier, and proposed a great many practical measures, the details of which I shall not be going into now, but the intention is indeed little by little to work on better cooperation and integration. I have deliberately chosen not to give a blueprint of what an ideal situation might be, which would then have to be imposed top down, but to work mainly on the basis of current practice to lay the emphasis not on the interinstitutional debate, but in fact on the quality and the effectiveness of the implementation of supervision at the moment. I believe that this is an important starting point for the debate that we must continue to pursue. In this way we can work towards further European integration step by step.
What has struck me is that the debate in Brussels, and I am referring in particular here to the EFC report and the discussion in the ECOFIN council, has been about the institutional setting and the mutual balance of power instead of about strengthening structural cooperation and coordination at European level. Power struggles are being fought over chairmanships and secretariat functions, perhaps with locations already in the back of the mind. I do not find this sensible. In my report I have tried to keep my distance from power games of this kind and to focus on the substantive arguments.
Mr Bolkestein has already said, and for me it is beyond dispute, that we need a strong European Commission, which works from the perspective of an integrated market and fulfils the role of an independent broker capable of bringing providers and consumers of financial services together. For my taste, the Council is still basing this a little too much on the national level alone and I fear that this will lead to large Member States making up most of the team and in the process allowing other interests to weigh more heavily than the interest of better cooperation and more effective supervision.
Another point of criticism is that the discussion within the Council and within the EFC has for the most part taken place behind closed doors, without any national parliamentary involvement. I think that it has been good that as a result of the debate in Parliament's Committee on Economic and Monetary Affairs, we have forced this situation into the open and also made it more transparent.
Well, this discussion is by no means at an end as far as we are concerned. We call on the Finance Ministers to broaden the discussion. A number of ideas are being suggested for this, but, as I have already said, no final choices have yet been made in the resolution. This is precisely why this broader debate is needed.
What I really want to emphasise and also insist on in this debate is the 'enabling clause' we have included in the report to provide a legal basis for the possibility of the performance of European supervision at European level too. Perhaps this can be discussed at the IGC and perhaps also by the Convention. There is currently no provision for this in the Treaty, either for the ECB, nor for other possible regulators that we might imagine at European level.
We are leaving it entirely open as to how and when this issue might be raised, but we do think that it is important to make provision for it now, as a condition for such a development. Mr Bolkestein was evidently fairly surprised by this proposal when we discussed it in the committee. I hope that he has since given it some more thought and can now be rather more positive about it, because that is precisely what we have missed with the Lamfalussy procedure, namely that this has been considered in advance and that you must also make conditions for it.
Finally, a word about this Lamfalussy procedure. I have to say that I myself have no objection to this extension to include banks, the insurance sector and the conglomerates and pension funds. This is what clearly appears in the resolution too, but I consider it highly essential for us to look at the conditions that have to be created to enable Parliament to play a full part. We shall, however, be taking a closer look at this in the remainder of the debate.
Mr President, Commissioner, ladies and gentlemen, I would first like to say something about my own and my group's views on the Lamfalussy procedure and on the van den Burg report. Firstly, we are very much in favour of a swifter, more flexible and more transparent procedure. That is why we are also in favour of the objectives of the Lamfalussy procedure. However, it needs to be said here and now that we would not have a problem either with the timing or with the content of the results if the Council were able to work as rapidly and in such a Community-oriented way as the European Parliament. By way of example, I would like to mention the pension fund directive on company pensions. Parliament presented its report in nine months, whereas the Council took twenty-six.
My second point is that all dossiers affected by the Lamfalussy procedure are covered by the codecision procedure for the European Parliament. It has to be said that rules concerning technical details are very often not without some political angle. Nevertheless, we welcome the objectives of the Lamfalussy procedure - there can be no doubt about that. Nor are we fundamentally opposed to extending it. But I hope you will understand if we say that we do not believe in giving blank cheques.
Furthermore, I admit to having some concerns that the Lamfalussy/von Wogau procedure was only ever regarded as an interim measure, a transitional solution, and never as the end product. The end product, the final result, must be parity between the European Parliament and the Council. And we have not yet achieved that final result. We therefore welcome the amendments presented by Mr von Wogau to the Bourlanges report in the Committee on Institutional Affairs. We support the motion for a resolution adopted by the Committee on Economic and Monetary Affairs. We expect the Commission to take this point on board in view of the statements made by President Prodi and Commissioner Bolkestein in the 'shopping list' presented to the convention. We also call upon the Heads of State and Government to make a declaration of intent at the summit in Copenhagen.
I would like to propose a joint hearing of the Commission and of the Committee on Economic and Monetary Affairs with representatives of the CESR and of the market participants' committee on experience with the Lamfalussy procedure in relation to the market abuse and prospectus directives. Part of the purpose of this is to take account of this experience, which is not entirely positive, when preparing the next steps.
We also welcome the van den Burg report, and not only because some of my own amendments were adopted! A majority of us will be voting in favour of this report. However, I would like to point out that we do not think that the time has yet come for determining the optimum format for pan-European financial supervision. We are therefore also advocating that the Ministers for Economic and Financial Affairs and the national supervisory authorities should be called upon to arrange a comprehensive dialogue with all the relevant actors on an integrated European supervisory system, taking account of the role of national supervisory systems and the responsibilities of the ECB. I also support the enabling clause in connection with the convention, because we do not want to tie our hands in the event of a different political outcome occurring. This is not about setting the EU and the Member States against each other, but about an integrated supervisory system suitable for a new internal market in financial products.
Mr President, I would like to emphasise very strongly that the van den Burg report has come before Parliament at exactly the right moment, because this debate on supervision in Europe is one we need to have. Having said that, it is more important than ever to distinguish between the issue of supervision and that of regulation.
I approve of the very open approach that Mrs van den Burg has adopted in her report. I also approve of the way she has accordingly examined the various supervisory models that we have within the European Union without prescribing a definitive model. I say that because we need to develop a common approach, we need to learn from our experience, and we need above all to endeavour to keep this debate free of any dogmatic or ideological attitude towards a single position. That is why I believe that this report provides us with a good basis for the dialogue with the other institutions.
I would now like to concentrate on the problems we face in connection with extending the Lamfalussy procedure, as what we are chiefly dealing with here is regulation. Mr President-in-Office, you were quite right in saying how necessary financial integration is, but that financial stability is also necessary. This is an area in which Parliament will not let itself be trumped by the Council or the Commission, because we believe that financial market stability is a good thing for the public and that we as Members of Parliament need to champion the preservation of that stability.
We must, however, constantly ask ourselves whether the process selected will help to contribute to that stability. When I consider that just nine months ago I supported - with a very heavy heart - an agreement that meant the Lamfalussy procedure was introduced for the area of investment regulation, it seems rather premature for us to be discussing the 'birth of the Lamfalussy triplets', by which I mean the extension of the Lamfalussy procedure to the three new areas of banking, insurance and financial conglomerates, let alone support it.
The issue here is not only, as I see it, that we do not yet have any experience whatsoever in this area. You know as well as I do that the first Lamfalussy directive, on market abuse, is still a long way from being transposed and that the second one is still waiting for a common position. No, the issue here is that the Commission has very clearly conceded that we still have no idea what urgent legislative proposals we may have to deal with. That is why it is so important for us to obtain an assurance from the Commission and from the Council that the eleventh commandment, transparency, will continue to be respected in the event of any extension of the Lamfalussy procedure.
I think - and I am saying this expressly on behalf of this House - that we have scored some successes here. Transparency is certainly a core issue for a properly functioning democracy.
We are not, however, just dealing here with the institutionalisation of further transparency mechanisms. No, we are also dealing with how we can make further progress with legislation. I believe that we have still not achieved institutional balance in the legislative procedure, and that we need to amend Article 202.
Mr Bolkestein has on several occasions pointed out to us that Parliament always has the option of blocking a further directive through the codecision procedure. But it is not a question of us blocking anything. This is all about constructive mutual cooperation. That is why, Mr President-in-Office, I am expecting the Finance Council, and also the European Council in Copenhagen, to agree upon a political declaration on the need for a treaty amendment in relation to secondary legislation, in relation to Parliament's will as regards enablement, and also in relation to the right of call back, and that they will work to achieve this, not forgetting all the legal implications which are bound to flow from this. There must be parity between the Council and Parliament as parties to the codecision process. This is a core issue for the future of this parliamentary democracy, which at the end of the day we all wish to achieve through the convention and through the 2004 Intergovernmental Conference.
Mr President, my group is broadly supportive of Mrs van den Burg's efforts on her report. Therefore, if she will excuse me, I shall concentrate on the Lamfalussy procedure extension. This group is in favour of extending the Lamfalussy procedure to banking and insurance. You have only to see the detail of the decisions being taken in Basle on banks' capital adequacy to realise that it would be a nonsense to incorporate them into primary legislation. Our American counterparts have already allowed the introduction of all the Basle decisions by secondary legislation and to delay unnecessarily would put European banks at a competitive disadvantage.
However, the Council of Ministers sometimes seems to have forgotten two important things. First, that Parliament is fully committed to the democratic oversight of committees that establish implementing legislation. Secondly, that the deal on applying Lamfalussy committees to the securities market was a strictly temporary measure, which is why there are four-year 'sunset clauses' agreed by the Council in both the prospectus and the market abuse directives. Temporary means temporary. If our democratic role in monitoring is to be effective, Article 202 of the Treaty must reflect codecision over implementing committees, otherwise there will be always be a bias in this House against the delegation of powers that are necessary to deal with some extremely technical matters.
For the sake of good governance and democratic oversight, the Member States should commit themselves - whether in a Council declaration or elsewhere - to a revision of Article 202, which not only introduces equivalent powers for Parliament and for the Council but also ensures there is proper oversight by this House and by the Council. Then we can proceed to extend Lamfalussy, again on a temporary basis.
Mr President, following the fall and the serious functional problems of the world financial markets, it is essential to establish stronger European regulations and joint prudential supervision. We could well ask ourselves whether the Lamfalussy procedure is the most appropriate method and whether it should be extended. The procedure rests on the distinction between framework legislation and secondary legislation. In principle, this is justified, but is does pose a fundamental problem for the exercise of democracy. As co-legislator, Parliament must be placed on a strictly equal footing with the Council. Accordingly, it must have a call-back power. Along with my colleagues, I therefore call for Article 202 of the Treaties to be reformed. I appreciate the Commission's commitment on this issue. I have noted what Mr Pedersen has said, and I await confirmation from the Council.
The quality of consultation is another problem that concerns democratic control. A meaningful debate has yet to be held on the legislative programme. There is now a better consultation of professionals, but much remains to be done to improve consultation with other sections of civil society, and satisfactory schedules have still to be established.
On the whole, I welcome the principle of the Lamfalussy procedure, but I hope the process will be improved before it is in any way extended. Indeed, I call on those involved to ensure this is done.
I believe I am right in thinking that the Council has already ratified the selection of Ecofin Council. Consultation played no part in this decision which appears to me to be a denial of democracy.
On the substance of the matter, I have actually had the opportunity to hear Alexandre Lamfalussy spell out the concerns. These revolve around a significant difference between banks and insurers with regard to the market and the prudential imperative, which is of the utmost importance. We are, however, aware that the national regulatory structures are not just different but entirely out of line with each other. This being the case, I was very surprised to hear Mr Pedersen advocating that we should now establish a single FSA type solution, even before the matter has been discussed.
A much wiser approach is offered by Mrs van den Burg's report. It aims to introduce genuine coordination. It also proposes defining the role of the European Central Bank, which has an essential role as a lender of last resort.
I would like to discuss one of the problems relating to the rules. It relates to our readiness to align our rules with those of the United States, and to work towards an integrated transatlantic market. This is a crucial political issue that we have not yet debated. I agree with bringing our rules into line with each other, but we must work on the basis that we are devising our own models. Members of the European banking sector have already publicly and courageously raised the question of accounting standards. These professionals do not want to see their establishments and depositors threatened by insecurity, which would ensue if reference were made to market values in drawing up balance sheets. I have to say that the Council acted irresponsibly when it conferred full powers on the IAS board. When the fundamental rules and standards protecting the general interest of the people of Europe are at issue, the issue of democratic control should figure more prominently.
This week the plenary session is largely dominated by European Union enlargement. The debate about enlargement and its consequences for existing and new legislation makes us aware of the differences that exist, alongside many similarities, between the Member States and the candidate countries. There is a major difference in the area of the social market economy and the independent supervision of its performance.
A social market economy in good working order is one of the conditions for accession of the candidate countries to the European Union. There is no precise description of what a social market economy in good working order is. What is apparent though is that our own market economy is not yet performing to optimum effect. A report has after all been written under the direction of Mr Lamfalussy with recommendations for the improvement of the financial markets.
A prime objective of the Lamfalussy procedure is improvement of the control and the supervision of the financial markets. I do however have serious concerns about the developments regarding independent supervision in the accession countries. The creation of frameworks within which the financial markets can operate is in my view a task for government. Given the development of the markets to a global size and a worldwide sphere of activity, it is very important that supervision and enforcement are organised effectively. In this way the citizen can be protected and undesirable excesses can be controlled.
It is clear that the developments in the financial markets will have an impact on the countries that will be acceding to the European Union over the next few years. I should therefore like to ask Commissioner Bolkestein how he thinks independent supervision in the accession countries can be adequately achieved. Do you expect the candidate countries in the short term to be able to meet the guidelines that cover the area of the financial markets at the same level as the present Member States?
I apologise in advance for not being able to wait for the answer, but I shall read it carefully afterwards.
Mr President, Commissioner, I should like to express my appreciation of the work Mrs van den Burg has done on a subject - prudential supervision - that is as vast and complex as its boundaries are ill-defined, especially in relation to an emerging, if only imaginary for the time being, European supervision. Of course, the cases mentioned most often in the report - Enron and WorldCom, and Vivendi and others in other respects - force us to reflect on the effectiveness of the systems that protect the interests of savers and, in more general terms, market operators, not least in order to satisfy the interest of European consumers, users and investors.
I think it timely that the report points out that there is no evidence that Europe is immune to such dramatic crises. It is good there has been an Enron scandal, not so much because of the new laws that have resulted and will result from it, but because the scandal has made investors and pension funds more aware of the need for supervision.
Before we condemn the American system, we must first remember that the overall fall on the Dow Jones index this year has been 16%, while in the euro area the stock exchange indexes have recorded a fall of 34%. Savers have seen a far greater value knocked off their savings in Europe, therefore, than has happened in this annus horribilis for the United States - and in Germany there has been a fall of up to 40%.
Just as much prudence is needed, I believe (and the report gives a very well-balanced definition in this regard) when citing new rules as a panacea for the ills or difficulties that the markets may encounter, especially if public control is mentioned.
I shall conclude by mentioning a more specific point concerning the integration of the financial markets. I think keeping prudential and credit supervision at a national level, that is in the central banks, is more and more questionable, especially when - as is the case in Italy - the same institution, the central bank, not only deals with prudential supervision but also takes on antitrust functions in the credit market, thus creating a conflict of interests that does not encourage market efficiency.
Mr President, I support the extension of the Lamfalussy procedure in principle and I hope the interinstitutional difficulties can be resolved as soon as possible, so we can move forward and modernise decision-making structures in relation to banking, insurance and financial conglomerates. All the institutions need to work together to make this possible and I hope in particular that the Council will be able to make a declaration signalling its willingness to review Article 202 in 2004.
We welcome significant parts of the van den Burg report: its focus on improved enforcement, its call for supervisors to be given some discretion and to be allowed to exercise judgement rather than inflexibly and unthinkingly enforcing rules and ticking boxes. We also support the call for a regulatory cost-impact assessment by the Commission and by Parliament for its amendments. We agree that there is a need for more cooperation between national supervisors and enhanced links and dialogue with the US.
On the issue of a single pan-European supervisor, we have some divergence of views within our group. We are united in our view that it would be wrong to set up a pan-European supervisor now or in the medium term. Some of us in the British Conservatives would rule it out in principle, others within the PPE-DE Group would like to keep the option open as a very long-term possibility. I oppose a pan-European supervisor because it would have too much power. The concentration of power in, for example, the UK's Financial Services Authority, is very daunting in itself. A European equivalent would be a bureaucratic behemoth, unable to keep up with the dynamism and innovation of financial markets. A pan-European regulator would not have the expertise to deal with transactions and markets as diverse as, for example, the London derivatives market and the many thousands of small German savings and public banks. An effective regulator must be close to and must understand the markets it regulates.
A single enforcer for financial services in the EU would have an impossible job, given the divergence of rules and legal systems across the EU. Financial regulators play a key role in prosecution and criminal justice, and these are matters which should remain within the remit of the Member States. There is so much other work to be done to create a single market in financial services and to really deliver those benefits that the Commission report talked about only a few days ago. EU decision-makers should accept that a centralised solution is not always the best solution.
Mr President, Commissioner, there is support for an integrated financial market in Europe, and to this end we must draft appropriate rules speedily and in line with the interests of the market and implement them in Parliament. This was why the Committee of Wise Men created the Lamfalussy procedure. The goal is to achieve faster and better legislation. That was the original intention, and that was why Mr Lamfalussy launched this project, which was then supplemented by the von Wogau report. In general terms, we endorse it. However, we must measure the process as a whole in terms of whether the objectives are being achieved. Fast and better legislation is the goal, as has already been stated. It is not primarily due to Parliament that the legislation did not go through as speedily as had been hoped, and the Council must certainly examine its own role in this context as well.
Before we deal with the issue of implementing the extended CESR-Lamfalussy procedure in other sectors, such as banking, insurance and conglomerates, we must ask one critical question first: how is CESR working today? Is CESR effective in the areas in which it operates? A great many questions and outright criticism can still be heard from various sectors of the market. I think that the first issue we should raise here is that of transparency, and of whether it is sensible for CESR to begin its work already, in parallel with draft directives. The question is whether we are willing to accept this in this form. I am in two minds here: on the one hand, I am fundamentally opposed to CESR working in parallel to a draft directive. We have this situation at the moment with the Prospectus Directive. Here, CESR should wait and see what Parliament and the Council decide before it embarks on its work.
On the other hand, I am actually quite grateful for the fact that CESR does work in parallel, because this means that we find out in time what is going on in CESR's minds and can put the brakes on during the legislative process if necessary. In this context, the issue of technical details undoubtedly arises as well. I almost have the impression that technical detail is regarded as almost anything which, from the Commission's perspective, an average MEP is unlikely to understand - which would cover quite a lot.
However, with regard to the technical details, we should not overlook the fact - and Basle II has already been mentioned - that there is of course political potential here too: there is conflict potential which will only become apparent over the course of time.
For this reason, it is not enough merely to review Article 202; it must be amended. I would have liked to hear braver words from the Presidency today. These brave words must be heard in Copenhagen, at the latest. We need clear words that send out a clear signal that the Council and Parliament stand side by side on an equal basis. There are constant calls to Parliament to the effect that the interests of the market demand fast legislation. There is general agreement with this position, but I urge the Council to take Parliament's arguments seriously. There will be discussions and serious debates, and we do not want any buck-passing on this issue. This is why Copenhagen will be a good opportunity to send out a clear signal on Article 202.
The same applies - and I endorse Commissioner Bolkestein's comments on this point - to the future role of the Commission. The Commission must retain its central role, for it is the Commission which implements and monitors the interests of Europe as a whole.
Finally, let me say a few words about integrated financial supervision in Europe. We must ensure that regional aspects are taken into account. For this reason, I broadly endorse my colleague Mrs Villiers' comments that we do not need an integrated financial regulator at present. We must, of course, also give some thought as to how large European companies will operate in this area in future. Here, I see positive models in the Financial Conglomerates Directive, which sets out a course which we can follow.
Mr President, to outside observers, this afternoon's two issues could seem too esoteric and technical, but, as various speakers have pointed out, these are issues which are affecting the lives of the citizens and, at the moment, as a result of the great international scandals, they are affecting consumers.
The Enron case in the United States has been mentioned, but, in my country, Spain, for example, we have a great financial scandal going on, the Gescartera case, which has led to the resignation of several top government figures and which could threaten others - the Spanish Parliament is investigating the situation at the moment. When we talk about financial services, we are talking about something which affects the lives of ordinary citizens. It affects their pensions and the future of their savings.
We are currently trying to create pan-European financial services, which transcend the borders of Europe. We are concerned to guarantee our companies the greatest possible freedom and the greatest possible opportunity to act within Europe, but, unless we establish a pan-European system of monitoring, so that the operation of these companies is controlled, we run the risk of the kind of frauds and scandals currently taking place on an exclusively national level taking place throughout the European Union. I believe that a system of liberalising financial services throughout the Community is inconceivable unless it is accompanied by a system of monitoring financial activities throughout the Community.
We all agree that this issue requires democracy. Democracy means 'people's government', and this is only possible by means of parliamentary representation - in Greece direct democracy was possible because all the citizens met in a public square. The attempt to replace democracy with a system of public consultation, without recourse to the ballot box, by means of computers or public consultations for example - as Commissioner Bolkestein said - is deceitful. The only consultation there is room for today is a public consultation by means of the ballot box and by means of legally elected representatives.
At the moment, for example, there is talk of a procedure according to which the Commission's proposals could be blocked by a simple consultation with business sectors. I believe that nothing could be less democratic than to name the interlocutors who would represent that democracy.
We therefore move on to the final point: the proposals of Mrs Randzio-Plath. Co-decision is not something arbitrary, it is a procedure that has meant the participation of Parliament and is the result of a political process. It is true that there is an execution phase and a delegation phase, and that it could be argued that, since the execution falls to the Governments of the Member States, Parliament should get involved in this phase, which is outside the actual activity of control. But, in the legislative field, if we speak for example of delegated rules, I cannot see that it is possible to follow the Lamfalussy procedure unless we establish clear participation by Parliament, by means of the so-called call-back measures. In other words, Parliament, as the legally elected representative of the people, has the right and the obligation to participate in the monitoring of legislative development.
As Mrs Randzio-Plath has pointed out, we have just adopted the Lamfalussy procedure, we do not yet have any experience of how it is working and we want to continue to restrict the possible participation of Parliament without verifying whether this procedure is working effectively. Let us see how it is working first, let us see that democratic guarantees are really maintained and, if they are, you may rest assured, Commissioner and Mr President-in-Office of the Council, that this Parliament will be prepared to participate to the full.
But democracy cannot consist of participation - for example - by companies, in arbitrary fora, in consultations of a particular nature. No committee can replace the will of the people and that will is only expressed by means of elections, Parliaments and parliamentary representation. This Parliament's operating system can be improved, the parliamentary structures can be changed in the new constitution, but anything other than the adoption of legislation by means of an instrument elected by the people, with a normal electoral procedure, would be deceitful and would be a way to put decisions into the hands, perhaps, of the very people who would then act as predators to the detriment of the consumers.
I believe that we must strengthen our monitoring procedure, strengthen our mechanisms and make them as flexible as possible, and this should be done by means of parliamentary participation throughout the legislative process, from top to bottom.
Mr President, like many of my colleagues I am pleased to note that the recommendations in the report by Baron Lamfalussy have been implemented. There is certainly a need to extend them to other financial sectors and to include appropriate provisions in the Treaty for this. But before taking this step, a proper assessment must be made of these measures in the light of experience.
The issue of secondary legislation was also noted in the Convention Working Group on Economic Governance, of which I was a member. The Hänsch working group and later the plenary Convention meeting noted that this raises horizontal questions in the area of comitology, such as the role of the European Parliament, which go beyond the terms of reference of the Hänsch working group and should therefore be addressed by other groups. We are expecting the Convention to look at the issue in the near future.
In the Hänsch working group, MEPs like Mrs Berès and I tried to secure an agreement from the working group that the Treaty should be amended in order to give Parliament a formal call-back right within the framework of this procedure. I challenge Mr Bolkestein's view that it is impossible for the Council to give us a political commitment. If there is enough political will in the Council, anything is possible. It is nonsense to say that Treaty changes can only be made in the IGC. That is legal mumbo jumbo. If there is a real political will in the Council, it can be done. I still feel that Mr Petersen could be more precise in his words.
The Lamfalussy procedure should also be taken into account in the national development of the financial services sector. We also need more transatlantic dialogue in the financial services sector at a legislative level. That is very important. I would, in addition, like to emphasise the role of consultation. Consultation processes, as Mr Herzog said, must be formalised and as transparent as possible.
I endorse our rapporteur's point about the enabling clause. If it were to be decided that we need a supranational financial supervision authority, that possibility needs to be provided for in the Treaty after the Convention at the next IGC.
Mr President, I would like first of all to congratulate the rapporteur, Mrs van den Burg, for the excellent work she has done in preparing this report on the future of financial regulation in Europe, which is such a complicated and controversial subject.
I would like to emphasise that after the global economic downturn which started through the collapse of the new technology market, what was stunningly shown in the United States was the danger of laisser faire regulation in a booming market. Would the financial accounting scandals have occurred had regulation been as intensive as it is now? I wager it would not. Of course this question can be countered by asking whether it would have been possible to introduce such strict regulations in a booming market. A booming market has been known to act as a great catalyst to taking liberties with the law and even with honesty. It is perhaps one advantage of the market slump that we have at the moment that we can use this opportunity to introduce the kind of regulation that will stand us in good stead when euphoria takes over in the financial markets again, as it inevitably will.
One can ask whether the down-turn would have been as steep had we not had wave after wave of revelations about the lack of internal controls and external oversight. Again, one would say no, but now is the time to strengthen the rules for when the good times return, in a reversal of the fat cows, lean cows story.
I am not arguing in favour of heavy-handed regulation nor for regulation that goes against the spirit of the internal market or the financial services action plan. I am quite sure that the vast majority of Parliamentarians are in favour of creating a single market in financial services in Europe, as we have shown over the past couple of years in the various positions adopted on financial services action plan legislation. I do not share some of my colleagues' compunctions about a European regulator. I do not see that the Securities and Exchange Commission has done any harm in the United States.
There is much evidence, including the Gyllenhammar report, supporting the benefits of a unified financial market and showing that the integration of the financial services market in Europe would bring substantial economic benefits. That is only to be expected. Anything that would prop up the investment process in our economy is bound to bring financial benefits because we are so weak in this area. According to the report, gains could be in the region of at least half a percentage point per annum in additional economic growth. One could also call upon the evidence of the results of the new survey published only last week by the Commission, which suggested that total European employment could increase by half a percentage point over the next decade as a result of financial markets integration.
One must accept that increased integration increases the responsibilities of the European institutions to actually discover the best form of regulation, to consult as thoroughly as possible, to implement and interpret legislation as consistently as possible and, when problems arise, to be flexible. So far, I fear that under the new Lamfalussy procedures there is not sufficient evidence that the Commission has been operating according to these consultation principles. Lack of initial consultation over the draft market abuse directive and last minute changes to the draft of the investment services directive are not good signs. I would argue, therefore, that we must be very cautious in extending the Lamfalussy procedures to other financial services fields. We must have time and the proper analysis of how the process has been functioning. The institutional monitoring group on the Lamfalussy procedure has not yet produced their first report. Under these circumstances I am against any hurried extension of the Lamfalussy procedure.
Mr President, I must say that the interesting views and observations that I have just heard have convinced me that the European Parliament and the Council have a common interest in resolving the issue of expansion of the Lamfalussy procedure. As far as I can see, we agree on the essence of the problem that we are attempting to solve. We agree that there is a need for financial stability, for effective harmonisation of the legislation in this area and for effective cooperation and convergence between the financial supervisory authorities. I see too that note has been taken of the Commission's report on the growth opportunities in the financial sphere through the introduction of the new structures, the inference being that we can contribute to growth and employment. The Council and Parliament have a common responsibility in respect of the major problems that we see in the Member States in these areas.
I also have a couple of individual comments, particularly to Mr Herzog, who says that I said, or let it be understood, that I was in favour of unitary supervision. On this point, I must not have expressed myself clearly, because unitary supervision is precisely what I am not advocating. We are advocating national supervision, that is to say a national solution, and then we must cooperate within the EU. It is not a case of unitary supervision.
To Mrs van den Burg, I can say that I understand her views regarding the content. Regarding the comment that the Council should look more to a market structure, I can say that we would like to get out of the dilemma that has characterised previous attempts to solve problems whilst discussing market structures, for we wish to signal that we respect Parliament and the role of Parliament. We particularly mention this in order to put a stop to the eternal power struggle between Parliament and the Council. We each have our own responsibilities to deal with, whether we are elected to the European Parliament or elected in national parliaments and are members of a government. I can well understand Parliament's various wishes. I would wish the same, were I a Member of the European Parliament. I consider them entirely legitimate. The problem is simply that if, like Mrs Kauppi, one says that the Ecofin Council can simply decide to amend the Treaty, that is not in fact the case. Moreover, it would be a poor principle if the Ecofin Council had those powers. Consequently, it is necessary for me to refer to the fact that it is for the Convention, and subsequently the Intergovernmental Conference, to amend the Treaty. What I am able to offer is the fact that we are taking these matters seriously and that we in the Ecofin Council are doing what we can but will also tell our Heads of State very clearly which attitudes prevail in the European Parliament, because the Ecofin Council does not have a vote in the Convention, but our Heads of State do, the countries do, and we should exploit this opportunity.
This leads me on to say to Mr Blokland that the European Parliament is able to exercise influence, our wish in this connection being for the directives to be equipped with the same sunset clause as we are familiar with from the securities market. That means, moreover, that there must be a review in 2004 and that, if there is not then agreement on the Convention's conclusions or on the governments' conclusions at the Intergovernmental Conference, then these directives will lapse. Parliament is able to exercise that influence. I would simply call upon you to take account in your statement of what the Ecofin Council is able to do and deliver and refer to the responsibility that we have to get the capital markets to work effectively so that we each make a contribution to growth and employment in Europe.
I would like to express my thanks for the debate. Thank you very much for your views, which I shall pass on.
Mr President, I gather from the various interventions made this afternoon on this subject that there is general acceptance of the extension of the Lamfalussy procedure into new areas such as banking, insurance companies and conglomerates. There are differences of opinion about how precisely that ought to be done, but the general principle seems to be accepted, which is a good thing. Many Members of this House have mentioned the matter of Article 202. This is only natural, and in my first speech this afternoon I indicated that the Commission agrees with Parliament on this point and that the Commission has been quite clear.
Having made these two points, perhaps I may go into further detail as to what the Members of Parliament have said. Firstly Mrs van den Burg said that she wants a practical approach - which is always a good thing - and I would certainly agree with her on that. She wants more cooperation and more supervision, but as part of a steady process and not all at once. Again I agree with her.
She supported the Commission, saying that it ought to be strong, and I would not disagree with that statement. Indeed, a strong Commission is necessary in order to preserve the institutional balance. She then mentioned the intriguing subject of the enabling clause, and whether there should not be an enabling clause in the Convention or IGC.
From the debate this afternoon I notice that there is a difference of opinion on that subject. Mrs Villiers is very much against. Mrs Kauppi is very much in favour and Mr Radwan, like Mrs Villiers, is also against, so the score is two against two - at least in this debate. We should follow Mrs van den Burg's careful approach because the present Treaty already contains points which may be used by the ECB to do a lot of important work in this area. These concern the interface between macroeconomic developments and microeconomic solutions and you will find the text in Article 105(6) of the EU Treaty. There is no obstacle, at least on the part of the ECB, to it doing this work. The whole subject will have to be thoroughly considered in the years to come and the Lamfalussy procedure is essential for that particular point.
In parallel to that discussion, the supervisors must cooperate more actively than at present.
As for myself, I remain somewhat sceptical about that enabling clause. It does not commit you to anything. However, let us wait and see how these things develop. I am very much aware of the various sensibilities of supervisors in this area, so let us remember the good old British saying: that fools rush in where angels fear to tread.
I then come to Mr Karas, who unfortunately has had to leave. He calls the Lamfalussy procedure the Lamfalussy-von Wogau process. I shall allow him to attach the name of a member of his party to this process, although I would rather call it the Lamfalussy-Randzio-Plath process. However, that is a detail and I do not wish to be controversial. He said that it is a temporary solution. Mr Huhne also mentioned this, referring to the 'sunset clause' and so on. I agree. It will come under discussion again in the 2004 IGC. However, let us use the time between now and then to clarify our thoughts and to agree as far as possible on the best way forward.
Mrs Randzio-Plath said that it is too early. That is an argument that she has used before. Let me repeat what I said earlier. It seems to me that we should start relatively soon to prepare for the decisions ahead. New committees and new structures will need to be set up. New legal acts will be required and all that takes time. As I have already said, it will also shape the type of directives which we aim to bring forward. We must also take into account the need to advance so that we have efficient decision-making structures before enlargement.
Mrs Randzio-Plath repeated the same arguments that other Members of Parliament have used, i.e. there must be equality between the Council and Parliament and the change to Article 202. I agree with her.
Mr Huhne also expressed his support for the extension of the Lamfalussy procedure. He mentioned its temporary nature and pointed to the 'sunset clause'. He thought Parliament should have the possibility of calling back implementing measures. That hangs together with the equality between the Council and Parliament, and I cannot but agree with him.
Mr Blokland asked me how I could be certain that there would the same independence of supervisors in the candidate countries as we have ourselves. He is right to say that independent supervision in all candidate countries is of great importance. Furthermore, we have been examining the systems and the organisations of the candidate countries with the supervisors of all Member States over the past four years with precisely that aim in mind.
May I also say that quite considerable progress has been made by the candidate countries. We must realise they have come a long way and made quite considerable progress, even though not everything is as it should be in certain areas. Therefore we must monitor the developments in the candidate countries because there is an essential need for an independent regulatory and supervisory agency there. We have organised a programme of cooperation so that we can help candidate countries improve the quality of their supervision.
Mrs Villiers devoted much of her time to opposing the decision to steer the developments in the direction of having a single European supervisor. I have already spoken about that issue and, as far as the Commission is concerned, it will defer to Parliament and it can take a decision. The Commission itself would leave this matter somewhat in abeyance.
Mr Radwan spoke about CESAR and asked how CESAR was working. To this I would like to say that CESAR is a new organisation which needs time to develop itself and to find a proper way of acting. As far as I know CESAR has already accomplished remarkable things in the short time it has been in existence. I have indeed heard some criticism and complaints about CESAR - I stress the word 'some' - which I have drawn attention to. The complaints basically refer to its lack of transparency and consultation. I have made those points and I remain convinced that CESAR will become a very useful committee which we can all make use of. This is also why we have the interinstitutional monitoring group. Mrs Randzio-Plath, myself and others have decided to establish this interinstitutional monitoring group so that complaints, such as those mentioned by Mr Radwan, can be dealt with in a proper manner.
Mr Medina Ortega has made reference to certain scandals in the country which he knows best. He has said that only democratically elected representatives should have the possibility of calling back implementing measures. This is the same argument which has been made by others and, as I have said, I can only agree with him.
Then I would like to congratulate Mrs Kauppi on her use of language - the expression 'mumbo jumbo' is not often used in Parliament but it is very colourful and it explains precisely what she means. That is always a good thing, after all, what would we do if there were no clarity in what we said? She wants the call-back rights for Parliament which we discussed earlier. She also says that there must be a political will in Council. Let us not be distracted by 'mumbo jumbo' is what she has said. I must refer Mrs Kauppi to the President of Council, Minister Pedersen, present here tonight.
She also says there should be a more active transatlantic dialogue and I can assure her that dialogue exists and is active. In particular, the Director General for Competition, Mr Alex Schaub, has just come back from Washington today where he has these discussions on Capitol Hill in Congress about the so-called Sarbanes-Oxley Act which indeed presents a lot of problems to European auditing companies and other companies quoted on US stock exchanges. I myself will be visiting Washington in a few weeks' time and I intend to discuss these matters with the chairman or acting chairman of the securities exchange commission. This would be a continuation of the discussion we had with Mr Harvey Pitt in Brussels about a month ago. That discussion was very fruitful. Unfortunately, as we all know, he has now resigned and we shall have to pick up the thread where we left it when he visited Brussels.
However, I can assure Mrs Kauppi that this dialogue is essential because we want to achieve this great big transatlantic integrated market for financial services. We cannot do without it, but those relations should be on the basis of reciprocity and mutual recognition. I can assure all Members of Parliament that it is a top priority in my view to join with the United States in a programme of convergence. That is what I would like to say to Members of Parliament who have spoken tonight.
Lastly, Mr Katiforis has enjoined the Commission to be cautious. I am certainly cautious in all I do. So I would like to reassure Mr Katiforis in this regard.
Thank you very much, Commissioner Bolkestein.
I have received one motion for a resolution, pursuant to Rule 37(2) of the Rules of Procedure.
The next item is the report (A5-0373/2002) by Mrs Keppelhoff-Wiechert, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a European Parliament and Council regulation on additives for use in animal nutrition (COM(2002) 153 - C5-0143/2002 - 2002/0073(COD)).
Mr President, Commissioner, first of all, I would like to thank the Commission for this generally very positive proposal on additives for use in animal nutrition, which I welcome in principle. I would also like to thank the Danish Presidency and my colleagues on the Committee on the Environment, Public Health and Consumer Policy and the Committee on Agriculture and Rural Development.
This proposal aims to consolidate existing rules on additives in feedingstuffs and clarifies certain procedural aspects related to dossier evaluation and the types of authorisation granted to feed additives, thus making them more transparent for producers and consumers alike.
An aspect of fundamental political significance in this proposal is the ban from 2006 on the four antibiotic growth promoters that are still authorised. This is not an arbitrary ban, but is based on reports by the Scientific Food Committee, and is consistent with the demands repeatedly voiced publicly by medical experts. As cross-resistance to drugs used in human medicine can also no longer be ruled out, there is a need for action in order to protect consumers. In this regard, pressure must be brought to bear by granting temporary authorisation only so that other methods, such as appropriate vaccines, are developed.
In principle, I am in favour of the Commission's proposal. I too think it is inappropriate, on the antibiotic issue, to give what amounts to a blank cheque for unrestricted use of coccidiostats in the future. It is not plausible to ban antibiotics on health policy grounds if these health policy arguments then do not apply to the use of coccidiostats.
The Committee on Agriculture and Rural Development, as the committee responsible, wants coccidiostats and histomonostats to continue to be authorised for use until 2008. The Commission should then submit a report, before 1 January 2008, on the use of these substances, together with a proposal on further use. Where, then, are the points of difference? First of all, Amendment No 2 regulates imports from third countries of additives for use in animal nutrition, and states that the rules governing imports must at least be as strict, in terms of application and monitoring, as those which the same Member States apply in order to safeguard human and animal health. In Amendments Nos 4, 7 and 9, I speak out very clearly in favour of guidelines for the authorisation of feed additives. I call on the Commission, in cooperation with the European Food Safety Authority, to establish and submit guidelines for the authorisation of feed additives. In its vote, the Committee on Agriculture and Rural Development clearly endorsed the adoption of guidelines in the interests of simplifying the authorisation of additives. Once an additive has been authorised, it is surely sufficient for the relevant dossier to be regularly updated, rather than being subject to a full review every time.
Parliament is calling for mixtures and premixtures containing flavouring and appetite stimulants to be exempt from the labelling requirement. It is stated explicitly that this will not apply to flavouring and appetite stimulants subject to a quantitative limitation when used in feed and drinking water.
There are of course now calls in this House for the use of coccidiostats to be permitted only when prescribed by veterinary surgeons. I myself take the view - and I speak from experience - that we must have preventive healthcare for animals as well. Some form of animal protection is required, and it is obvious that an animal which is already sick needs to be treated with far higher doses, so my own practical experience makes it difficult for me to understand the reasoning behind these calls. As regards the ban from 2006 on the four antibiotic growth promoters, I would like to say to Commissioner Byrne that my Amendment No 31 offers a sensible compromise here.
Finally, I would like to reiterate my sincere thanks to everyone who worked so hard on this issue.
Mr President, I am pleased and impressed that the European Parliament has prepared its report on the Commission's proposal on additives for use in animal nutrition so swiftly. This underlines the importance that Parliament attaches to the sensitive issue of animal nutrition in relation to human and animal health.
I would like in particular to thank and congratulate Mrs Keppelhoff-Wiechert for her hard work on this report.
This issue is also a high priority for the Danish Presidency of the Council. I hope, therefore, that we can make rapid progress to show the outside world how important the EU considers human and animal health issues to be.
This proposal represents a major streamlining of the current rules on safety evaluation and marketing authorisations for feed additives.
This overhaul is both timely and welcome. The current legislation has been revised over one hundred times. The new rules will be much simpler and clearer.
We will have a clear and transparent authorisation procedure. The European Food Safety Authority will be the first port of call and will be in charge of evaluating all feed additives.
In future, the validity of authorisations will be limited to ten years. The new system also includes an in-built review and re-evaluation process so as to allow new scientific information to be taken into account.
Companies will be required to demonstrate the positive effect on the animal and the absence of any risk to human or animal health or the environment when applying for authorisation or re-authorisation of a feed additive.
Wherever required for the sake of public health, the European Food Safety Authority will propose to the Commission maximum residue limits to be laid down in legislation.
At present, only four antibiotics are authorised for use in animal feed as growth promoters. The EU has already phased out the use in feedingstuffs of all antibiotics that are used in both human and veterinary medicine, in order to avoid cross-resistance.
The four antibiotics in question are not used for any human antibiotic drugs. The Commission announced its intention to phase out these remaining antibiotics in feedingstuffs in the White Paper on Food Safety. This reflected scientific advice that the use of antibiotics as growth promoters is undesirable for human and animal health, owing to concerns about increased resistance of diseases to treatment with antibiotics.
The Scientific Steering Committee has also recommended the progressive replacement of the remaining four antibiotics by non-antimicrobial alternative products. The Commission proposes to withdraw the authorisations for these four antibiotics on 1 January 2006.
With regard to coccidiostats - substances used to prevent coccidia infections - the proposal contains stricter rules for their authorisation and placing on the market. The reason for this is that hygiene precautions and improved husbandry practices are not sufficient to keep poultry free from such diseases. However, in order to ensure the safety of these substances, I propose that current authorisations be reviewed within four years of the entry into force of the regulation.
These are some of the major issues that Parliament has considered. I hope and expect that we will be able to reach constructive solutions.
I will address the various amendments proposed by Parliament at the end of this debate.
Mr President, I would like to thank Mrs Keppelhoff-Wiechert for her very practical report. We need to be sure of how we are going to deal with these additives, especially in poultry. You do not find out that a chicken contains coccidiostats until it is dead and by then it is too late. The welfare problems of actually handling chicken also have to be considered. We need to be able to sort out this problem and look at it very practically.
We are very concerned in Europe that consumers should be protected, and rightly so, but what is the Commission going to do to protect European consumers from imports of poultry that have probably been fed growth promoters? Millions of chickens are imported from China and Thailand. The problem is that the poultry meat cannot be tested for growth promoters or, if it is, some time may have elapsed and the meat can no longer be tested for it. It will be impossible to determine whether growth promoters have been fed to the chickens, and so chicken producers in Europe will be at a complete economic disadvantage.
This will not protect consumers in Europe, because the meat will still be imported. We will find that European consumers are consuming meat from poultry produced in China and Thailand containing substances banned in Europe. I would like to ask Commissioner Byrne how he is going to stop this problem arising.
Mr President, Commissioner, ladies and gentlemen, the issue of animal nutrition has become something of a regular feature on this House's agenda. Over recent years, we have played a very successful part in shaping EU legislation on animal feedingstuffs. Let me remind you of some examples: the open declaration of feed ingredients, the establishment of a positive list, and the new regulations on the production and use of meal made from meat. Today, we are embarking on a new round which focusses on feed additives. The Group of the Party of European Socialists supports much of what the rapporteur has just mentioned, such as the ban on antibiotics, etc. She has done sterling work, and has been receptive to many of our proposals. I would like to express my sincere thanks to her for that. Overall, then, we are pleased with the report which was voted on in committee.
There are two point which should be corrected, however, and which I would like to explain as follows. Coccidiostats and histomonostats should not be authorised for use as feed additives; instead, they should be authorised, in the long term, as veterinary medicinal drugs. We must be consistent here. If we impose a general ban on antibiotics in animal nutrition, we cannot immediately make an exception for one product category. This cannot be justified to consumers.
As regards coccidiostats, these must be subject to controlled use as prescribed by a veterinary surgeon who is familiar with the situation in the farm concerned and can respond appropriately. Otherwise, the general preventive use of these products, which are also antibiotics, could conceal possible hygiene problems on the farms. I strenuously refute any accusations that I am trying to generate a new source of income for veterinary surgeons. We have tabled amendments on this issue, and I would ask you to support them.
My second point relates to the duration of authorisation. We support authorisation for an unlimited period, provided that this does not impact on product safety. A re-evaluation of the additives should therefore be carried out every ten years, taking account of new scientific information and research data. This ensures reliability for the applicant, on the one hand, and animal and consumer safety, on the other.
Mr President, Commissioner, I too would like to thank the rapporteur sincerely for a very balanced report. The major issue in this report is a ban on the use of antibiotics as growth promoters in agricultural production. I ardently support the ban. In certain EU countries this has already been done voluntarily. The long-term use of antibiotics has serious adverse effects when microbes develop into mutations that are disease-resistant.
The rapporteur has drawn up a very balanced report, as I have already said. There are, however, different views in our group also. What should our attitude be towards coccidiostats as a remedy against parasites for use with poultry? It would be wrong if their use were not regulated at all and they remained a 'grey area'. The aim must be to abandon the use of coccidiostats, but that cannot be done at once as they cannot yet be replaced by vaccination. A certain period of transition is therefore required. I enthusiastically support the rapporteur's proposal.
Mr President, the proposal for a directive on additives for use in animal nutrition should be commended as a significant step forward for human health, animal health and the environment. It puts right an unacceptable situation. It is clearly not a complete solution, but is a step in the right direction as it proposes a ban on the use of antibiotics as additives in animal feed.
I would like to remind you that in addition to killing bacteria that cause infectious diseases, antibiotics have another property discovered long ago. In the 1940s, it was found that antibiotics improve the capacity of animals to convert their food, so increasing the rate of growth of the animal. This means that when battery chickens receive antibiotics in their feed, they can reach a weight of 2.3 kilograms in seven weeks. At seven weeks, chickens who consume antibiotics in their feed are ready for slaughter, whereas those which do not, weigh barely one kilogram. It actually takes twice as long for these chickens to reach slaughter weight. The economic incentive for using antibiotics as a feed additive is obvious.
The practice of adding antibiotics in lower than therapeutic doses to the feed of farm animals became widespread with the development of intensive farming. This use was officially justified by the fact that, as well as resulting in faster growth, antibiotics protect animals from infectious diseases. It must be understood that the conditions in which animals are reared play an important role in the spread of infectious diseases. The practice was legalised in 1970 by Directive 70/524 EEC which at the time authorised the use of thirteen antibiotics as additives. We have however been aware of a potentially harmful consequence of the over-use of antibiotics since the 1950s. The over-use of antibiotics can produce resistant bacteria which render the antibiotic concerned ineffective.
Further work over the years confirmed these findings. I recall that in 1985 the Swedish Parliament voted to ban the use of antibiotics as feed additives for this very reason, in other words, 17 years before the Commission's proposal! Even though it is unfortunate that we have waited so long, we must welcome the fact that the Commission has now decided to intervene on this issue. I agree with Mr Kindermann that we must also ban the use of coccidiostats as feed additives and only permit their use as medicines.
Mr President, I should like to thank Mrs Keppelhoff-Wiechert for her excellent work in this area.
This proposal is one of the measures provided for in the Commission's White Paper on Food Safety. I welcome it and largely agree with the assessment and authorisation procedures it proposes. The current directive has been amended five times since 1970 and has never been consolidated. It is a complex and very un-user-friendly piece of legislation regulation at the moment. In the current climate, it is right that we should do what we are proposing now.
We are amending or reviewing this directive in parallel with the veterinary medicines directive and they are related. However, I would caution against moving too quickly from a food additive definition to a veterinary medicine definition until alternatives have been put in place and we are ready to cope with them.
I, like others, have concerns about proper controls on third-country imports. There is one way to ensure peace of mind, not only for our farmers and poultry producers but also for consumers, and that is to increase the resources of the Food and Veterinary Office so that it can keep the situation under surveillance. To go to Taiwan, Hong Kong or South America once every five years is not sufficient and nobody is fooled by this any longer. This issue has come up under the Temporary Committee on Foot-and-Mouth Disease review. It is a major issue, along with exotic diseases and imports of diseases and problems. If we want to ensure that the regulations are there to create a level playing field within the EU, we have to see to it that our inspectors have sufficient resources to be able to meet our expectations. I would like the Commissioner to address that particular point.
There is much I welcome in this report and I would like to thank the rapporteur and the Commissioner again. Let us hasten slowly and be sure we have replacements, rather than moving at a pace which will drive people into veterinary medicines, away from their current practices.
Mr President, I should also like to first of all extend my compliments to Mrs Keppelhoff. I always feel that reports of this kind are safe in her hands. I can broadly support the Commission's proposal. From time to time there has to be a review of all the additives in animal feed. I think that this is entirely in keeping with the White Paper on Food Safety.
I also agree with the ban on antibiotics in general in the year 2005. The ban on their prophylactic use can be supported. I have rather more problems with coccidiostatics, because, if we were to ban them too, what then is the alternative? I am told that if you were to do that, the next treatment of animals with antibiotics would have far more damaging consequences in general than if we were to leave things as they are. I can consent to this being evaluated as well and that we look at what must happen on the basis of the outcome. I would like to reiterate what Mr Peres had to say: we are imposing very strict demands on European farmers. How can we ensure that the same demands are imposed on farmers elsewhere in the world who want to sell to us, in order to prevent unfair competition?
Mr President, Commissioner, ladies and gentlemen, first of all, I would like to thank the Commission for presenting this proposal on additives for use in animal nutrition to us, and I would also like to express my warmest thanks, and those of my colleagues, to our rapporteur for her outstanding report.
In general terms, let me say that the debate about guidelines for a re-evaluation of additives should be viewed positively. In particular, additives which are authorised for an unlimited period and which the report describes as harmless would no longer be available for use in animal production if a complex and cost-intensive authorisation procedure were introduced. We have already seen this happen with a wide range of drugs after re-authorisation was required. Re-evaluation, rather than re-authorisation, may therefore prevent a thinning-out of the product range.
The key issue in all aspects of food safety legislation, however, is the principle of traceability and transparency, as well as risk assessment. There must also be genuine openness for us as consumers, and also for producers. If an additive proves to constitute a risk, its use must continue to be ruled out.
Let me stress that I am in favour of a central agency. In my view, the European Food Safety Authority would be the most suitable body to carry out this evaluation of additives. I also welcome a simplified authorisation procedure for additives which are already permitted in foods.
Let me touch on one further point, namely imports from third countries. The same stringent rules must apply to imports of meat and animal products from third countries as those which apply in the European Community. For us farmers, this is vitally important.
I urge the Commission to submit a report to us on the use of antibiotic growth promoters by the end of 2007.
Mr President, I certainly have no intention of keeping you here until midnight.
Allow me to explain my position on the major points of this proposal and in particular the differences which in some cases still remain between our institutions. Concerning the date for the phasing out of antibiotics, I am happy to note that the Commission's approach has your broad support. But there are some slight differences concerning the date of withdrawal of authorisations. The scientific advice on which this risk management measure is taken mentions the need for a transitional period to allow for animal rearing practices to adapt and also for the development of alternative antibiotics.
For these practical reasons, I cannot accept the amendment which envisages the phasing out of antibiotics from 1 January 2005, despite my recognition of Parliament's desire to get rid of antibiotics in animal nutrition as soon as possible. I agree with that sentiment but would add that this should be in accordance with scientific opinion and should take account of possible effects on animal health and welfare.
Concerning the external dimension of the phasing out process, let me clarify my position. This has been raised by a number of people, including Mr Parish and Mrs Doyle.
The prohibition of antibiotics will also apply to feed imports. With respect to the imports of food of animal origin, the residues testing system currently in place will be used to check for the use of banned substances. This testing system protects human health, since it is designed to reveal residues of medicines, additives and substances in food at levels that present an unacceptable risk to the consumer. It is not sufficient to verify whether forbidden substances were used in the feeding of animals in third countries, as the residues of such substances may not be present at the time of importation. I welcome any suggestion that may be made to increase the resources of the FVO and particularly welcome that observation from a member of the budgetary authority.
I believe that the control of imported products and the condition of equivalency between EU rules and third country rules on the rearing of animals should be considered under horizontal legislation. The Commission will propose a regulation on feed and food controls that will impose rules on this issue. That proposal will take account of your concerns. The draft legislation we are discussing today aims only - and I stress only - to lay down rules for the authorisation of safe additives.
On the time limit of the authorisations, I repeat what I said in my introductory statement: I cannot accept anything other than time-limited authorisations for all feed additives.
As regards the status of coccidiostats, I am aware that some take the view that coccidiostats should only be authorised as veterinary medicinal drugs and not as feed additives. I refer to the point made by Mr Kindermann in this regard.
My position is that the rules imposed by this proposal will ensure that coccidiostats are used in a safe manner, respecting human and animal health.
Precipitate action, not allowing enough time for the authorisation of the same kind of substances as veterinary drugs, or the setting of a cut-off date without prior assessment, would have disastrous consequences for animal production, animal health and animal welfare. I am pleased that a number of you agreed with that proposal.
I am willing for a report to be drawn up on this matter, but I cannot agree to a cut-off date for the authorisations.
Concerning the introduction of flexibility in the authorisation procedure, some amendments improve the Commission's proposal as they take account of the needs of minor species and non-food producing animals.
The setting of specific conditions for data protection when applying for authorisations for minor species is another welcome amendment.
The Commission can accept these amendments. However, it is necessary to recognise the impossibility of making special rules for all types of additives and for all animal categories.
In conclusion, I would like again to thank the rapporteur and Members of Parliament for broadly supporting the policy initiated by the Commission which protects public health while taking proper account of animal health, animal welfare and agricultural production needs.
Parliament's Secretariat is being provided with a full list of the Commission's position on each of the amendments. I trust that this will be included in the record for this sitting
I invite the rapporteur to speak again briefly.
Mr President, the Commissioner must listen to me for a moment, otherwise there is no point in my speaking!
Then it might be simpler for you to address your comments to him directly, right now!
Commissioner, I have a further question. I believe that your response to the problem of third-country imports was simply that you are introducing more stringent controls on imports of feedingstuffs. However, Mrs Doyle and, indeed, Mr Parish were referring to the end product. After all, throughout Europe, we have ready-made foods from these countries in our freezers. This is why we are asking to what extent we have to impose controls, reject the products, or even tolerate distortions of competition with the European Community.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0365/2002) by Mr Nisticò, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a directive of the European Parliament and of the Council amending the Directive 2001/83/EC as regards traditional herbal medicinal products (COM(2002) 1 - C5-0026/2002 - 2002/0008(COD)).
Mr President, I wish to begin by thanking the rapporteur, Mr Nisticò, as well as the Committee on the Environment, Public Health and Consumer Policy, for the work and effort they have put into this report. Mr Nisticò is a well-known expert in the field, but it has been quite a challenge for me and my services.
Let me start with the objectives. What are the main objectives of this proposal? There are three. First and foremost, to guarantee a high level of health protection for European patients. They will have access to the medicines of their choice, as long as all necessary safeguards are met. Secondly, to promote the Single Market for herbal medicines. Laying down harmonised rules and procedures will facilitate the cross-border trade in herbal medicines, which currently is very limited. Thirdly, to create a clear and favourable environment for the mainly small and medium-sized companies working in this sector.
As far as specific proposals are concerned, I will concentrate on three key issues. First, the scope of the new simplified procedure. The use of herbal medicines is a long-standing tradition in Europe. Back in the Middle Ages they were already well known and widely used. For new medicines, providing fresh scientific data is indispensable if patients are to be treated with safe medicines.
But if we already know enough about a medicine, new pre-clinical and clinical tests impose an unnecessary burden and unnecessary testing on humans and animals.
To protect the patient's health, the information on the product's traditional use must be reliable enough to enable us to conclude that the product is safe. Such information exists for many traditional herbal medicines. For that reason, the new procedure should initially be limited to herbal medicines.
Secondly, the minimum period of use. To ensure that the information is soundly based, we consider that 30 years should enable us to decide whether the product can be considered safe and effective. The assessment has to be for use in the EU. I stress this because the effects of a medicine depend on the setting in which the product is used as well as on the product itself. As a rule, therefore, the product should have been used for 30 years within the EU. At the same time, we recognise that there are important medicinal traditions outside the EU. For that reason, we propose that up to 15 years of the use can be outside the Community.
Finally, the new Scientific Committee. Herbal medicines are different from other categories of pharmaceuticals in various respects. For some years now, an informal working group has been working on herbal medicines at the European Medicines Evaluation Agency. Our proposal offers an opportunity to establish an explicit legal basis for this working group and to give it a clear mandate for herbal medicinal products. This will also allow us to rely on specific national expertise to ensure quality, safety and efficacy of herbal medicines on a European level. At the same time it helps to improve the free circulation of these medicines.
I am looking forward to the debate in the House today and call on the European Parliament to support this initiative.
Mr President, Mr Liikanen, we are delighted that, at last, after so many years, the Committee on the Environment, Public Health and Consumer Policy has adopted the proposal for a Commission directive on traditional herbal medicinal products, which I am pleased to see takes a responsible, scientific approach.
First of all, I must thank the shadow rapporteurs of all the groups, particularly Mrs Roth-Behrendt for her competent amendments, as well as my other colleagues, Mr Bowis, Mrs Doyle, Mr Schnellhardt, Mrs Müller, Mrs Oomen-Ruijten and Mr Whitehead, for their constructive help in improving the directive.
Thanks to the directive we are examining, it will, at last, be possible to register traditional medicinal herbs in the individual European Union Member States through a simplified procedure, provided that - as the Commissioner stated - they meet certain effectiveness and safety requirements.
The directive both recognises the full worth of medicinal products of plant origin and, at last, puts some order into a highly confused and controversial field. For instance, the scope of the directive is specified and the use of traditional herbs in other areas, such as foods, food supplements and cosmetics is excluded. In addition, for the sake of safeguarding consumer health, certain features of quality and good manufacturing practice are specified that must be complied with by both medicinal herbs produced in European Union Member States and those imported from third countries.
Parliament has decided to recognise that medicinal herbs are still an inexhaustible source of active ingredients for therapeutic use. Nonetheless, while the therapeutic value of drugs of plant origin must be recognised, it must not be forgotten that improper use can give rise to a whole range of undesirable and seriously toxic side effects, which, I am afraid, may even be lethal. In this respect, Commissioner, the US Food and Drug Administration has so far recorded about 2 900 cases of toxic effects, including 104 deaths, principally due to the misuse of ephedrine, a drug that releases catecholamines, causes tachyarrhythmias and can lead to heart failure. The Food and Drug Administration has also stressed the lack of quality control for such herbs that come onto the market from distant countries like China and India: most of them are, I regret to say, adulterated with a number of contaminants.
This is why Parliament and the Commission have attempted to ensure that the directive will be directed mainly at consumer health protection, both by requiring high quality and safety standards and by making it compulsory for labels and information leaflets to provide citizens with simple, clear information on the product's potential toxicity and possible interactions with other drugs and foodstuffs.
We draw the Commissioner's attention to the fact that, by traditional medicinal herbs we mean those that have been used for at least 30 years, at least ten years of which within the Community and 20 outside, as suggested by Parliament. As a specialist in the area - I am a pharmacologist - I believe that ten years' use in Community Member States added to 20 years' use outside the Community is sufficient to assess any potential toxic effects. I am therefore in favour of reducing the 15 years laid down in the initial Commission proposal, but I do not agree with Chris Davies's amendment, which does not provide for at least ten years' use in the European Union, not least in that, given the genetic make-up of different populations, without extensive use in the Member States severe toxic effects might still emerge.
Another positive aspect is the creation of a Committee for Herbal Medicinal Products at last. As you will have noticed, Commissioner, Parliament is concerned that this committee should be independent and given the same powers as the Committee on Proprietary Medicinal Products. I hope Parliament's request will be accepted so that the EMEA can, as always, carry out its work calmly and efficiently.
Mr President, Commissioner, ladies and gentlemen, you are quite right. We have very considerable experience of the use of traditional herbal medicinal products. In the European Union, consumers attach ever greater importance to the use of them. This is why, in my view, it is time to establish a harmonised legal framework for traditional herbal medicinal products.
For far too long, trade in these traditional products within the Community has been hampered by differences in the national provisions. I think that in its current form, the directive will correct this imbalance, thanks not least to the excellent work carried out by the rapporteur, Mr Nisticò.
Let me touch upon two points which are, in my view, especially important. Firstly, the establishment of a new committee on herbal medicinal products within the European Agency for the Evaluation of Medicinal Products: I believe this is a necessary step, and I welcome the fact that the Commission has opted in favour of this approach. One of the committee's most important tasks will be to set up a list of herbal substances. However, I also think that the classification into various groups, as called for by the committee, is especially important. I very much hope that we can achieve this further classification. The phytopharmaceuticals with what is termed 'well-established medicinal use' should be included in the group of rational phytopharmaceuticals. Let me briefly explain the significance of this distinction: in the case of phytopharmaceuticals with well-established use, monographs containing generally available data can be presented as evidence for an application. No extract-specific data are required in this type of evidence.
A different situation applies to rational phytopharmaceuticals. In this case, evidence is provided through the presentation of specific extract-related data which describe the precise effect of the individual extract. In order to avoid distortions of competition - and I think this is especially important - the manufacturer, who has invested substantial sums in researching the effects of rational phytopharmaceuticals, should be permitted to draw attention to his special efforts as part of the registration process, thus benefiting consumers through the provision of better product information.
Mr President, I welcome this directive and Mr Nisticò's elegant improvement of its direction. We have had our arguments - indeed, we have had some today - but not about this.
Herbal remedies are bought and trusted by millions and by many of us here. Their use goes back over millennia. This directive allows the basic registration of traditional remedies. It should be generous in its interpretation of how and where this traditional use established the safety requirements that are necessary. Equally, the use of these products in combination with others, including drugs, requires scrupulous attention to the possible side-effects where they may occur.
This basic safety requirement is a modest proposal indeed. Professional herbal practice associations and consumer groups support it across Europe. All it requires is that we know about quality and content. The better the product, the more the maker should welcome this directive. What is in it? What will it do for me? These are questions asked by consumers, which you would indeed ask of anything you took - even a wine gum.
The fact is that we are here now facing a very simple process and yet there are petitions, paranoid talk of plots and industrial lobbies mimicking consumer concerns. What do they fear? The European Medical Control Agency has estimated that in the UK, for example, out of 207 notified substances, all but 2 or 3 would sail through the process of registration without the expensive proof required for chemicals. I would ask this industrial lobby, which has embarrassed many herbalists, are your own products so safe and legal? Or could they too be adulterated, irradiated or substituted? How many tests have been conducted on side-effects? How many off-the-shelf shops offer expert advice? When the Consumers' Association in Britain tested this out on a random sample of 30, only 5 were able to offer knowledge in terms of the recommendations they made.
This is an opportunity to blend tradition and the modern rediscovery of ancient skills. It gives the consumer a wider choice and offers expansion for the quality producer. Let us welcome it.
Mr President, any medicine can be dangerous. If we need any reminder of that, we need only look at the thousands who die each year from taking authorised prescription medicines. By comparison, the risks posed by traditional herbal remedies are minimal. So let us keep a sense of proportion and make sure we do not throw the baby out with the bath water.
Nobody should object to rules intended to safeguard health and to ensure that the consumer can make informed decisions. However, excessively restrictive application of regulations may threaten the future of some producers and specialist suppliers such as health food shops, possibly encouraging consumers to buy from unregulated internet suppliers. I therefore ask the Commission to be careful in its application of these regulations and to take account of these genuine concerns. In particular, I ask the House that if a herbal medicine has been used anywhere in the world for more than 30 years and there was clear evidence that its normal use is safe, then we should not deny it to the people we represent. We must not be so arrogant as to imply that Europe has nothing to learn from others.
Mr President, I agree with my fellow Members that this is a positive proposal overall. I share their view that we should support the Commission's objectives and that, taken as a whole, the rapporteur's proposal is good. My group will therefore support it.
Take the example of the proposal to establish a committee on herbal medicinal products. This committee would be independent, have the same power as the committee on conventional medicines and would come under the European Agency. Clearly, this is most certainly a good idea. It is in fact an excellent idea, which will, I believe, allow us to use high-quality herbal medicinal products in complete safety.
Another significant and additional benefit is that we will have real experts in herbal medicine on this committee, which is clearly essential.
The second positive element of the proposal is the amendment distinguishing between food supplements and medicines. We must ensure that we do not establish too strict a recognition system, as this could lead to some food supplements being classified as medicinal products when they have no medicinal effects.
Finally, I would like to comment on the amendment proposed by Mr Davies. I believe that his amendment is sensible. I agree with him that we need to set a single period of traditional use for herbal products, regardless of their origin. I think it is somewhat arrogant to assume that third countries could not supply correct, high-quality information, enabling us to use these medicinal products without any risk.
Mr President, since the beginning of time people have relied on natural vegetable and mineral substances to cure diseases and to relieve pain.
Even in present-day medicine, despite the advent of modern pharmacology, herbal remedies still play an important role. It is therefore logical for European quality standards to be laid down for herbal remedies just as they are for synthetic medicines and for steps to be taken to ensure that citizens are informed in a comprehensible manner about the effect and possible side-effects of these remedies. We are therefore satisfied with the proposal to set up a separate committee for herbal remedies within the EMEA and to make the provisions relating to the monitoring of medicines applicable to herbal remedies as well.
For many herbal remedies that have long been in use new tests are unnecessary however. The associated high costs are difficult to justify, especially if many years' use has never given rise to any problems. I consider it right, though, that consumers are given honest information. Where the effectiveness of a remedy has not been proven, it is useful to mention this in the instructions. This encourages the consumer to make a well-informed choice of the kind which the European Parliament also wants other legislation to promote.
Finally, Mr President, I want to stress that scope must be allowed for the different needs of different Member States. For this reason I would like to propose voting for the proposal in order that if a Member State takes a decision about an application for registration of a herbal remedy it recognises the registrations or licences granted by other Member States. With this provision it will be easier for small businesses in particular to market regional products throughout Europe, so that all European citizens can benefit from regional products that have been proven to have therapeutic value.
Mr President, Commissioner, ladies and gentlemen, herbal medicinal products have been used throughout the world for many centuries. In Europe, too, consumers' interest has extended far beyond the household remedies which are customarily used in individual regions. Many people swear by these natural products, whether they are Chinese ginseng root or Indian tea tree oil. In the European Union, however, herbal medicinal products are not yet regulated on a uniform basis. In some Member States, they have to be authorised, whereas in others, facilitated evidence of efficacy is sufficient. Mr Nisticò has presented a very good report which creates broadly uniform provisions governing the manufacture, marketing and labelling of herbal medicinal products and sets high quality and safety standards.
In this context, the following points are especially important. First of all, there is the issue of quality and safety. The manufacturers of herbal medicinal products must provide evidence of their safety in the same way as is required for chemical medicinal products. In the simplified authorisation procedure, the efficacy and harmlessness of a product are proven through its long, that is, traditional, use.
We also need a new committee on herbal medicinal products within the European Agency for the Evaluation of Medicinal Products. This committee should take over responsibility for the full range of tasks relating to herbal medicinal products. It will establish herbal monographs relevant for the precise but speedy evaluation of the applications for authorisation. The proposal before us not only enables us to achieve broadly uniform authorisation criteria in Europe; it also allows us to facilitate the marketing of herbal medicinal products in all Member States while maintaining subsidiarity.
European consumers can continue to choose from a broad range of products which have been submitted by the manufacturer in accordance with the legal provisions and have been carefully scrutinised and authorised by the authorities. This guarantees product quality and protects human health to the greatest possible extent.
Mr President, the more we look into the subject of traditional herbal medicines the more I am convinced that there is urgent need for action. Like millions of other EU citizens, I am a user of herbal medicinal products. I want a guarantee that when I go into my local health food shop the echinacea or ginseng I buy is of a high quality and standard.
Sadly, in the UK at the moment you cannot guarantee that this will be the case. In front of me I have four certificates of analysis and four different types of echinacea products. The first has on its label echinacea root. However, the others simply are not good enough. One failed to comply because of excessive amounts of acid insoluble ash in the product. Another was apparently free of echinacea root altogether, and the last had not been solely manufactured from echinacea root powder as claimed on the label. This means that the next time I go and buy my echinacea, I have a 25% chance of actually purchasing what I want.
This lottery has to end. These inferior products on the market are cheating consumers and bringing herbal medicines into disrepute. However, we also require a flexible approach, especially on herbal nutrient combinations, traditional herbal medicines from outside the EU and non-herbal traditional medicines. Herbal nutrient combinations for products are not classified as medicines. Currently they may normally be legally sold as foods and that position would not change. Where these combination products are classified as medicines, currently they are not covered by the present UK regime for unlicensed herbal medicines and therefore require a marketing authorisation.
The EU proposal would offer greater flexibility than what is offered at the moment in the UK because the directive would permit the inclusion of nutrients which were non-active. Traditional medicines from outside the EU, such as Chinese medicines, will be able to satisfy the 50 year requirement. However, I agree with those in the herbal sector who would like greater flexibility in taking account of evidence from outside the EU.
The key point is that the quality and relevance of evidence of traditional use is more important than geographical origin. This directive deserves to be considered in the light of all the facts, in the interest of public health, consumer confidence and expanded choice on the market.
Mr President, it seems that a guiding ethos of this establishment is the precautionary principle, which aims to keep risks as low as reasonably practical. However, British courts suggest that this requires weighing costs against the measures necessary to eliminate the risk. If we are to believe the rapporteur, the risks from uncontrolled use of herbal medicines are considerable. But I have looked at just one of his claims: that is that in the US products based on ephedrine have accounted for more than 1 200 cases of toxic effects, including 70 deaths. However, the dietary supplement industry estimates that as many as two billion doses of this product are consumed each year in the United States.
As to Mr Nisticò's claims, the US General Accounting Office has examined the FDA data which he uses. To reach its conclusions the FDA used a combination of scientific evidence on the effects of ephedrine and a set of adverse event reports (AERs). According to the GAO the FDA relied upon 'poorly-documented AERs and weak information'. Furthermore, it did not perform a causal analysis to determine whether ephedrine products caused or contributed to the adverse effects. It did not document which AERs were serious and did not establish criteria to determine which events were serious. It did not perform any reliable assessment of its analysis.
These are just brief extracts from an 83-page report. I have similar reports on other risks that Mr Nisticò cites. The risks have been seriously overstated on the basis of scandalously poor evidence. There is hardly a measurable risk from the use of herbal medicines and it is, in any event, far less than that arising from conventional medicines.
Given the minimal risk, the cost of this measure clearly outweighs the benefit. There is no justification for it. I declare an interest. I use herbal medicines every day of the year.
Mr President, although modern pharmacology and synthetic medicines enjoy uncontested status, herbal medicines are still important for human health and welfare. On the other hand, it must not be imagined that natural substances cannot be a great danger to health when they are abused or prepared without care. Finding just the right sort of balance is a challenge for us, and I am convinced that my colleague Mr Nisticò, to his credit, has done so in his report.
Stringent quality and safety standards should be set for herbal medicinal products and clear labelling and instructions are required. The instructions must contain information on the potential toxicity of the substances and their interaction with food, drink or other medicinal products. In addition, for herbal medicines to be authorised for sale on the market the same practices have to apply, where possible, as with synthetic medicines. This is not meant as an attack on traditional medical remedies: on the contrary, the goal is to ensure there is a safe framework within which the herbal medicine industry can thrive in the Europe-wide market. Entrepreneurs in the sector will profit as the market grows and reputations are protected, and consumers will gain in terms of safety and price.
The rapporteur raises some problems that have been encountered with irresponsible manufacturers, especially in third countries. Toxic vegetable substances or poisons such as arsenic and mercury, or other medicinal substances such as hormones, have been found in medicinal products. When there is such indifference combined with good faith on the part of the consumer, human lives are in danger. People associate herbal medicines with something natural, good and safe, and they do not imagine that if the dose is wrong or if there is any other form of abuse this can cause serious harm and even death, or that there may be serious problems of quality with the product.
The European Parliament is now promoting a worthy human tradition: herbal remedies. Mr Nisticò's report lays down for this safe and clear limits within which the industry can flourish and succeed.
Mr President, allow me to comment briefly on some of the speeches and amendments. A full listing of the Commission's position on each of the amendments is provided in writing to Parliament.
Firstly, on the extension of the scope of the simplified procedure. Let me underline that I am grateful for your support to limit, in principle, the new simplified procedure to traditional herbal medicines. It is crucial that we gain sound experience with this new procedure before we can plan any possible extension.
At the same time, I understand the request from the Committee on the Environment, Public Health and Consumer Policy to slightly extend the scope of the procedure to those herbal medicines, which contain additional non-herbal ingredients. In principle, the Commission could support such additives as vitamins and minerals. However, we have to be prudent and exclude certain substances such as biological ingredients, which involve particular risks. For such substances we must insist on getting the standard scientific data.
Many speakers have mentioned the minimum time of use. As a general rule, 30 years of traditional use in total and 15 years within the Community are the minimum to ensure safety and efficacy of the products. However, there will be exceptions. It may be that a product has been used outside the EU for thousands of years, but has been available within the Community for only 10 years or less.
The Committee on the Environment proposed to shorten the minimum usage time within the Community from 15 to 10 years. The Commission is ready to lay down specific rules for such exceptions. From a European perspective, however, it is preferable to provide a European solution.
Where a product does not fulfil the general criteria of 30 and 15 years, we could empower the new committee to look into this product and to assess if the available information is sufficient. This way of establishing flexibility would have the advantage of meeting the double objectives to ensure the protection of public health while at the same time facilitating the free movement of these medicines within the EU.
The Commission's proposal already gives the new committee considerable powers. The Committee on the Environment wants to go even further and replace the committee which generally deals with medicines for human use (CPMP) with the new 'herbal committee'.
In principle, the Commission could support part of the proposed extension. We agree that the 'herbal committee' should deal with deciding mutually recognised procedures where divergent national decisions on herbal medicines are involved.
Thank you, Commissioner Liikanen.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0356/2002) by Mrs van den Burg, on behalf of the Committee on Employment and Social Affairs, on the proposal for a European Parliament and Council directive on working conditions for temporary workers (COM(2002) 149 - C5-0140/2002 - 2002/0072(COD)).
Mr President, I should like to thank and make a point of congratulating Mrs van den Burg on her excellent report and on her positive input to the Commission proposal on working conditions for temporary agency workers. We all know that this was not an easy procedure; there were serious political and technical difficulties and I really must thank her, because I think that, with the work that has been done, Parliament will help push through this important directive.
Since the beginning of the 1980s, temporary agency work has become an important cog in the wheel of the European job market as companies strive for more and more flexible employment management. Over recent years, this type of work has increased in leaps and bounds.
Truly massive employment agencies have developed in numerous countries, sometimes with hundreds or thousands of workers, and we see this sort of intervention on the job market as a positive development; it often creates jobs and it is always an extremely important tool for people looking for their first job.
The growth in temporary agency work is firmly on the agenda of social and economic reform which was strengthened at the Barcelona Summit. In many countries, however, temporary employment is looked down on, mainly when flexibility and quality of work are not pulling in the same direction. This is the shortcoming on certain job markets which this directive is designed to rectify or prevent in future. The aim is to create a broad, flexible framework based on fundamental workers' rights; these rights must be protected in all cases so that we can protect the quality of work.
The Commission tabled this proposal when talks between the social partners broke down in May 2001. I think it is extremely important that the Council and Parliament manage to approve this directive, which sends out a very important political message that the European institutions are prepared to shoulder their responsibilities and take action even where the social partners are unable to agree.
Mr President, I did indeed intend starting with the difficult legacy of this dossier, which goes back to the early nineties when a number of proposals for directives on atypical work were submitted. You have already referred to the agreements of social partners and also to the failure of their negotiations in this regard. Considerable effort has been expended on tabling this proposal in the Commission. It has taken nearly a year. Indeed, that whole legacy shows that it was extremely difficult to draft the directive and that it was also highly controversial. People have therefore often asked me what on earth possessed me to think that I would get it through just like that.
Why have I sunk my teeth into this as I have? In the first place, because I have 25 years of experience of atypical working relationships of this kind and of providing protection for people in the weakest positions.
Secondly, because I am utterly convinced of the usefulness and the need for flexibilisation of the European labour market and I see temporary work as a worthwhile tool, provided that the protection of temporary workers is also regulated in a sensible way.
Thirdly, because I believe in the opportunities that temporary work offers workers with specific wishes or problems. People who need a leg-up into the labour market or people who are seeking tailor-made work patterns that are not provided by the ordinary employers in the ordinary work patterns.
Fourthly, because I believe in the entrepreneurship of the temporary sector and the art of combining the wishes of workers and employers with regard to flexibility in a positive way. However, I would also say, the art of entrepreneurship is also for example not transferring the risk of underutilisation to the workers, but guaranteeing to workers that as an employer you will ensure that they have work and that they can be deployed at the times that they themselves would want.
Fifthly, because I believe in the regulating and salutary effect of collective employment conditions, which have an important part to play in this proposal too. It is a question not only of collective bargaining agreements in the sectors in which that work is used, but also collective bargaining agreements in the temporary employment industry, the temporary sector itself.
Finally, because I totally disagree with the trend to declare European regulation in the social sphere out of order. I actually think that it is very important, especially in view of enlargement and the developments that are under way, to lay this basis in European legislation and to ensure that from here we also go further in Europe.
All this I can see in the proposed directive. It includes flexibility and security, promotion and patronage, acceptance and protection, liberalisation and regulation. I think that there is a good balance in the Commission's proposal, but that this balance has been enhanced by what we in this Parliament have done. I therefore strongly oppose the attempts of some in this Parliament to remove precisely this balance of flexibility and security. Their assault focuses in particular on three things.
Firstly, they are trying to remove the equal treatment principle by not linking it to the conditions of employment in the user company, but taking other temporary workers as a reference point. Then you have something like the equal treatment of women by comparing them only with other women and not with men.
Secondly, they are contesting the fact that the directive should have anything at all to do with pay. We now have the legal opinions of all three institutions that this is very much possible, because it is a question of a comparison and not of fixing the level of pay. With this attempt, however, they are also trying to take the sting out of it, because pay is of course the most important condition of employment.
Thirdly, they are trying to exclude the exception that was in paragraph 5.4 of the Commission's proposal, concerning short temporary assignments, and to make it general and even to raise it to 12 months. That will mean that the directive no longer has any point, because then the majority, if not all, temporary work will fall outside of its scope. I know that this is also a major problem in the United Kingdom. I have also tried to make a proposal to make this possible for a transitional period, that is for the first six weeks. That has not been supported in this Parliament so far, but I hope that further discussion on this subject will prove possible. There is one final comment I should like to make. Last week, parliament in Germany agreed on a system that is very much in line with the directive. I therefore hope - and I would like to conclude on this point - that the Social Affairs Council on 3 December will try to reach a common position, because in any event the way is now open for Germany too to do this in the line of the directive, and because it would be very good and, in fact, be proof that social legislation is indeed still possible if we could have a decision quickly and then proceed under the Greek Presidency.
Mr President, I find myself with the unexpected privilege this evening of speaking second in this debate. I speak on behalf of Mr Gargani, the chairman of the Committee on Legal Affairs, in whose name our opinion stands. That is due to the chivalry of my colleague, Mr Koukiadis, who is here tonight and who is the original draftsman of the opinion. He tried in vain to persuade our committee to support the thrust of the Commission proposals. By a convincing majority the Committee on Legal Affairs voted in a series of sensible modifications that would have blunted some of the harm that this directive, if it is not changed, is going to do to the economy and employment throughout the European Union. I thank Mr Koukiadis for doing the decent thing and laying down his report.
As the second speaker, I want to pay tribute to Mrs van den Burg. I have not had the pleasure of working with her before. She has worked in a very open-handed and friendly way. As she said, she has taken advice from a lot of people. Unfortunately, she has not listened to that advice. I am pleased that a number of other groups have supported the thrust of our amendments and I thank members of my own political family for going along with some of our ideas.
The problem is that, as amended, the proposal from the Committee on Employment and Social Affairs does not achieve the sort of flexibility that its advocates, the Commission and the rapporteur, were claiming. It has become more intrusive - there is more regulation. My concern about this report is that it fails to accept that high-quality temporary work, delivered by a caring and well-run agency, is not just a second best for employment.
I wish to conclude by thanking the Committee on Employment for accepting one of my amendments which states: 'Member States shall transpose these provisions in a manner consistent with promoting job creation and making temporary agency work more attractive, recognising the different circumstances pertaining to their own territory'. If you had achieved that, I would have been delighted to support the directive.
Mr President, in order to combat mass unemployment, more flexible models of work need to be found. Temporary agency work is making an increasing contribution to this process. Successful placement on a temporary basis increases the chances of permanent employment. This applies to the low-skilled and the long-term unemployed, but also to specialists.
In the opinion which I have drafted on behalf of the Committee on Women's Rights and Equal Opportunities, we refer to the Charter of Fundamental Rights. We have incorporated the right to paid maternity leave and parental leave into the draft directive. We are against every form of discrimination, whether it relates to payment for equal work or work of equal value, is based on sex, or discriminates against temporary workers compared with permanent staff.
For us, it was important to ensure that temporary workers should not be used to break strikes or as a means of imposing radical cuts in full-time jobs or permanent staff. Men still account for more than three-quarters of temporary workers. It is the difficulty in achieving a balance between work and family life that explains why there are far fewer women in this category . Yet temporary work in particular allows adaptation to individual needs, and offers women good opportunities to enter the workforce or return to work.
There are problems in practice, however. In Germany, temporary work agencies, known as Personnel Service Agencies, are now being established in the Employment Offices; as part of the public sector, they are subsidised from taxation and bear no commercial risks. This puts the private temporary work agencies at a severe disadvantage. I can tell the rapporteur, Mrs van den Burg, that the Federal Government is not implementing its supposedly groundbreaking concepts on a one-to-one basis, as it had pledged, but is watering them down. Temporary agency staff are to be paid as much as the permanent staff in the user company from day one. Yet equal pay from the start and the exclusive application of collective agreements are an impediment to temporary work.
It was unfortunate that my proposal to introduce a six-month qualifying period at European level failed to secure a majority. In the Group of the European People's Party, we are therefore developing a compromise which takes appropriate account of the different rules in the Member States and respects the subsidiarity principle.
Mr President, ladies and gentlemen, after months of intensive work, we can now vote for the first time in plenary on the draft directive on working conditions for temporary workers. Everyone involved has made great efforts to achieve the best possible solution for temporary workers, temporary work agencies and dynamic economic development in our EU Member States. Reaching this outcome was a difficult task. I would like to thank everyone who helped to ensure that we could present a fairly good compromise today.
With around 10 million jobless and a shaky economy in the European Union, we must be sure that our well-meaning intention - to guarantee a basic level of social provision for temporary workers - does not paralyse an entire sector. It would be quite inappropriate to term 'temporary work' an atypical or even an unworthy form of working. Temporary work can help new recruits find a direction for the future, and it can help prevent employees who are particularly difficult to place from leaving the workforce, or assist them to return to work.
My group attaches particular importance to flexibility in this sector. We must not create new bureaucratic hurdles, and temporary work must continue to be affordable for small companies too. Otherwise, the days of temporary agency work are numbered, leaving even more millions jobless in the European Union.
If, when we vote tomorrow, we are guided by the principle of subsidiarity and the concept of pro-active economic development as a basis for more jobs, we will create more scope for the EU Member States to pursue their own courses towards flexible labour market development which does not conflict with appropriate protection for workers. The measures adopted in Germany with regard to temporary work lead to a dead-end. I hope we can create a more effective framework here.
Mr President, I would like to add my congratulations to the rapporteur, Mrs van den Burg, and members of other groups who have helped steer us towards what hopefully will be a successful vote tomorrow.
We have heard that provision varies from Member State to Member State in terms of the protection afforded to temporary agency workers. That is indeed the case and that justifies the laying down of a basic framework of protection for temporary workers throughout the European Union, but I would also underline that it will include the accession countries. The numbers of such workers are increasing in those countries, but as far as I am aware they have no existing protection for temporary agency workers.
My second point is that tonight we are pursuing a strategy which has been under way since 1997, when we adopted the employment strategy at European Union level. In the adaptability pillar of that strategy, to which all Member States have signed up, we agreed to strike a balance between flexibility for companies, of all shapes and sizes, and a degree of security for the workers working within, and moving between, those enterprises. We have already dealt with that in relation to the earlier proposals on part-time work and on fixed-term contract working. We were warned at the time of the part-working directive that it would cost hundreds of thousands of part-time jobs, particularly for women workers within the European Union. We now have the evidence and the opposite is the case, because part-time work has come to be seen as a positive option. What we are working on now will mean that temporary agency work will also become a positive option in the future.
We are often told that it is already a positive option, and that many people want to be temporary agency workers. Only 10% of the 61,000 temporary agency workers in my own region say that they are temporary agency workers by choice. We can increase that percentage quite significantly if we get it right and bring this proposal to a successful conclusion.
We should pursue that balance between flexibility and security. Mr Harbour says we have not done it yet but I would say to him that this is the first stage. This is the opening gambit and not the end game. This is a codecision dossier. We have a long way to go, through common position, through second reading and no doubt into conciliation. We can continue to pursue that balance between flexibility and security.
In my own group, two issues have been of great importance at this first reading stage. One is 'day one comparability'. I therefore hope that Amendment No 42 will be carried tomorrow. The second is the comparator. To whom is the temporary agency worker compared in terms of pay and basic employment conditions? None of the potential solutions we currently have on paper are that elegant, but they get us through first reading and I am sure we will be getting back to that at the common position and second reading stages.
Mr President, I do not believe the Commission has done enough to address the problems in different Member States. It is not just a problem for the UK, it is a problem for Denmark, Sweden, the Netherlands and various other Member States.
What we have to do is carry out a proper comprehensive impact assessment. We wish to return the directive to the Commission for them to do that assessment.
I am in favour of temporary workers receiving protection but believe that it is probably best left to Member States, rather than having the 'fit-all' directive which we have in front of us today.
The proposal in its current form will reduce flexibility, reduce opportunities for temporary workers and lead to more bureaucracy. We have, however, suggested various amendments in case the proposal is not rejected outright. To make it more workable for Member States we would firstly like to exclude pay and other financial benefits from the directive's scope altogether. I do not believe it should be an EU competence in any case.
The second major amendment is to give an exemption for 12 months for temporary workers placed in user companies. That is only for pay and financial benefits, not for health and safety. Most temporary workers in the UK and some other Member States are covered on health and safety grounds.
Another key amendment is to make sure the user company or the agency can be comparative, to give Member States that choice. Another area of concern is the temporary-to-permanent contract fee. Agencies should get some sort of recompense if the temporary worker is taken on by the user company.
In my view, these amendments will make the directive far more workable and more acceptable to temporary workers, agencies and user companies.
Mr President, it is well known that this proposal for a directive has arisen as a consequence of the block that European employers have imposed on the negotiating process on which the social partners had embarked. Nevertheless, although the proposal is intended to improve the working conditions of temporary workers, guaranteeing them equal rights and equal treatment, it only guarantees these through minimum standards of protection, based on the principle of non-discrimination, with countless derogations and with the dangerous prospect of an upsurge in temporary work agencies, which will contribute to greater job instability.
Consequently, in the debate in the Committee on Employment and Social Affairs, we agreed with all of the rapporteur's attempts to improve the proposal for a directive and to guarantee workers' rights, having tabled various proposals for amendments, specifically the removal of various derogations that could undermine the principle of non-discrimination, the guarantee not to use temporary workers to break strikes and the principle that the work undertaken by temporary agencies must not contribute to increasing job instability.
We regret that most of these proposals have not been accepted, although we welcome the fact that some important ideas have been adopted, specifically on the restriction of derogations, enshrining the application of the principle of non-discrimination from day one with the removal of the six-week derogation, thereby guaranteeing some rights in the field of the information and participation of temporary workers and their not being used to break a strike.
Other articles, however, are worded in a way that is unfortunate, incorrect and in some cases dangerous to workers, in addition to opening the way to further derogations, to be granted by the social partners. These articles are also intended to ensure an active role for temporary work agencies, contributing to greater labour flexibility. Hence the proposals we tabled for the vote in plenary. We are attempting to ensure that the European Parliament proposal achieves a significant improvement in the rights of temporary workers and does not pave the way for greater job instability. Our commitment is to ensuring that the greatest value is attached to work, by creating more high-quality jobs with rights and not to instability and the devaluing of workers. We therefore hope that you will support our proposals and reject all those that will, in practice, create greater instability and damage the rights of temporary workers who, in most cases, only resort to taking this type of work when they cannot find permanent employment. Let us not, then, contribute to a dual form of discrimination.
Mr President, I would like to thank the rapporteur most sincerely for her hard work and willingness to reach an agreement, difficult though that path has been and will be.
My group will not be supporting the amendments which oppose this directive, but will generally support the rapporteur. It is quite true that there are many reputable agencies which pay well, which engage in training their staff and which provide very good terms and conditions. These agencies are generally already used to working within a regulated framework. This directive possibly changes part of the regulation.
We have been told by certain major agencies, some of the largest operating in the European Union, that they do not oppose a regulation, which is not what the Confederation of British Industry and others would have us believe. But some of the difficulties raised we found difficult to credit. Some of the agencies have told us that they cannot compare the work done by their staff with that of the end-user company's staff as their agency staff do unique work which is highly skilled and is on a project basis. So, I found myself wondering on what basis, then, is the pay rate set at which the agency charges the end-user company? What percentage of that income is then paid to the worker? They cannot be working in a vacuum. Internal pay rates, some have told us, are confidential. Well, how then do reputable companies perform transparent audits on equal pay for equal work?
I believe that good agencies have nothing to fear from this directive. We would like to think that those who should be worrying are the disreputable ones who exploit the poorly-skilled, or people in areas of high unemployment who have little choice as to who they work for and under which conditions. These include cleaning agencies who employ shifts of temporary night workers and then pay them at training rates for longer than necessary, and companies who effectively employ long-term agency workers at lower rates of pay than permanent staff, and who replace paid staff who leave with agency workers because they can lay them off much more easily and with poorer conditions.
For some strange reason, those agencies have not lobbied us. We need to ensure that we protect the rights of workers who do not have choices and whose agents know that they can exploit that weakness.
Mr President, I too wish to congratulate the rapporteur on attempting to find a compromise between the different points of view on this issue.
However, as was said on a number of occasions in the Committee on Employment and Social Affairs, we are starting with a flawed proposal. It is flawed because we have moved away from the social dialogue and social partnership model where there was agreement between both sides of industry before a proposal came before this Parliament. This has put us all in a very difficult position, because we who are supporters of social dialogue, of protecting the rights of workers and of increasing the opportunities for employment of all the peoples in Europe want to ensure the best possible conditions for those most in need.
Whilst I have no difficulty with the general tenor or the general intent of this directive, a number of facts have to be recognised before we give greater protection to those who are in temporary work contracts under the aegis of agencies. Firstly, there are various pieces of national legislation which already protect workers and this is merely duplicating or replicating what is already in place. Secondly, we have different types of employment systems in each Member State and a 'one size fits all' approach will not necessarily work. Thirdly, temporary workers work temporarily by choice and sometimes they can earn more money as temporary workers in an agency capacity. Fourthly, there is no provision in the Treaties and no place in this Parliament, the Council or the Commission for laying down conditions relating to workers' pay - that is still exclusively a matter for the Member States.
My last point is on the question of the six-week period. There are amendments tabled for this to be extended to a one-year period. This is far more sensible and practical from the point of view of protecting all workers' rights.
Mr President, I must first say that I find the proposal for a Commission directive highly positive. I think it could be improved, and I think it was partly improved and clarified by Parliament when it was voted on in committee; I hope it can be further improved tomorrow when the House votes on it.
I do not wish to add much, or even anything, to the opinion already expressed in the debate by the Commissioner and so many other Members on the question of temporary work. Such work has made it possible to try out necessary and opportune kinds of flexible working, in some cases it has allowed workers to achieve their own plans in life, and it has provided greater opportunities to enter the labour market, which is essentially the main issue here.
At this juncture, on the basis of the experience gained so far, we needed to raise the thresholds for certain minimum levels of compulsory protection and to uphold the principle of non-discrimination. I reject the argument put forward by some regarding the desire to impose a straitjacket on pay issues from above: no one can specify a Europe-wide level of pay that will be valid in all Member States. The principle to be upheld was that of non-discrimination, and that has been done, but even more can be done if, as I hope, certain proposed amendments are adopted by this House, without imposing a single model or, much less, denying the direct role of agencies in the three-way relationship that characterises this type of work.
We do not want a one-dimensional Europe but rather a Europe that can retain features that give meaning to a Community model and a Community commitment, which, when necessary, stop us from throwing out the baby with the bath water or, worse still, from running the risk of throwing out the baby and keeping the bath water.
Mr President, ladies and gentlemen, most Member States already have laws on temporary work or collective agreements, but they vary substantially in quality. The German legislation formerly in force was certainly not as simple as has been claimed here, and the public, whether they were employers or employed, did not accept it.
Let me list just some of the peculiarities in the German restrictions: the ban on 'synchronisation', limitation to twelve months, a ban on fixed-term employment, and a ban in the construction industry. This is why I think that the German Government and parliament have taken a very courageous and significant step by already incorporating the European directive currently being debated into the qualitative improvements for Germany. It was unacceptable for workers in Germany to be earning up to 40% less than the permanent staff. No wonder the industry as a whole has such an appalling image. This is precisely what we are trying to change. What is interesting, however, is that temporary work is most readily accepted by society, and is also increasing to the greatest extent in those Member States where the principle of equality applies, namely in France and the Netherlands.
Of course, the employers want social acceptance as well. The main reason for using temporary agency workers - as our Foundation in Dublin found out - is not the cost savings incurred, but the option of flexible deployment during seasonal bottlenecks, as a response to personnel fluctuations, and in some cases in the extension of probationary periods. This is exactly what the European directive facilitates, with Mrs van den Burg's amendments. The necessary flexibility is further safeguarded through wage negotiations. Let us adopt this directive tomorrow and send out a clear signal that there really is such a thing as a social Europe!
Mr President, unlike some colleagues, I do not believe that this House should seek a delay in fulfilling its responsibilities in relation to temporary agency workers. If we are to promote flexible labour markets then we must ensure that those working within them are not put at a disadvantage.
We cannot risk temporary work being used as a way of bypassing normal employment laws rather than, as it should be, a properly regulated means of satisfying employers' short-term needs. It is for this reason that we should not emasculate the proposal by removing pay from the scope of the directive or applying it only to workers in assignments of more than 12 months. That said, I am not convinced that we have yet struck quite the right balance between flexibility and protection.
There are real difficulties in implementing a fixed-term worker comparative for pay in the case of assignments of a short duration. Accordingly, I urge colleagues to support Amendments Nos 72 and 74 which should overcome this problem. Similarly, I hope for a positive vote on Amendments Nos 71 and 73 which guard against any adverse effects the directives might have in both the shorter and longer terms.
Finally, my special thanks go to the rapporteur for the inclusive manner in which she has handled a very difficult dossier and my personal good wishes to her for the outcome of the vote tomorrow.
Mr President, although we must have a European viewpoint, we are inevitably influenced by the situation in each of our countries. Specifically, in my own country, temporary work agencies - or at least some of these companies - are factories for insecure work. At the moment, in Spain, 33% of this work is insecure, more than double the European average, which stands at 13%.
We therefore have difficulties with some of the amendments which my colleague, Ilda Figueiredo, has already mentioned in that they may possibly lead to discrimination. The rapporteur herself, in the explanatory statement, says that she is not very happy with those amendments that jeopardise the principle of non-discrimination.
In the opinion of the Committee on Legal Affairs and the Internal Market, although it points out that these companies have contributed to improving the labour market, it is also stated that these companies, in certain countries of the European Union, employ illegal workers, and that they regularly violate the rights of workers.
Therefore, as my colleague has already pointed out, if certain amendments mentioned are approved, it will be difficult for us to vote in favour of the report.
At the Lisbon Council, there was discussion of the quality of work and employment rights. We are therefore tabling certain amendments - I am not sure if they are having much luck - inspired by a principle laid out in one of them: we advocate that this directive should be aimed at improving the quality of temporary work, guaranteeing respect for the principle of non-discrimination. That is what we are advocating, pure and simple. And we will support the rapporteur provided that certain amendments by the honourable Members seated opposite are not approved.
Mr President, this is an extraordinarily involved directive with an involved previous history, as has already been said. We have had great difficulty bringing this directive to a successful conclusion. I think that the main point is that the legislation this directive is about is very different in what are very different countries, that temporary work is regulated in a very different way in the different European countries and I would like everyone to recognise that.
We must nonetheless seek a solution because of the previous history and also because of the fact that we would otherwise be unable to regulate cross-border traffic.
To move in the direction of the Lisbon process we must develop further the important role that temporary work can play. We have considerable experience of it in the country where I come from. It is currently still the country with the highest percentage of temporary workers and experience shows that you can deregulate, but that you must then take certain statutory measures. That is a fact.
As each country needs its own balance, the directive must be relatively flexible. Thanks to the work of the rapporteur, but also thanks to the work of the two shadow rapporteurs from the PPE-DE, this has been achieved to a very large extent and I would therefore like to thank all three of them very much. The Committee on Legal Affairs and the Internal Market has also, I think, made a significant contribution, as has the Committee on Women's Rights and Equal Opportunities, to the achievement of a result. It is very important that there is a result, as I have already said, but there are occasionally some interfering noises. These interfering noises often come from people who are thinking only of their own situation, of their own country. This we must prevent. This we cannot accept.
Finally, Mr President, I would ask the Group of the European Liberal, Democrat and Reform Party to take another look at their own amendments. Amendments have been submitted in duplicate or triplicate, and contradictory amendments have also been tabled to the same Paragraph. This is no way to negotiate. We cannot deal with codecision this way. I would like to ask whether they would like to go through their own amendment list one more time.
Mr President, Commissioner, ladies and gentlemen, I too should like to congratulate the rapporteur on her patient work on a difficult issue. Parliament can debate today, and tomorrow, I hope, it will be able to adopt a report that improves the Commission proposal. It is, as has already been said, a very problematic dossier, because the different countries have very different systems to deal with this matter - they range from situations of all-embracing guarantees to a lack of any kind of protection. I too applaud the Commission's initiative, which is not a straitjacket restricting autonomy and subsidiarity but comes after 20 years of attempts by employers and workers to reach an agreement.
I believe there are three basic objectives of equality of treatment contained in the proposal: equality of treatment for temporary workers compared with other workers in terms of job security and status; respect for established social standards within the user enterprises, through equal treatment in terms of pay and working conditions of temporary workers and other, comparable workers in the user enterprises; and recognition of the work of agencies supplying temporary workers as a legitimate professional activity, removing unnecessary restrictions, authorisations and prohibitions.
The purpose of the directive is thus to guarantee and harmonise a common minimum level of protection for temporary workers, without any discrimination. It is a directive that places temporary work within its own part of the labour market, recognising its importance and value without, however, pushing it until it becomes almost the only system for hiring people. I also believe, since Lisbon has been mentioned, that this directive regulates temporary work in a way that brings it qualitatively into line with the Lisbon objectives.
Mr President, this report will introduce some improvements in working conditions for temporary workers in Europe. Its main aim however is to legitimise the flexibility and fluidity of the labour market. This is in the interest of employers and, in addition, of capitalists who invest in temporary work agencies. This is why the report presents temporary employment as a normal form of working, even though it accentuates exploitation, flexibility and insecurity. Even in a period of high unemployment, temporary employment is never a real choice for workers.
A number of amendments even ratify the employers' point of view on the flexibility offered by this form of insecure employment. Clearly, temporary employment makes it possible to dismiss workers overnight, without even being obliged to implement a social plan or pay compensation. In many countries, temporary employment is becoming a normal way of running a business. There are firms where 30, or even 40% of employees are in temporary, insecure jobs on a permanent basis. This has been recognised by the relevant British employers organisation. It reports that there are 1 300 000 temporary workers in Great Britain, and that 10% of these have been in their temporary post for a year or more.
Temporary workers everywhere should at least benefit, from the first day of their contract, from the same working conditions, pay and holiday entitlements as the staff employed by the company using the temporary workers. However, certain amendments mean that temporary workers would not benefit from these same conditions until they had worked in the company for six weeks, six months or even 12 months. This is intolerable! We shall oppose all European directives and regulations endorsing the unacceptable policy of the employers aimed at worsening employment conditions as a whole and making jobs more insecure.
Mr President, all of us want to see less poverty and more social justice. More jobs can provide both. More employment laws like the atypical workers' directive will secure neither. The Commission is trying to impose a straitjacket on something that cannot and does not need to be standardised.
My colleague, Mr Pronk, said a moment ago that he would like everyone to recognise that Member States organise temporary work in different ways. That is absolutely right. I too would like everyone to recognise that, and we want Member States to be able to continue to organise in different ways. The very adjective 'atypical' in the name of this directive says it all.
Earlier in this debate Ms Attwooll said that Amendment No 71, for example, would guard against any adverse effects. That is wishful thinking. This amendment offers some help, but the improvements are marginal and all our temporary workers, recruitment agencies and client companies will be saying the same thing - that we are still left with a directive that could cost the UK alone 160 000 jobs.
I will address my final remarks to the Commissioner, even though she will probably never speak to me again. Last week the press reported her as saying that the EU had created a net 12 million jobs over the last six years and that the EU' s rigid labour market was not the main problem facing Europe's economy. It is very easy to say that there is no problem or that, if there is, then it is someone else's problem. It is a problem for all of us, but you are, with respect, making it worse. You are proposing the atypical workers' directive which, instead of promoting job flexibility, will help to kill it off.
This directive has little to do with protecting the rights of temporary workers, certainly in the UK where happily they already enjoy such protection. It is notionally about protecting the jobs of permanent workers by making it more difficult for companies to employ temporary staff.
The Financial Times yesterday reported on the labour market problems in Germany, describing how reform is being resisted and vested interests are being protected, all under the guise of promoting social justice. The Commission should have the guts to strip away this pretence and withdraw this directive. To encourage it to do so, the UK Conservative delegation will vote against this report.
Mr President, I want to congratulate Mrs van den Burg for an enormously well done job and the Commissioner for introducing this directive.
The kind of detailed work that is involved in this kind of directive is never adequately appreciated outside of this House. Anyone who has watched the way in which Mrs van den Burg has worked on this directive will appreciate the enormous amount of commitment and expertise that had to be brought to it.
We are trying to balance flexibility with security for workers who, in many countries, still do not have any security at all. We have been told here that national legislation already exists in Ireland to protect these workers. That is not so. We are told that it is best left to the Member States to deal with these matters. The Irish experience will demonstrate that is not so. There are close to 100 000 agency workers in Ireland. The European Foundation for Living and Working Conditions, based in Dublin, published a study in May showing that there is no guarantee of equal treatment for agency workers in Ireland and that there is virtually no legal protection for agency workers at all in Ireland. That is a study carried out by a foundation funded by the European Union.
It also points out that Ireland has failed to implement the 1991 Health and Safety Directive covering agency workers. Incidentally, Ireland has also failed to implement the Part-time Workers Directive and is now seriously out of line with the rest of Europe on these issues.
So it is not a good idea to leave these matters in the hands of Member States - and certainly not a good idea to leave it in the hands of the current Irish Government, the ruling party of which Mr Crowley is a member. I would challenge him to back up his statement in this House tonight that there is already adequate protection for Irish workers in this area. There is not adequate protection. There is none.
Mr President, the directive on temporary agency work marks an even more organised and methodological attack on the right to full, stable employment and social insurance. It shows that the policy of flexible forms of work is alive and kicking, it exacerbates the exploitation of the workers and it confuses the fight of the workers' movement. The fact that all this is happening with the assent of the compromised leaders of the trade union movement and the International Labour Organisation merely demonstrates their destructive role.
The claim that the directive safeguards and enhances the professional status of working victims, that it improves health and safety and that it increases employment is pure fraud. The truth is that this is a well-organised attempt to step up exploitation and share out unemployment by creating modern slave-trade organisations. Protecting full, stable employment with rights for everyone is always a vital objective but it will only be achieved by stepping up the fight against the monopolies and the anti-labour policy of the European Union.
Mr President, I would like to congratulate the Commissioner on the presentation of this document, as well as Mrs van den Burg on the efforts she has made to find a balance, and I am going to comment very briefly on three specific points.
Firstly, the purpose of temporary work agencies, as an instrument for flexibility in the labour market, which reconcile the aspirations of workers with the needs of companies. I believe they are going to provide greater possibilities and opportunities for employment, for accessing the labour market.
Secondly, I would like to comment on the restrictions and prohibitions relating to the use of the temporary provision of workers and, from a doctrinal or theoretical point of view, I would like to say that, where there is permission for contracting workers on a temporary basis, there is no reason to prohibit the contracting of workers provided by agencies. It must only be objective and duly justified - and therefore restrictive - criteria that regulate prohibitions.
Thirdly, I would like to stress the need for particularly intense action on the health and safety protection of workers during work and on the health and safety of workers provided by temporary employment agencies. There are various reasons for this: firstly, the temporary nature of the employment itself, which seems to increase risk; secondly, the diversity of the work to be carried out in the different contracting companies; and, perhaps, thirdly, the differing methods and procedures, even for a task or post of an identical nature in different companies.
I believe we should seek different arguments - for example, the voluntary requirement for non-discrimination - which could make a reference to health at work possible, as well as conditions in general and pay, in particular, without regulating them, but making this reference on the basis of support for the principle of non-discrimination.
Mr President, Commissioner, ladies and gentlemen, I am especially pleased to add to the words of thanks that have already been expressed to Mrs van den Burg and I would once again like to underline how important it is that we have this directive. Some fellow MEPs have already said that the temporary sector is a very fast growing sector. If we want to ensure that this sector delivers flexibility in the labour market, at the same time delivers quality jobs for the people who work in it and also does not put permanent recruitment under any pressure, then we need sound protection rules, at European level too.
Mr Pronk is right in saying that the systems and the regulations in the different Member States differ. Moreover, some Member States offer considerable protection and this we may certainly not undo. That is why the non-regression clause in the directive is so important. There are, however, also very many Member States that do not offer good protection, Mrs De Rossa made full reference to this. Nor is this a one-size-fits-all directive. There is scope here for various national choices. I would very briefly like to make three comments.
First of all, in connection with what Mr Hughes has just said, for us, it is crucial that temporary workers are protected from day one. That was, Commissioner, a point that I found weak in the Commission's proposal. You will therefore understand that it is absolutely unacceptable for us to agree to the Liberal amendment that excludes temporary work up to one year. That would make the directive an empty shell.
Secondly, it is important that temporary workers enjoy good employment conditions. I still think that equal treatment is best served by the principle by which, as far as essential employment conditions are concerned, a temporary worker is compared with workers of a user company. However, then of course, we must also ensure that our definition of essential employment conditions is sound. Such a definition without the concept of remuneration? That takes the biscuit. That would completely nullify the principle of equal treatment.
Thirdly, an exception to the principle of equal treatment is acceptable, but only where the systems concerned provide good guarantees internally in the temporary sector itself, also for the period between two contracts. The countries where this is properly regulated usually guarantee contracts for an indefinite period of time or long contracts. I should like to warn our fellow MEPs from the PPE-DE against stepping onto a slippery slope by reducing these guarantees too much. Commissioner, just like you, I hope that we as legislators will be able to do what the social partners have been unable to do, that is to guarantee all temporary workers throughout the European Union solid social protection. That will then definitely be to the credit of Mrs van den Burg too.
Mr President, in the last ten years, there has been a steady growth in temporary work in the European Union. This rapid growth is justified because temporary work enables companies to respond better to the need to be flexible and to adapt to the economic climate. The aims of the proposal we are discussing are:
to ensure that temporary work is a factor in creating jobs that encourage more stable and longer employment relationships;
to guarantee the rights and safety of temporary workers;
and to increase flexibility in the labour market.
The basic premise is to extend, at Community level, the principle of non-discrimination between temporary and other workers. The guarantee of minimum rights will make this sector more attractive and give it a better reputation, bringing to an end the prejudice against it that still exists.
This report is balanced and represents a step forwards from the proposal for a directive presented by the Commission and I therefore thank the rapporteur and the shadow rapporteurs from my own group for their contributions to it. This balance is reflected particularly in the definition of minimum Community requirements, leaving it to the Member States and the social partners to adapt these to the specific situation in their respective countries.
Other issues have been taken into account and rightly so, such as the guarantee of basic protection, the opportunity for women to reconcile family life with professional life and the integration into the market of young people and individuals with fewer qualifications. I should like to point out that, in Portugal, Article 4 is the provision that could cause the most problems: in fact, current national legislation contains a restrictive set of arrangements on this type of work in order to ensure that it is used only to serve employers' occasional needs.
Mr President, I would also like to start by thanking the rapporteur for her excellent work. I would like to have seen the social partners at European level solving this issue, so that we would have been able to achieve a directive this way. The employers did not want this, however. That was the reason, Mr Crowley.
I therefore thank the Commission for the fact that a good proposal has been tabled. This sector is becoming increasingly large, as many people have already pointed out. It is also a transboundary issue. In addition, the issue concerns an atypical form of work, which is why it is appropriate for us to adopt a directive establishing minimum requirements, especially bearing in mind enlargement. We must not create a Union only for capital - the Union must also be for its citizens. That is actually what it is all about.
I heard Mrs Lynne say that this is also a problem for Sweden. As a Swedish Social Democrat, I disagree. This information must come from incorrect sources. We have agreements in Sweden in this area, which will continue to be applicable in the future. This is clear from Mrs van den Burg's proposal. Naturally, the most important term of employment, pay, must be addressed. This is a case of discrimination regarding pay. This issue has already arisen in conjunction with the Part-time work Directive.
I also dislike the idea of a six-week period, for this would allow shorter assignments, which only encourages cheating. The provisions should therefore apply from the first day. I also do not in fact like the idea of transition periods, but I accept them as a political necessity in order to get this through.
Finally, I would like to say something about the members of the Swedish Moderate Party who will soon be speaking here. They are increasingly allying themselves with the Eurosceptic Tory Party. They talk all the time solely about the rights of companies and never about the rights of employees. Company rights at European level and employee rights at national level - that paves the way for social dumping. It is then no longer a matter of social cohesion. Instead, a society and a Europe of conflicts is created.
Ladies and gentlemen, I shall now suspend the sitting for two minutes, and then we will continue.
(The sitting was suspended at 11.06 p.m. and resumed at 11.08 p.m.)
Mr President, I regret that the concept of social dialogue has been jettisoned by the Commission with this directive. With talks having broken down, it has run with the views of one side, namely the EU trade union, ETUC, and has largely ignored the EU employers' body, UNICE. If social dialogue is to work, then there needs to be a more balanced approach to social measures, particularly in line with commitments on labour market flexibility in the context of the Lisbon competitive process.
The definition in Article 3 of a comparable worker will cause major difficulties, and by adopting a user comparison agency workers will find their conditions of employment varying depending on where they are assigned.
In Article 4 the inclusion of a limitation on the use of temporary work runs counter to employment policy at EU level and there is no economic or social justification for it. It could even constitute gender discrimination.
In relation to Article 5, the reference to 'essential' employment conditions is unclear and has no precedent in EU law. The Commission has departed from normal practice and the wording used in previous social dialogue agreements should be the template, rather than the views of only one social partner. The same applies to Article 6 and the matters governed by points 6.2 and 6.3. These should be left to the discretion of Member States. Point 6.4 in Article 7 reflects a poor understanding of employment and commercial relationships.
The reference to 'sanctions' in Article 12 again departs from previous approaches and social dialogue agreements, and should be dealt with at Member State level, in line with national industrial relations practices.
It is inappropriate to include reference to pay as an aspect of basic working conditions, given the limitation imposed by Article 137(6) of the Treaty. Six weeks is far too short a period to decide whether a temporary agency worker should be made permanent or not. All workers have a probationary period. Ireland is behind in transposing EU law in this area but we have true social dialogue and a comprehensive body of national law where there is a general qualifying period of 12 months' continuous service for entitlement to rights.
In conclusion, the approach of this directive is an example of where an idea in theory has not been thought through in practical terms, both from a temporary employee's perspective and that of an employer. My congratulations to our rapporteur, to the Committee on Legal Affairs and the Internal Market, and the Committee on Women's Rights and Equal Opportunities for their amendments. We need them, without them this would be inoperable.
Mr President, this initiative by the Commission - and the Commissioner in particular - on a proposal for a directive to supplement the other two directives on atypical employment deserves our support, and Mrs van den Burg, who has tried to retain the spirit of the directive in the face of huge reaction, of course deserves our congratulations. Mr Harbour has reminded me of our confrontation but I can assure him that our confrontations are always exciting.
Amendment No 87, part two, and more importantly Amendment No 86, should not be adopted because they abolish every safety valve accepted by the Committee on Employment and Social Affairs. If they are accepted as they stand, workers will not in most cases receive the same wages as workers in the user company.
I do not know whether or not this was an oversight, but may I point out that our committee's Amendment No 40, which relates to Article 5, paragraph 2, stating that Member States shall take appropriate measures with a view to preventing misuse, is deleted under Amendment No 86. Amendment No 87 gives Member States the right, wherever derogations are allowed, to pass laws allowing new derogations and, more to the point, the same working conditions as those which would apply to a comparable temporary agency worker. Where is the balance between flexibility and balance and where is the protection for economic competition on the internal market?
Mr President, temporary work agencies are a necessary part of the flexible labour market of the future. The recruitment difficulties of companies are solved to an increasing extent by taking on staff from temporary work agencies. Immigrants often gain excellent opportunities to get a foothold in the labour market through these companies. It is therefore important to encourage and facilitate the activities of temporary work agencies.
We have heard here that legislation regulating temporary work agencies varies greatly from Member State to Member State. It is therefore difficult to create even framework legislation which takes into account all the differences. The political starting points for the proposal for a directive are to view work done for temporary work agencies as a variation on temporary employment, and to prevent what has come to be known as social dumping. The problems with framework legislation at European level are clear when one looks at Sweden. Here, the political starting points are not reflected in the actual conditions. In Sweden, permanent employment is the rule. Around 70%of those employed through temporary work agencies are on permanent contracts. Terms and conditions of employment are regulated by collective agreements for both permanent and temporary employees.
The salary of white-collar workers is set individually and separately, which means that no pay comparisons can be made. Blue-collar workers have collective agreements guaranteeing that pay will not fall below the pay in the user undertaking and that the working hours of the user undertaking will apply. This is not regulated in law, however, but through negotiations between the social partners, as should continue to happen in the future. This is why we do not believe that pay should be included in the directive's definition of terms and conditions of employment. Nor should comparisons of pay and terms and conditions of employment be regulated in the directive.
The temporary work agency sector functions well in Sweden and could be a model for Europe. There you are, Mr Andersson. However, the proposal before us does not facilitate development of this sector in Europe. Europe needs more forms of employment, not fewer.
Mr President, Ms Attwooll said that the rapporteur had been inclusive in carrying out this report. I would like to go further and say that strenuous efforts were made to understand the situation in some of the highest concentrations of agency workers anywhere in the European Union. For example, in my own region of London we have cleaners, nurses, IT specialists and now, crucially, manufacturing workers, many of whom Mr Harbour would have been referring to earlier.
The situation now is a classic contrast between flexibility and protection. There is a need to understand the situation in countries where there is a less-developed temporary agency worker regulation. That is why I welcome amendments like Amendment No 71, through the efforts of the rapporteurs and others to understand that situation. We are not at extremes in this area. We are in a situation where there is evidence that those vulnerable workers looking to us for protection require that protection and good agency employers require growth and flexibility. It is a balance which should be struck. We want to find that balance. As Mr Hughes said, we are at the beginning of that process. Let us shape a directive that strikes that vital balance.
Mr President, my sincere thanks go to Mrs van den Burg for the work she has done. For many years now Europe has clearly not managed to fulfil its aim to become the world's most competitive economic area. Unfortunately, this proposal for a directive on temporary agency work will take us even further away from our objective. The Lisbon targets bind us to a more flexible labour market than before. Increased bureaucracy and interference in contracts between companies will constrain the labour market. Do we not want supply to meet demand?
Since the Treaty of Rome the EU has aspired to the creation of a dynamic Internal Market. The Member States take care of the social consequences of that by taking account of the interests of employees in the way they themselves consider best. This lies at the heart of the principle of subsidiarity. It is not the EU's job to regulate sectors that do not require intervention at EU level. For historical reasons there are big differences between the labour market systems in Member States. One rigid solution in this sector will not suit everyone. If things have not been dealt with properly in Ireland, it does not mean that this directive should be employed to complicate things in Finland, where they have.
This directive's implementation will clearly worsen the general situation regarding temporary agency work in Finland. It would appear that, once again, no thorough cost-benefit analyses have been carried out. The results will ultimately be reflected in growing unemployment and weakening competitiveness. The committee's decision to allow employment agencies to receive reasonable costs, however, is an improvement on the poor proposal put forward by the Commission. Refusing to pay such costs would lead to the work of the agencies discontinuing.
Temporary employment agencies offer a flexible solution in the way they fill vacancies promptly and speedily in sectors suffering from a shortage of manpower. Under no circumstances should we make conditions worse for them.
Mr Crowley has a comment on procedure.
Mr President, Mr De Rossa mentioned me in particular and challenged me to an argument. Rather than take up Parliament's time explaining how successful my party has been in government in creating employment and protecting workers' rights, I would like to invite him to discuss its merits and demerits over a drink.
That is a good suggestion!
Mr President, I should like to start with three general comments. First, several honourable Members raised the question of subsidiarity. There is a whole body of evidence on subsidiarity; I should just like to make one very important point. At a time when national markets are fast turning into European markets and we are on the threshold of enlargement, highly diverse labour legislation and differing rights from one country to another are obviously creating distortions on the internal market. So there is clearly a need, just as in all other sectors of labour legislation, for a common, flexible framework.
My second comment concerns whether we evaluated the repercussions of this directive. May I remind you that this directive will apply to 1.5%-2% of workers in Europe. But what is important politically is that this sector is mushrooming and workers' rights are being distorted left, right and centre, which is why we need to be pro-active and regulate it as quickly as possible within - I repeat - a general framework.
We have taken account and I would ask you to examine the study - available to any Member who is interested - which was carried out by the CIETT, the Confédération Internationale des Entreprises de Travail Temporaire. The companies themselves clearly conclude in this study that employment legislation is needed in order to resolve the problems which generally arise on the questions of pay and working conditions and underpin the development of this sector, which has a very bad press in numerous countries. There is a clear reference to the Netherlands and the Dutch model, a model which has managed to combine flexibility with social insurance and protection for workers in a country in which some of the biggest and most successful temporary employment agencies are to be found.
Serious concerns were expressed about the model getting tied up in red tape. I would say they are completely unfounded. The legislation does not introduce any new procedures for recruiting or transferring workers and each country keeps its present system. Flexibility, at least as we interpret it in Europe, means a set of policies and practices to help the company, the worker, the public sector and the law to adapt to new production requirements. Flexibility must not be interpreted as meaning fewer or no rights as a prerequisite to job creation.
Specific references were made to Great Britain, to the effect that jobs will be cut etc. All that will happen in that particular country is that there may be a small increase in labour costs due to the minimum social rights granted to workers on the British job market.
I should like if I may, Mr President, to comment on specific amendments in order to give the Commission's position. There are two types of amendment. The first type clarifies the proposal and adds a number of definitions. The second type amends the proposal materially by adding or deleting certain important provisions.
As far as the first type is concerned, I welcome the proposed new title. I think it conveys the objective of the directive much better.
I agree with the amendment designed to convey more fully the triangular relationship between worker, agency and user undertaking innate in temporary employment. We support the amendments that redefine temporary agency work, the user company and the temporary work agency.
We also accept the amendments that clarify the text. The definition proposed for the term 'assignment ' is far more accurate.
The new wording for the group of workers that Member States cannot exclude from the scope of the directive is a vast improvement.
I agree with the addendum specifying the means to be used to inform employees about any vacant posts in the user undertaking. I also think it is helpful to state that agencies may receive a reasonable level of recompense for services provided to user undertakings but that agencies must not charge workers a fee if they enter into a permanent contract of employment with the user company at the end of their assignment.
I accept the amendment rewording the reference to social services more clearly. I also welcome the reference to collective agreements and worker representation because worker representation can indeed be set out in collective agreements.
I agree with the amendment requiring the Member States to ensure that both workers and their representatives are equipped to press the provisions of the directive.
That brings me to material amendments to the directive, which add or delete certain important provisions. I shall deal first with the amendments that are acceptable and then with the amendments that are not.
I agree with the amendment extending the scope for lifting restrictions and prohibitions on temporary agency work. This scope was very restricted in the proposal for a directive, because it only applied to restrictions or prohibitions on certain groups of workers or certain sectors. And of course, I accept the spirit of the amendment designed to ensure that temporary agency workers are not used to replace workers taking part in collective action such as strikes and so on.
I also think the principle of non-discrimination has been cleverly reworded; I think it is clearer and easier to focus on the working conditions which temporary workers would enjoy were they employed directly by the user company. I can allow the exemption for permanent contracts to be restricted solely to pay but I cannot allow this derogation to be extended to fixed-term contracts. Nor can I allow the 6-week period which allows temporary agency workers to be used in certain countries for a very short space of time for work of minor importance to be deleted. This is a factor which will help significantly in the overall negotiations.
To summarise, I accept Amendments Nos 1, 4, 22, 28, 33, 43, 46, 47, 48, 51, 52, 85 and 92 in full. I accept Amendments Nos 6, 15, 16, 20, 23, 26, 27, 29, 30, 31, 32, 34, 35, 36, 38, 40, 44 and 49 in part or in spirit, if they are reworded. The remaining amendments are rejected.
I should like to thank you all for helping to bring about a new text which will facilitate the final acceptance of the directive, what is without doubt a politically and technically complicated directive. May I again congratulate Mrs van den Burg and urge the Danish presidency to take whatever action is needed in order to reach agreement at the Council on 3 December.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0359/2002) by Mrs Damião, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Commission communication on Life sciences and biotechnology - A Strategy for Europe (COM(2002) 27 - C5-0260/2002 - 2002/2123(COS)).
rapporteur. (PT) Mr President, Commissioner, ladies and gentlemen, I have been given the delicate task of presenting the report by Elisa Damião, who is ill and therefore cannot be here today, although she has been lucid and clear-minded enough to follow every step of this report which quite rightly, therefore, bears her name. I feel very moved to be presenting this report, I send my greetings to Mrs Damião and hope that she is able to return to Parliament as soon as possible, because she is a person of enormous political and parliamentary ability, as well as being a great citizen.
Mr President, ladies and gentlemen, the amazing progress that has been made in biology and in molecular genetics is fascinating and disturbing at the same time. Scientific knowledge has moved ahead at such a pace that we are now in a position radically to change not only the vegetal and animal world, but also, eventually perhaps, our own species. This represents a genuine sea change. The abilities of science and technology have now largely gone beyond the fictions contained in literary masterpieces such as Huxley's 'Brave New World' or George Orwell's 'Nineteen Eighty-Four'. Nevertheless, if the truth be told, the visions contained in those works, of societies and human beings oppressed and dehumanised by the manipulation of science and technology, have fortunately not been fulfilled.
The concern expressed by the broader public, however, with regard, for example, to genetically modified organisms and to cloning is a very clear sign, which the political, scientific and industrial world must heed. An initial response was drawn up by UNESCO when, in November 1997, by consensus it adopted the universal declaration on the human genome and human rights. However, of all the revolutions that have taken place in the realm of knowledge, that of molecular biology will, perhaps, be the greatest of all and it is genetics that will have the greatest implications in the economic, cultural and ethical spheres.
Biotechnologies are part of the technologies of the future. The potential development of these gives us a glimpse of major changes in the coming years in the medicinal products, food, agriculture and environmental markets. Nevertheless, these technologies, in their practical applications, raise ethical and philosophical questions that are now part of today's culture. Given their implications, there will always be pessimistic souls, as has always happened throughout history and throughout the history of science and technology, who see apocalyptic threats to humanity, awakening age-old fears and trepidation.
We must combat those who exploit fears, ghosts and superstitions with a cautious but optimistic attitude towards science and realise that it must be inspired by high ethical standards and legal frameworks that, whilst encouraging intellectual freedom and scientific creativity, prevent excesses. The classical humanism expressed in the famous phrase of the philosopher Seneca stated that 'man is sacred to mankind'. This classical humanism must inspire contemporary science and all citizens.
The European Union has availed itself in recent years of a panoply of directives and regulations in the field of biotechnologies and science. Nevertheless, the many legislative acts that have been adopted constitute a genuine rag-bag, lacking a coherent, global and systemic vision of this vast sector. Some legislation that has been adopted has not been implemented and other legislation has been subject to derogations, moratoria and, even worse, numerous voids and grey areas. The global battle in the field of biotechnologies is, nevertheless, crucial.
The United States clearly lead the field in this area. Nevertheless, the Lisbon Summit outlined an ambitious target for the EU for the forthcoming decade: to become the most competitive and dynamic knowledge-based economy in the world. How will this aim be achieved without a strong European commitment to biotechnologies? Europe is lagging behind the United States. Although the European Union has 1570 undertakings operating in this field and the United States has 1263, the fact is that these undertakings in the European Union employ 61 000 workers who produce a volume of business of EUR 42 billion, whereas in this same sector in the United States 162 000 workers are employed, producing the equivalent of EUR 365 billion.
This is a summary, Mr President, of the cultural, political, legal and economic context into which the Commission communication fits. This is broadly supported by Mrs Damião's report. In fact, the action plan and the strategy presented by the Commission resolve, with one wave of a magic wand, the diffuse nature, the incoherence and the shortcomings of the legal framework and of European policies in the field of biotechnologies. We will clearly not be able to achieve this with one wave of the wand, but they do point us in the right direction.
Mr President, I would like to thank the rapporteur, Mrs Damião, in her absence, and I agree with what Mr Lage has just said about a report that voices strong and clear support for the responsible development of life sciences and biotechnology in Europe. I also warmly welcome the fact that the report has been produced on the basis of broad political agreement.
This report marks a very important step: biotechnology is the next wave of the knowledge-based economy and biotechnology research is crucial for strengthening European competitiveness in this field.
There is a growing realisation among Europeans that this technology is important for our future competitiveness and welfare. A consensus is emerging on how we might strengthen its development in a manner consistent with our European values and ethical standards. We are faced with a policy choice: either stand aside and see these technologies developed elsewhere, or exploit them ourselves in a responsible manner and to the benefit of European citizens.
As was made clear in the report that Mr Purvis submitted to Parliament last spring, biotechnology is an enabling technology. It affects, or can even transform, broad areas such as healthcare, environmental protection, agriculture and food and industrial production processes. It can be a source of innovation for new and established companies alike, and it offers unique approaches to finally solving problems, for example in the fields of healthcare and novel pharmaceuticals. Europe cannot afford to miss out on the benefits biotechnology will bring.
Members of the European Commission under the leadership of President Prodi have worked together to provide a strategy that encompasses all the various applications of biotechnology, but also tries to enable us to come up with coherent answers to the more difficult questions and choices we are faced with.
The Commission's Communication on 'Life Sciences and Biotechnology: a strategy for Europe' builds upon the common knowledge base in life sciences and will lead to skills-based jobs that sustain the economies of the future. We propose a number of actions for the promotion of biotechnology development in Europe, and at the same time, further measures for responsible governance, to ensure that this development takes place in accordance with our societal values and needs.
The Sixth Framework Programme for Research and Technological Development, under the leadership of Commissioner Busquin, will provide substantial support for the supply of skilled resources and for overcoming the fragmentation of research and lack of critical mass.
We need to ensure that research results can be protected by means of harmonised intellectual property protection, and translated into commercial products and processes through effective innovation and technology transfer.
The strategy also stresses the need to overcome the previous fragmentation in the commercial development of biotechnology in Europe and several actions will contribute to linking up researchers, emerging companies, service providers and financial institutions. The present downturn in the capital markets and the lack of risk capital needs particular and urgent attention.
The success of the biotechnology strategy will only be assured if the technology is built on a basis of societal trust. It is vital for developments, and in particular public policy-making, to take place with a maximum of transparency. We need to encourage public dialogue throughout Europe to ensure that societal goals are met and public concerns are addressed.
The strategy pursues the overarching goal of enhancing coherence between policies at the different levels. In this way, we can give proper, broad consideration to policy decisions that have an impact on our competitiveness and the future prosperity of our societies.
The Commission has started implementing measures in its own areas of responsibility. We will shortly publish the first regular report on the stage reached in this implementation work.
However, this strategy will only work well if we all - European institutions, Member States, regions, industry, academia and civil society alike - now make commitments according to our respective responsibilities and resources.
The adoption of Parliament's report and the forthcoming Council conclusions will provide the essential political backing for the effective implementation of the strategy at European level.
Mr President, Commissioner, ladies and gentlemen, I greatly welcome the Commission's objective of again giving the EU a leading role in the field of life sciences and biotechnology. However, the proposed strategy lags far behind expectations. I would therefore like to thank Mrs Damião very much for her comprehensive report which clarifies the Commission's strategy document in many respects. Europe must take on a pro-active role once again if it is not to lose ground in this sophisticated area of technology.
This applies especially to 'green' genetic engineering - in other words, to agriculture. A prerequisite is the establishment of an effective, predictable and stable legal framework, both for agriculture and for the biotech industry in Europe. This framework must comply, in particular, with WTO rules and safeguard the coexistence of all forms of agricultural production. The removal of the de facto moratorium for product approvals is the precondition for more planning security for companies and the agricultural sector. The moratorium is especially harmful to innovative SMEs in Europe and conflicts with the Lisbon objectives.
Within the Commission, and within the European institutions, a targeted European policy to promote a 'B-Europe' policy must be promoted. Based on the successful concept of eEurope, these same priorities could be pursued on an overarching basis by several of the Commission's Directorates-General.
Further key points include: support for the development of bioclusters and other models for technological transfer, easier access to risk capital, especially for start-ups and SMEs in biotech research, the introduction of a European patent, and a transparent and scientifically based information policy on the part of the authorities, companies and the scientific establishment.
Mr President, ladies and gentlemen, first of all, I would like to send Mrs Damião my best wishes for her continued recovery. I would like to express my thanks to her and her colleagues, but also to Mr Lage, for their excellent cooperation. The Group of the European People's Party (Christian Democrats) and European Democrats supports the Damião report, not least because the whole thing - the action plan and the report - is based on a report by our fellow Member, John Purvis.
The Damião report sends out a positive signal for biotechnology, but it also makes clear where we need better rules than currently exist. The report deliberately does not paint a 'black and white' picture. There is, after all, a view that genetic technology may be very positive in healthcare, but must be rejected at all costs in agriculture. The report rejects this position.
We state quite clearly that there are opportunities in both sectors; in other words, there are opportunities in agriculture as well. Indeed, the report says that genetic technology can contribute towards finding genuine solutions to sustainable development, and I would like to emphasise this point. This is why we are opposed to the de facto moratorium. The Directive on the deliberate release of GMOs into the environment was adopted a long time ago. The Member States should have implemented it in national law by October. I sat on the Conciliation Committee with David Bowe at the time, and I never dreamed that so many years later, this de facto moratorium would still be in place. The report says that it must end by 2003. I believe that it should actually end now, because the deadline for the implementation of Directive 220/90 has already passed. Otherwise, SMEs in particular will suffer considerably, as Mrs Müller has already said.
Just as there are not only risks but also major benefits in the agricultural sector, there are not only benefits, but also major risks, in the medical field.
We see a danger, for example, in the uncontrolled use of DNA testing. DNA tests are not services like any other. They may only be carried out after competent, expert, independent and individual counselling, and this counselling must cover medical, ethical, social, psychological and legal aspects. A year ago, our group commissioned an expert report on this issue. This report says that the European Union has competence in this area. Offering DNA testing is either a cross-border service, or DNA tests are products traded in the internal market. This is why we need standards in this area, quality standards and standards relating, for example, to counselling. The Commission has a task here, and I ask the Commission to do what the report says, namely to initiate legislation.
Mr President, I fully endorse the previous speakers' comments, and I assume that there will be a majority in favour of the Damião report tomorrow. There are many reasons for this. The Commissioner is absolutely right to describe biotechnology as the undoubted key to the future. Some have grasped this already; others will take longer to do so, but it is undoubtedly the case.
Mr Liese is absolutely right: biotechnology will also help us find solutions for sustainable development. I would like to add an explanation here, for biotechnology does not work with 'classical' thermodynamics, but with irreversible thermodynamics; in other words, it works with very small potential differences to produce a very substantial impact. Otherwise, we would not grow old, but would leave this mortal coil at the age of 15. In other words, biotechnology has many benefits, and this is widely recognised. Indeed, 'red' biotechnology is already recognised by large sections of the Green Party today. The problem is this: how do we deal with green biotechnology? This may also have to do with the fact that many people in Europe say that they do not need it; they say they have enough to eat, and the problem is distribution, not new products.
There is a very different view in the developing countries, however. For example, if I have a product which can be produced using a minimum amount of water, or have a species of rice which contains specific vitamins, this is a matter of survival for many people in the developing countries. It does not matter to us, because we can buy other products with our large amounts of money.
What does this mean in practice? It means that the development of biotechnology, including green biotechnology, in Europe could help many other people. Let me clear up one misunderstanding at this point, which has also played a role in our own group. It has been claimed that we aim to combat hunger in the world with biotechnology. This is not what is said here. What we say is that biotechnology alone cannot defeat hunger in the world, and that other measures, such as better distribution of the food available, are far more important. That is what it says here. Let me clear up this misunderstanding from the outset. However, biotechnology can make its contribution to reducing hunger in the world.
Let me conclude with one further comment: our conflict here in this House is not that we will reject the Damião report tomorrow, but that we will vote differently during the legislative process. This is why I call on everyone to conduct a much more far-reaching dialogue here in this House, and with the Commission, on these issues. Otherwise we will continue to live with this dichotomy, which we are finding so difficult to cope with.
Indeed, Mrs Damião's report is warmly supported by the Group of the European Liberal, Democrat and Reform Party. There are two points I should like to make.
The climate in the European Union, the business climate, and also ethics and environment. Despite being a key technology, biotechnology is still a poor relation in Europe and also in my own country the Netherlands. I therefore welcome the strategy of the Committee for biotechnology and life sciences, which is contributing to research and development in Europe. Not only for industry, but also with regard to health care and food safety. This does not, however, alter the fact that the committee has been overtaken by events. After all, did we not, in March 2000, adopt the Purvis report whose intention was to improve the business climate in Europe? Did we not also criticise the Member States over the moratorium on the import of genetically modified products? There is still much to be done in Europe in terms of access to launch capital and to patent rights to create a favourable climate. The patent directive for biotechnological inventions is a demonstrable improvement. This directive from 1998, however, has simply been ignored by the majority of Member States. It has only been implemented by four of the 15 Member States. What does the Commissioner intend to do about it?
Another major obstacle to progress and application are the ethical and environmental concerns. It is of course entirely proper that we as legislators do not ignore these concerns of the consumer. The Commission's action plan, however, already provides for the initiation of a social debate. It does not therefore seem necessary to me to strengthen this report with paragraphs that regulate communication with society in detail. We do not, after all, have to hold the consumer's hand. The consumer is perfectly capable of making up his own mind if we provide the right information.
Mr President, I should like to send my greetings to Mrs Damião in her absence and to wish her a speedy recovery. I disagree, however, with her report, which her colleague Carlos Lage, has presented to us: it should be noted that this report transcribes in their entirety the positions and interests of the huge biotechnology, agro-chemical and agro-industrial multinationals, as can be seen if we compare the report with the position of UNICE. We call for the de facto moratorium that has been in place since 1998 for the approval of new genetically modified organisms in the food chain to be maintained and we totally reject the report's support for lifting the moratorium, which we feel would be a real environmental crime.
Apart from the profound ethical and human rights questions about the commercialisation and patenting of life and natural heritage, we must understand that releasing GMOs into the environment is an irreversible and uncontrollable factor which has direct consequences on the pollution of both conventional and organic farming, and for the destruction of biodiversity. It also has incalculable effects on ecosystems. What this means is that organic farmers and consumers will not actually see this much vaunted but fictional freedom of choice. Furthermore, it reinforces the dependency of farmers and of Member States' food policies on the multinationals. The degree of interference and pressure exerted on developing countries to introduce GMOs into their food chain is shocking. It is truly mystifying and unacceptable that, once again, the idea is being aired that food shortages and world hunger can have a technological solution when the issue - as has been stressed in many international fora and organisations - is a political one and is a matter of policy. We only need think back to the much-feted 'green revolution' of a few decades ago. We are committed to promoting the scientific and technological progress of mankind, but we must always respect the precautionary principle.
Mr President, we increasingly see that when biotechnology is referred to, genetic technology is actually what is meant, but this is not stated clearly. For more than 20 years, promises have been made which have then been broken in practice. Genetically modified foods and agricultural products are a flop. The consumers do not want them. In the field of medicine, it is imitation products, above all, which are manufactured in a slightly modified production process so that patents can be obtained and phenomenal prices achieved, with the health insurance funds being ripped off as a result.
I often wonder why we have been discussing these key technologies here for so many years and why these supposedly key technologies do not succeed in the marketplace. Where is the market, in reality? Biotech companies are complete flops on the stock exchange. We have no products which are successful and are accepted in the market. We have simply been 'talking up' this genetic technology for years.
Let me come to my real point. For us, it is completely unacceptable to remove the de facto moratorium, as very few of the Member States have actually implemented the directive on the deliberate release of GMOs into the environment. I also find what is happening here quite unacceptable. We have the Scheele report, and we have held a debate on the de facto moratorium. We also discussed the Fiori report in very wide and detailed terms, and it was made very clear that we do not want any patenting of human genes. The current report demands the very opposite. There is an obvious reluctance to accept the implementation of what has been called for, for a long time, in the other committees. I think this is farcical and quite unacceptable.
I think we must recognise that we need absolute transparency for consumers, as well as safe foods. Then no one can claim that we are prepared to put the interests of industry ahead of consumer protection simply to push these products on to the market.
With this in mind, I would like to state quite clearly, once again, that much of what is written here does not have our support. Nonetheless, I think it is quite good, and ask you to support our Amendments Nos 26 and 27, which make it clear that coexistence is very important in agriculture, and that the sustainable co-existence of conventional and organic farming should be ensured. The Commission calls for this as well.
Mr President, Commissioner, ladies and gentlemen, although Mrs Damião's report needs some modification, it is an excellent report. While highlighting the constraints on the development of biotechnology and life sciences, it demonstrates their role and importance to our society in a pertinent manner. It is fully in line with the approaches and strategies defined at the Lisbon European Council. Biotechnology and life sciences are undoubtedly key in building a more competitive and dynamic knowledge-based economy. This report also throws all its weight behind the Sixth Framework Programme for Research and Development, a programme I strongly support. Biotechnology will bring a new and broader dimension to the economy in future. It has implications for farming, nutrition, the environment, and, of course, medicine and the treatment of illness. Biotechnology also has implications for our competitiveness and the development of employment, increasing both the quantity and quality of jobs. However, this does not mean that a free rein should be given to research in this area. Biotechnology cannot be allowed to dominate over everything else. We are faced with an extraordinarily rich scientific field, many areas of which are still unknown and have yet to be exploited. There are two aspects to this area of science, but one of them does not always present what is best for mankind and the well-being of our societies. We must be wary of the sorcerer's apprentice.
Life sciences should be supported and encouraged, but they must be regulated. Life sciences must only be allowed to grow and expand within the bounds of strict regulations, all of which should prioritise the principles of public health, prevention, precaution and the respect for human life and dignity. I am sure you understand that I have in mind the problems posed by GMOs and research on human embryos. I am therefore pleased to see that the report reflects these concerns and I also commend the work of the Committee on Industry, External Trade, Research and Energy to establish better regulations on research and to improve information given to the consumer.
In this spirit, we must do everything possible to improve the financing of companies in this sector and to allow them access to risk capital. These companies are generally very young, often small, and therefore vulnerable. We must also encourage the development of researchers in our universities and facilitate their laboratory work within the spirit of the European Charter for Small Enterprises. Research forms the basis of our future competitiveness.
We must also remember, however, we cannot have science without awareness. All sciences worthy of the name must be aware of their role in society. Biotechnology is certainly the key to a new society, which, if we manage it well, will be more just and more equitable.
Finally, I would like to comment on how this affects developing countries. Although we act to combat hunger, poverty and disease, which are all holding back development in these countries, we do not have the right to impose a scientific model or a way of thinking on any country. We need to uphold the principle of respect for others. Therefore we cannot consider imposing science and technology as a means of development. It is up to each individual to choose how they want to feed themselves and what standards they want to live by.
Ladies and gentlemen, biotechnology is the third technological revolution for our society, following the industrial revolution and the information revolution. I fervently hope that will rise to this splendid challenge, and that, in the interests of Europe's reputation and of our children's future, we act with respect for basic ethical standards and human dignity at all times.
Mr President, firstly I too would like to wish Mrs Damião a speedy recovery and sincerely congratulate her for an excellent report. It will add to the encouragement which the biotechnology sector needs in order to realise its potential in my Scottish constituency and throughout Europe. The thrust of this report is fully in line with the Lisbon Summit objectives and continues the forward-looking attitude consistently demonstrated by Parliament. It should also serve to bolster the Commission's new-found courage as regards biotechnology and the life sciences.
But how dreadful the contrast with the Council of Ministers who yet again this week demonstrated their abject failure to follow through on the goals they set at Lisbon. The grossly mistitled 'Competitiveness Council' could not reach consensus about the proper jurisdiction for Community patent disputes. What hope is there of achieving Europe's potential in this area when the Council is at least one year behind the deadline it set itself for agreement on this vital matter? Without a cost-efficient means of patenting intellectual property rights, what incentive is there for our scientists? This is only one example of the chronic foot-dragging we see endlessly in the Council and by individual Member States. Moratoria, legal uncertainty, backtracking and dithering over ethical guidelines, transposition delays, lack of support for those going about their legal business with field trials, elaborate red tape for labelling and traceability.
Mrs Damião, thank you for giving us hope that there is real hope in Europe for biotechnology and the life sciences.
Mr President, the future presents both threats and opportunities. Biotechnology and life sciences are areas which arouse both fear and enthusiasm. There is good reason not to rush into believing that these offer solutions to all the problems we see before us. At the same time, we should not be frightened simply because we do not have the answers to all the questions.
The Union has highlighted life sciences as an area which will help to make Europe the most knowledge-based and competitive economy. Used correctly, biotechnology can offer solutions to many of the problems we will all face.
In order to counter the threats to the environment, we need not only restrictions in our lives but also new discoveries which can help us tackle the threats to the environment technically, mechanically and biologically. In this context, biotechnology offers many opportunities. The fight against poverty and famine in the developing countries requires various initiatives in order to succeed. We should not overestimate biotechnology, but nor should we underestimate it. Crops which tolerate different temperatures and levels of drought and rainfall may help to ensure that there is food in areas which currently experience famine. A society which seeks to develop prosperity and justice, and which wants more and more people to be able to live in acceptable environments must ensure economic growth.
Many mature industries are failing today, which means we need new ones. Biotechnology is one such and one of the most promising. Let us within the Community invest common resources in order to continue developing together and moving forward. It is not enough to state that we have to be successful, we must also act. This involves adopting Mrs Damião's report - positive action which bodes well for the future.
Mr President, you do not have to be an implacable opponent of GMOs - and I am not - to challenge the undiluted advocacy of them in this report. Many Liberal Democrats will be challenging the report in the vote tomorrow.
We want to see a reduction in the use of pesticides and herbicides. We want to see insects and wild plants flourish in our countryside. We want sustainable agriculture in developing nations. But we need to know that the proposed solution is not the cause of even greater problems.
We hear claims from the manufacturers, intent as they are with stuffing their pockets with gold and making sure that farmers across the globe are locked into their supply chain. But where is the scientific evidence about the medium- and long-term effects of GM crops upon biodiversity? Who is going to compensate organic producers whose crops become contaminated and lose their value? We need answers to these questions before we open the floodgates.
The jury is still out regarding GM crops and, given the irreversible nature of these decisions, there is no sound basis for making claims that biotechnology will be the answer to all our problems.
The debate is closed.
. (FR) I am hoping and praying for a united, peaceful Europe. I am therefore in favour of enlarging the Union to include all the current candidate countries, including Turkey.
I abstained, however, from voting on the Brok report, because I believe that enlargement as envisaged by the report is taking place under very poor conditions. Neither the current Union nor the candidate countries are really ready. We all agree that the Treaty of Nice has not provided the Union with the necessary structures to operate properly with 25, 27 or 28 Member States.
The Convention, which should be perfecting these structures, is giving packaging priority over content. What use will there be, for example, in having a President of the European Council elected for five years with nothing to decide, as Community policies will be renationalised and intergovernmentalised? Furthermore, the recent European Council, instead of deciding on greater solidarity with the candidate countries, practically all of which have extremely serious economic and social problems to address, has actually reduced the aid package established in Berlin in 1999.
Nothing has been decided on future financing, except that CAP appropriations will be frozen after 2006 with a downward trend, in order to serve more countries with less money! The financial block is therefore scheduled to take place after enlargement. There is a great risk of the enlarged European Union simply ending up as a free trade area, with no real solidarity and therefore no European integration.